Madam President, on a point of order under Rule 136, concerning committees of inquiry: yesterday evening I and two other colleagues attempted to have access to the meeting of the BSE inquiry. Politely but firmly that was refused. I should stress that what we were seeking was simply access: we did not want to participate in the deliberations or to vote at the committee. Having looked again at the Rules of Procedure, the position is not entirely clear as to whether the committee had the right to exclude other Members as opposed to the public at large from its deliberations.
I just want to mention to you, Madam President, that I will be writing to you asking for an interpretation from the Committee on the Rules of Procedure, the Verification of Credentials and Immunities of this matter. Until that is clarified, I will make a political appeal to colleagues on the committee as far as possible to allow their colleagues to participate, in the sense of observing, what obviously is politically and agriculturally a very interesting and delicate question.
I have noted that, and we await your letter.
Madam President, I was dismayed to find out this morning that the only Dutch television station we can receive here in Strasbourg has disappeared from our screens. Today we have the opening of the States-General and the Queen's Speech in the Netherlands, and now we cannot watch them. I would ask you, Madam President, to ask the mayor of Strasbourg whether she might be able to arrange for us to receive a Dutch station here in Parliament, so that we can follow the news in the Netherlands.
We take note of that.
Decision on urgency
Madam President, the Committee on Agriculture and Rural Development has given a favourable opinion on this first request for urgency on Regulation No 805/68, and the report will be ready for tomorrow.
Madam President, on a point of order. You cannot really take the one request for urgency on its own; you need to take the three together. I am speaking from a budgetary point of view. Whichever way you do it is immaterial but if we vote 'yes' for the first one, we need to vote 'yes' for the other two. Parliament will make a fool of itself if it votes 'yes' on the first and 'no' on the second two.
Madam President, there are three separate reports involved here, and I would ask Members to look at the documentation. You will see then that we are dealing with three reports with three different numbers, which were also drawn up at different times. Yesterday evening, the Committee on Agriculture and Rural Development decided by a large majority in favour of urgent procedure for the proposal on the common organization of the market in beef and veal.
By a similarly large majority, the committee rejected the request concerning amendment of the support system for producers of certain arable crops, since this is not an urgent matter. The funds in question will not be needed until 1998. That was confirmed to us by the Commission representative who was present.
Lastly, the committee also rejected by a large majority the request for urgent procedure on improving the efficiency of agricultural structures.
I would repeat: urgency for beef and veal, but not for the other two reports. That was decided quite clearly by the committee.
The recommendation from the committee is to take three separate votes. I shall now put to the vote this recommendation from the Committee on Agriculture and Rural Development to vote separately on the requests.
(Parliament agreed to the proposal)
We shall now repeat the vote concerning the regulation on the common organization of the market in beef and veal.
(Parliament agreed to urgent procedure)
Madam President, you have followed the rapporteur's proposal and put the first item to the vote. That request for urgency was approved. According to his recommendation, you should now also put the other two items to the vote. We wish to reject urgency for these, so that it is made clear to the Commission that we do not see this link between beef and veal, the support system, and the general pursuit of agricultural reform.
Madam President, I think this regulation requires us to balance our accounts. Perhaps a former agriculture minister could be allowed to ask Parliament not to make itself look ridiculous.
The regulation on beef and veal deals with the expenditure side, while the other two concern revenue. We cannot vote for the one without the others, unless we wish to appear irresponsible again, and I am afraid the Committee on Agriculture and Rural Development has already given that impression here. There is something rather tragic in this attitude. I would urge Parliament to be logical and responsible, so that this is reflected in our regulations, Madam President.
Madam President, I would simply point out that in view of the scale of this subject, we feel it is important to discuss the matter calmly, outside urgent procedure. This would enable us to hold talks and work constructively with the Committee on Budgets, rather than making adjustments to a budget of ECU 1 billion in just a few hours, as Mr Rocard has suggested.
We therefore propose to take the matter seriously and follow the normal procedure. Consequently, we wish the House to reject urgency.
Proposal for a Council Regulation (COM(96)0422 - C4-0448/96-96/0212(CNS)) amending Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops and repealing Regulation (EEC) No 1872/94
(Parliament rejected the request for urgent procedure)
The information society - copyright and related rights
The next item is the joint debate on the following reports:
A4-0244/96 by Mr Herman, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on: -' Europe and the global information society' - Recommendations to the European Council-the communication from the Commission 'Europe's way to the information society: An action plan' (COM(94)0347 - C4-0093/94)Draftsmen of opinions (' Gomes' procedure): . Mr Barzanti, on behalf of the Committee on Legal Affairs and Citizens' Rights . Mr Wim J. van Velzen, on behalf of the Committee on Social Affairs and Employment . Mr Kuhne, on behalf of the Committee on Culture, Youth, Education and the Media . Mrs Plooij-van Gorsel, on behalf of the Committee on Research, Technological Development and Energy;
A4-0255/96 by Mr Barzanti, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the Green Paper on copyright and related rights in the information society (COM(95)0382 - C4-0354/95); -A4-0215/96 by Mr Medina Ortega, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the Commission proposals for Council decisions (COM(96)0006 - C4-0212/96-96/0017(CNS)) concerning the signing and approval, on behalf of the European Community, of the European Convention relating to questions on copyright law and neighbouring rights in the framework of transfrontier broadcasting by satellite.
Madam President, ladies and gentlemen, the report I have the honour of presenting to you was subject to the constraints of the 'Gomes' procedure. In other words, we are putting together in a single report the six or seven other reports compiled by the various committees in question. Unfortunately, the final result does not measure up to our hopes and expectations. We are bound to ask ourselves why should this be.
While we appreciate the obviously valuable contributions from each of the committees, we have to realize that because of the very scale of the subject - and the information society covers so many areas - the final report was bound to be a long one. It therefore contains some 120 paragraphs, which inevitably gives the impression that it is neither forceful nor radical enough. We would have hoped to be able to put the key points to the Commission in a few words, but this was not possible. We have therefore repeated many of our hopes, and put forward a whole host of advice, fears, anxieties and uncertainties, with the result that the document is hardly a masterpiece of clarity and so will have a limited impact. This is unfortunate, and we shall have to change our procedures in this respect. If Parliament wishes to say more on the subject, it will have to use methods other than the 'Gomes' procedure. We shall also see what is produced by the amendments we shall be voting on, which may well not make our message any clearer.
Having said that, by looking carefully and reading through all the paragraphs, those who have the courage to persevere will find that the important issues are all there, though widely dispersed amidst a mass of considerations, some general and others more practical. Such a broad approach, however, does not leave much room for the latter.
In one paragraph, for example, the fiscal arrangements have been decided on in the form of a tax, which has been weighed up, assessed and even had a figure put on it. Such measures clearly do not belong in a report of this kind. Where the information society in its present state is concerned, we should be talking about the main principles and not going into such precise details as a tax, especially when we have neglected to say exactly how this is going to be applied. Such examples show that the general nature of the report impairs its relevance.
Having said that, I should now like to go over the important points in the report. First of all, information is not just a commodity like any other. It impacts on all aspects of life in society, especially our modern society. Europe is facing a considerable challenge, and is ill-prepared to meet it. We must redouble our efforts if we are not to be left by the wayside, because the whole situation changes every day. It is more important than ever to take stock of the issue, confronted as we are by alliances between multinationals and by the fact that individual states have been completely overtaken in this area. Not all of us have yet fully appreciated the nature of the phenomenon that is now under way.
I have been struck by the fact that the emphasis has been placed, first and foremost, on fears and anxieties. Of course, these are very real and should not be ignored, but rather fully appreciated. Above all, however, we must not forget the most important thing, which is to be in the race, if we wish to arm ourselves against all the concerns and dangers which are threatening us. And indeed, the dangers are real, the threat posed by media concentration is real, free speech is under attack, social inequality and exclusion are both becoming worse. All these things are true. But unless we do something straight away, they will inevitably continue. And, at the moment, we are not doing a great deal.
It must be said that most of the Member States are reverting to the tactics used in the last war, rather as in 1940, they relied on the Maginot line to stop the tanks. More or less the same thing is happening now in the way we view the public service and state monopolies. We talk endlessly about the content of the universal service, and in the meantime the world is being criss-crossed with networks, service-providers are supplying these networks, companies are being set up, new services are being offered to everyone and we are being excluded, or at least our presence is less and less noticeable.
This is the message I should like to pass on. I should like Parliament to pull itself together; I do not want it to search through all 120 paragraphs for all the dangers that can be imagined and for things that should be done, nor to add yet another list of measures which it would be impossible to implement all together and, above all, quickly.
I shall therefore end my message by saying that it is time to pull ourselves together and get down to the essential issues.
Madam President, the future of the global information society is as fascinating as it is disturbing. We are only at the beginning of an extraordinary adventure and I am not going to repeat the more or less apocalyptic assessments bandied about every day. It is our task as politicians and Members of Parliament, and I say this to Mr Herman too, to identify what needs to be done now and immediately.
I think we are all aware that we are seriously behind the times. Technology is advancing and every day it throws up a confusing panorama which is difficult even to analyze; liberalization is proceeding, frequently in a wild unregulated way, but there is a risk of policy standing idly by and watching. The essential rules for healthy development to counter disequilibrium and inequality are weak, or there is delay in specifying and implementing them.
Faced, for example, with pervasive networks like the Internet, faced with multi-media weakening and obliterating the distinct boundaries between personal computers, television, traditional broadcasts, telephone, satellite broadcasts, and faced with the greater and greater blurring between private and public, between personal and collective, that results from all this, the governance of information must make a very courageous leap, but so far there is no glimpse of this, at least no appreciable glimpse.
The report I am presenting on copyright and related rights, drafted over a long period on behalf of the Committee on Legal Affairs and Citizens' Rights, may look limited but actually it is not. The harmonizing dynamic of global information threatens to give rise to a shredder which regards every message as a product or text to be used for purely economic ends, not something to be respected for its invention, language, creativity and art.
That is why the Committee on Legal Affairs emphasizes certain points which I would like to draw to your attention: first, if there is to be protection of an author's work and of right-holders, this protection should be available regardless of the way the work itself is broadcast. A film is a film, a musical performance is a musical performance, they create certain rights and require a certain kind of management and so on. So we cannot be tied to the categories and instruments of the past.
Secondly, citizens must be guaranteed parity of access - that is in the text of our resolution - to works and services deemed to be of public interest. Thirdly, which law is applicable to govern such a complex sector? Responding to the excellent Commission Green Paper which put this question, we consider, and it is a crucial point, that protection cannot be guaranteed merely by applying the law of the country of origin. The solution given in the cable and satellite directive, for example, is deficient because the criterion is inadequate in a global perspective.
Paragraph 14 is carefully drafted and we do not want to adopt forced and simplifying formulae. The law of the country of reception must be taken into account as well because this is fundamental if we are to prevent any undermining of the protection of works and avoid unscrupulous relocation manoeuvres.
Fourthly, the moral right of authors is, in our view, a fundamental masterstroke of the European model for protecting works and messages, because it establishes a relationship between author and work which is renewed every time the work is used and qualifies the work not as a thing or an object, but as a continual creation.
Finally we are aware, fifth point and here I will close, that to resolve the questions already mentioned, we need more than a careful and precise set of legal standards, which is necessary, more than the consistent application of the international conventions - I am thinking of the Berne Convention, Article 6b, and the need to ensure that every country conforms to it - we need Europe to speak with one voice and act with one will at the international level, especially, but not only, in dealings with the United States, to ensure that these Conventions are applied. It is also indispensable to implement electronic identification systems for works, because otherwise we do not think protection will be possible. Experiments are already widespread on these electronic systems for numerical coding of works, which must and will achieve a higher level of protection in the fight against electronic piracy. We want an international convention, an international agreement, against illegal trade in pirated copies, which is more indispensable than ever today.
May I just add something briefly, because otherwise I will have failed to comment on the opinion of the Committee on Legal Affairs and the amendments presented by it as regards the Herman report. We are disappointed that the Commission has not succeeded in agreeing on the proposal for a directive presented by Commissioner Monti, and intended to protect media pluralism in the single market. This proposal for a directive is another decisive chapter in establishing clear rules during the actual shaping of the information society. Without European intervention to prevent abusive and abnormal concentration of power, it will not be possible to build an information society where citizenship rights, the sense of belonging, and the widespread demand for knowledge and culture find effective, incisive and genuine responses and are not cynically sacrificed on the altar of an entirely apparent, quantitative and ephemeral growth, ultimately empty and impoverishing.
Madam President, in contrast to the previous reports, where we are in the process of forming the law, I would say that with the report which I am presenting today, we are on relatively solid ground, because Community legislation already exists in this field. I refer here to Directive 92/100 on related rights and Directive 93/83 on intellectual property rights in the field of cable and satellite broadcasting.
I was appointed Parliament's rapporteur for the report on the directive on rights in the field of cable and satellite broadcasting, and in the debates in the Committee on Legal Affairs and Citizens' Rights we had the opportunity of an exchange of views with the Commission on the appropriate procedure for the approval of this convention.
In view of the fact that under the previous directives, the European Union does not exercise exclusive competence with regard to these rights, we are required to apply the procedure for so-called 'mixed agreements' . Since the European Agreement on Road Transport - the Court of Justice's judgment in the EART case, that is - there has been the idea that there has to be a special procedure for mixed agreements. It should be recognized that the Commission has acted quite reasonably in this context, and the procedure it has proposed is regarded as acceptable by the Committee on Legal Affairs and Citizens' Rights. I believe that Parliament should also consider it acceptable.
The proposal for a Council decision provides firstly for the signing of the convention on behalf of the European Community, subject to approval, with the opinion of the European Parliament then being required before ratification. I believe that this is the correct procedure. In this case, moreover, there are no problems, since not only is the European Convention on the protection of copyright compatible with Community law, but it also contains a special reservation, in Article 9, whereby parties which are members of the European Community are to apply Community rules amongst themselves. In other words, this convention will not require any modification of Community law. It will strengthen Community law, and in fact the Council of Europe took account of the acquis communautaire in this field when drawing up the convention.
From the legal point of view, I regard the strengthening of the Community's rules by the Council of Europe's European Convention as a positive move. With reference to certain legal aspects - and Mr Barzanti, for example, mentioned the principle of the jurisdiction of the country of origin of the broadcast - it seems that in the area of the information society, in view of the progress of digital telecommunications, whereby there is a kind of relationship between supply and demand, a kind of contract between disseminator and recipient, the law of the country of reception may be taken into account. In the area of satellite and cable broadcasting, however, the principle which applies must be that of the unity of the act, whereby the law of the country of origin of the broadcast is taken to be the only applicable law, despite the problems which may arise from the point of view of relocation. Indeed, I believe that the appropriate way to deal with the issue of relocation is not intellectual property law, but fiscal harmonization measures which prevent a company from taking refuge in the legislation of a given country, for example, while we continue our efforts to harmonize the law on intellectual property.
Finally, another important aspect of this convention is its conformity with the Berne Convention - as Mr Barzanti said, the Berne Convention is the cornerstone of this entire sector - and the 1961 Rome Convention for the Protection of Performers, Producers of Phonograms and Broadcasting Organizations.
I believe, Madam President, that the European Parliament must approve the conclusion of this convention, so that it can be ratified without delay. In this case - as in many others at the moment - I should like to emphasize the goodwill and spirit of cooperation between the Commission and Parliament on issues of a particularly legal nature, where it is always desirable for the Community institutions to act together.
I should just like to respond to what Mr Herman said. He seems to feel that the whole debate is about getting everyone involved in the information society, but I think everyone already accepts that, and the real question is how we go about it and what role the authorities should play, including this House. I also think, Mr Herman, that your report lays too little emphasis on the fact that as well as being the product of market forces, the information society is also man's handiwork, and it is what the authorities decide to do with it which will determine whether it brings benefits for ordinary people and workers.
I would remind you of one of the main points made in the report by the high-level group of experts set up by the Commission, namely that the biggest problem with the whole of the information society which we are busy creating is how to ensure that the benefits are shared fairly, and the need for the authorities to be actively involved in the market on a regular basis. And one of the problems here is that it appears extraordinarily difficult to juggle several long-term considerations at once. The first thing we focused on when the single market was created was liberalization, and it was only later that we started thinking about the social dimension, and later still the social impact, and this is exactly what Parliament is doing now. It seems to find it extremely difficult to bring all the strands together, and to stop looking at things in purely economic, social or legal terms. It is now time to adopt an integrated approach, and I entirely agree with Mr Herman that the 'Gomes' procedure is by no means the right one to use here. But I have to point out, Mr Herman, that if you had been a little firmer in directing the procedure and not allowed it to drag on for so long, we could have dealt with the whole issue in Parliament months ago, instead of waiting until after the Commission had published its Green Paper on social impact.
Madam President, ladies and gentlemen, the differences in the ground covered by the individual committees and in their contributions to this report already indicate the difficulties of coming to an agreement within Europe on the structuring of the information society. It is not just a matter of procedure in committee; there are also the different cultural and national experiences which become clear from the draftsmen's various contributions.
What are the main points highlighted by the Committee on Culture, Youth, Education and the Media? Firstly - and this will come as a surprise to many people who have a fixed idea of the committee - we took a basically positive view of the information society. It is not seen as a wrong turn, culturally speaking, but as a great opportunity for cultural enrichment and a chance to increase democratic involvement.
Just as reading was not superseded following the emergence of radio and television - and nowhere does so much reading take place as in the societies which now have radio and television - the information society will in future only serve to create a new range of possibilities, with traditional modes of culture continuing to exist and not being suppressed.
Of course, the means by which these new opportunities are handled will have to change. There will be changes in the role of teachers in education, for instance. But in how many societies does teaching still look the same today as it did when you and I were at school? These changes are perfectly normal. What the committee and I do not believe, however - in contrast to many public statements by Mr Bangemann and others - is that the information society and broad involvement in it are best achieved by unlimited commercialization and the dismantling of special regimes for radio and television, for example.
We are therefore making the point that there must continue to be a separate legislative arrangement for radio and television, with special criteria which may very well be graded. Discussions must then take place on individual cases in this respect. There is a need for continuity in decisions of the kind we have already taken here in the House on telecommunications infrastructure.
Mr President, ladies and gentlemen, Commissioners, the successful development of the information society is the greatest challenge facing European businesses today. It is the key to reducing unemployment and boosting the competitiveness of European industry. Small and medium-sized firms too must be able to compete in the new developments, because this is where new jobs lie. As politicians, we have to ask ourselves what these changes will mean for our society. What do we need to do at European level to cushion the impact?
First of all, the European Parliament needs to anticipate new developments at an earlier stage. The Bangemann report and the Commission action plan date from May and July 1994 respectively, yet it is only now, two years later, that all Parliament's reports are finally ready. Parliament's snail-like pace is in stark contrast to the rapid and irreversible progress of the information society. We in the House must become involved and provide a stimulus, instead of holding things up.
Secondly, there will be a great deal of movement on the labour market. In the digital age, firms will base themselves wherever the cost and tax advantages are the greatest. The Liberal Group believes that our main task should be to give our citizens the best possible preparation for this, through education and training, through continuing education from primary school onwards, and by setting an example ourselves. Governments at local, national and European level must stop talking and lead by example. People should be encouraged to become involved, and the information superhighway is an excellent way of doing this. But there will be a number of difficult political issues to be resolved first.
It is difficult for the authorities to resist the temptation to give priority to security rather than privacy. The Union, for example, has given the green light to telephone-tapping. The Liberal Group is not convinced that it is really necessary to sell democracy short in this way, or that more criminals are actually being caught. Governments are also finding it more difficult to levy taxes, because it is hard to determine the value of transactions through the network. Are we soon to see taxes being shifted from products or income to the use of raw materials?
One final point: governments are being confronted for the first time with communications technology on a worldwide scale, and they therefore need to show restraint when it comes to legislation. Censoring the Internet is a disastrous idea, since it will restrict freedom of expression and the free movement of services. National legislation has no place in the transfrontier digital age.
Madam President, the information society gives enormous opportunities. Certainly in my constituency, which has large rural areas close to the Welsh border at Kington, in the Golden Valley and at Newcastle on Clun, I have seen at first hand the way in which new technology is being harnessed to create new opportunities and new jobs for ordinary people. It is exciting, a lot of good things can happen, but there are some fears. There are some very real fears that what we could actually be seeing is the concentration of power and privilege in the hands of the urban areas. It is all very well saying that the massive liberalization of telecommunications and the information society will make jobs available. The thing that worries many people is that these opportunities will be concentrated in just those few hands.
I read the report from Mr Bangemann. It worried me. It had a sort of macho liberalization about it: we must liberalize, because if we liberalize it is going to help and it is going to work. There are many people in rural areas who fear that what we are going to see is exactly the opposite to what that report suggests.
We need to make sure that there is a universal public service. We need to make sure that there are adequate incentives, that there is good funding for local schemes which can work, that all corners of the European Union are strategically linked; and we need to ensure that all tariff barriers are at a flat rate within the European Union. My great fear is that all we are going to do is to give to the favoured few and take from the many.
Madam President, I would like briefly to draw attention to the potential impact of the information society on equal opportunities. I am speaking for the Committee on Women's Rights in this respect.
Although there are obviously positive and new opportunities which must be welcomed and exploited, there are dangers for those who may become second-class citizens of the information society. Many women in particular may be excluded from the benefits because they do not have access to the training and the technology. For example, recent studies have shown that only one in seven of Internet users is a woman. It will therefore be necessary for awareness and resources and programmes to be aimed specifically at women and girls, taking into account their interests.
Secondly, the impact of the information society on the nature of work will create new employment and working practices which will have a particular impact on women: for example, an increase in tele- and home-working. Social protection for home workers therefore becomes more necessary. That should take into account health and safety aspects and the potential for social isolation and insecure employment situations. The Committee on Women's Rights expects that the Commission and the social partners will address the issues of home- and teleworking and prepare proposals which recognize the effect of these new working practices.
Thirdly, since we know that information technology is being exploited for the portrayal of violent and interactive forms of pornography and racism, we must recognize that efforts at a global and European level are required to combat this.
In this Parliament and in the Commission we have the opportunity to plan so as to ensure that the citizens of Europe - men and women - benefit from the developments of the information society and from information technology. I hope we will ensure that equal opportunities are at the forefront of our planning.
Madam President, the Committee on Economic and Monetary Affairs and Industrial Policy expresses its satisfaction with the Commission's Green Paper on copyright and related rights in the information society.
We would like to stress that determined protection of intellectual property rights, and an approach based on the principle of equal treatment to the rights of all those who participate in the market, are prerequisites for the broadest possible development of the information society.
Within that framework, I believe the existing situation concerning copyright and related rights should be the cornerstone of the information society, and that in addition, the importance of the principle of national treatment, the principle of freedom to conclude contracts and to choose the applicable law that will govern the contract, is extremely great.
However, I would also like to stress that there is a need for some level of harmonization - or indeed clarification - of these matters, such as:
the principle of the exhaustion of rights, so that copyright will not be exhausted internationally, -the principle of distribution rights, so that the exhaustion principle will not apply to the transfer of intangible copies of works, and finally, -the principle of reproduction, to cover digital reproductions and exclude exceptions related to private use.The committee would also like to stress the importance of voluntary licensing schemes in the management of rights and in technical identification systems. In that context, we recognize that technical identification systems will facilitate the normal exploitation of digital works and help to counter piracy. We also recognise the need to establish harmonized rules to prohibit the manufacture, import and use of devices meant to circumvent technical measures for the protection of copyrighted works.
Finally, Madam President, we ask the Commission to collect detailed information on the economic value of activities in Europe related to works covered by copyright.
Madam President, Members of the Commission, ladies and gentlemen, the report by Mr Barzanti is a fairly full one and for that reason I will only dwell on some of its points.
First of all, concerning the harmonization of laws in the Member States dealing with authors' rights. It is of course desirable for that harmonization to take place at the highest level, but being realistic, if we want harmonization to be achieved within the most appropriate time scale, we must begin by aiming at an intermediate level of protection. Furthermore, provision will have to be made for effective means of monitoring the implementation of and compliance with the laws in question.
Then, concerning the matter of rights acquisition and management, the development of the creation of multimedia works complicates the problem of protecting copyright. Indeed, the creators of such works will have to secure authorization from each author or rightholder, for all their works that they are thinking of using.
There is therefore a practical problem, that of collecting information about all the rights involved. This is where the one-stop shop can play a part. Of course, its precise role does not seem well enough defined. Whether it is to operate simply as a centre for identification and the collection of information on existing rights, a thing that would simplify procedures for all the likely users, or whether it is to function as a body for the collective management of the rights associated with a given work, is not clear.
I also want to mention the issue of moral rights. The new ways of using works inherently presuppose special treatment and adaptation. In that event moral rights must be regarded as an obstacle and will more and more often be the subject of negotiations, because they ought not to be regarded as a source of risk. Though it is true that contractual freedom must play its part in maximizing the information society's potential, there are risks of infringement, mainly for new authors, who may try to waive their rights and might later regret it. Perhaps we should consider setting barriers so that this waiving of rights will not be total.
The last point to which I should like to draw your attention concerns private copying. It seems essential to redefine what this means in the context of the information society, and effective sanctions must be introduced against private copying. This last point is as fundamental as respect for moral rights, if we want to protect creative richness and ensure correct remuneration for authors.
The Commission's proposals on private copying are therefore awaited with great interest.
Madam President, I should like to thank Fernand Herman for his excellent report and the other rapporteurs for their reports. I do not want to deal with a retrospective view but to look to the future, as Fernand Herman said. On 24 July the Commission produced a new communication on the information society from Corfu to Dublin and the new emerging priorities. And that is what this House should now be preoccupying itself with, not with a retrospective over the last two or three years.
The fact is that in Corfu in June 1994 we set down the programme for the information society. We worked out the concept but the problem now is that we have moved on two years and we need carefully to audit how far this process has been developed and what needs to happen in the future to set a new agenda for the European Union. As with so many issues in the European Union we start very well. There is common cause amongst the Member States, the Commission, Council and Parliament and then, on any issue, a year or two years down the road we find that the Member States start to back off. They get concerned about budgetary considerations and, as a result, we lose the competitive advantage that we have gained in so many areas. We are in the same situation now with the information society. I say to the two Commissioners present today and to Members of the House that we only need to look at what the Council is proposing on the budget for Info 2000 and on the information society to see that the Council's support for information technology does not even stretch to maintaining the budget lines that are necessary for the coming year to really develop information technology for the European Union.
I want to look specifically at the four headings that Commissioner Bangemann identified in his new communication which, no doubt, we will be discussing in this House in two years' time - because of the length of time it takes us to deal with things. He talks about improving the business environment, investing in the future, putting people at the centre and meeting the global challenge. These are four clear political agenda items which we in the European Union have to address.
The information technology Council meets on 8 October. We should be saying to our Commissioners that we want them to come back after 8 October to give a statement to the House, to inform us what the Member States are now saying on information society and information technology developments. Are they going to support the budget line issues? Are they going to put in place the sort of legislative and regulatory measures necessary to develop information technology? Are they going to provide the networks which will allow people to take advantage of the benefits of information technology in schools and public places?
Let us put to one side the conceptual arguments of the past. We are beyond that now. We need detailed, concrete proposals. We need the support of the Member States. We need the budget lines for the Commission to implement its programmes and we need a proper coherent strategy in Europe if this programme on information technology is going to benefit our people - our young people in particular. Otherwise, the United States and the Far East will get that competitive advantage and once again Europe will have lost out.
Madam President, ladies and gentlemen, I believe that here, as on so many other occasions, Parliament is performing its task very well. Today, we are not considering Parliament's legislative role, but its function as a sounding-board for the social realities which surround us. These reports, therefore - as general ones, which perhaps have a number of technical shortcomings - reflect society's concerns. Society is now at an historic crossroads, like few before that come to mind: perhaps the discovery of the Americas, I do not know. It may be an even more important, more revolutionary situation, since the social realities that we now have to face will have a greater impact on our lives, and will affect our very being in a more intimate way, than any others in the past.
At present, the two tendencies between which humanity has always vacillated are in the process of crystallizing: fear of the unknown and the challenge of discovering new lands. And that is what these reports reflect: noise and confusion. We have no clear idea of what is going to happen or where we are going. And the reason why we have no clear idea is because of the emergence of what is undoubtedly the fundamental debate: market forces or legislation? Should we give priority to the liberalization of the market, the promotion of industry, leaving the rest to come of its own accord? Or should we, on the contrary, take the view that the way to create order is through legislation, since the market left to its own devices will never bring about social order?
And at this crossroads, we must ask ourselves: is the law capable of creating that order? Because there is no doubt that our present legal instruments are unable to provide a response to these new social facts, and are incapable of bringing order to these new realities which are emerging.
And the other major question which we must ask ourselves today is: does it make sense to debate and address, within the context of the European Union, realities which are a global phenomenon and must undoubtedly be examined in international forums? Of course, I realize that, as always, it is the law which will provide our Ariadne's thread, and the thinking must come from a European Union which speaks with one voice. This is because all these new realities are calling into question the two basic principles of our legal orders: the distinction between the public and the private sectors, and the dual concepts of territoriality and sovereignty - the foundations of our national legal orders, which are now beginning to crack.
And we must seek this Ariadne's thread, in order to be able to find our way out of the labyrinth of social demands: firstly, as regards the relationships between private individuals, by seeking to strike a balance between copyright and the rights of other persons with legitimate interests which require legal protection, as well as addressing the issues of the protection of privacy and public freedoms, especially the right to information.
Also, our thinking must take account of certain general interests which we cannot ignore - beginning with the general interest of promoting creative activity in Europe, of defending what has been the distinguishing feature of European copyright and is inseparably linked, in cultural terms, to European creative power.
Lastly, there can be no doubt that we must take account of other general interests which fall entirely within the concept of public order - especially the interests of groups such as children, who must be protected from this uncontrollable avalanche of new technologies. Society as a whole must be protected from organized crime, which may exploit this unregulated scenario for the benefit of its corrupt interests. And we must consider the question of international public order in terms of the law that is to be applicable.
I believe, therefore, that the response to all these issues must be to recognize that the European Union constitutes the essential framework for joint action. Because the European Union contains the seeds of a political structure whose purpose is precisely to meet society's new challenges.
And finally, Madam President, in the face of this noise and confusion, we must return to our traditional legal principles: those which enabled the Sabinians and Proclians to respond to the social realities of classical Rome, and which are still relevant today.
Madam President, information is not any old commodity, and perhaps it is not even a commodity. Mr Herman was right to say so in his introduction; he made it clear in presenting his long and painstaking report which is an important document, indeed fundamental, at an important time for information, and which has our support. In the years ahead it will in fact be information that will make the difference in every area of application. Think of the economic opportunities offered to small and medium-sized enterprises where the development of technology will bring time-saving and efficiency, thus allowing the entrepreneurs to be entrepreneurs at last and create new jobs. In social policy the new technology already affects a vast range of areas, from health to tax. There are thousands of other encounters between technology and telecommunications, including the organization of the needs of the citizens as consumers, from deregulation - that is, less bureaucracy at public authority counters - to the possibility that the public may finally serve the private.
In this scenario - as Mr Barzanti rightly said - policy threatens to stand idly by and watch. Our institutional role requires that we do not allow that to happen. So we must work even harder to preserve respect for private life and for there to be a strict separation between public and private, between the collective and the individual. In conclusion, there must be certainty about rights: the right to respect for subsidiarity, the right to free movement - arguments so dear to Commissioner Monti - copyright, a moral and material right combined, and ultimately the right of the final user.
Madam President, I shall be speaking about copyright as it is applied to the field of multi-media because it can be considered, as a result of its complexity, as a laboratory where various questions are raised and call for new responses. Copyright also concerns culture, economics and the question of freedom. It brings into play diverse interests which need to be reconciled: the interests of authors, those of producers and distributors and those of the consuming public. Copyright has two aims, and those aims contradict each other: protecting authors and producing new products quickly and in large quantities.
The Commission Green Paper is an exhaustive list of the different issues but it is less secure when it puts forward solutions which have not yet had time to mature. The Barzenti report, for its part, puts forward some important ideas which are still necessarily general and which need to be emphasised and supported. It speaks of preserving the richness of the European concept of moral rights as opposed to the American concept of 'copyright' , aimed at harmonising the laws on copyright and related rights in the 15 Member States of the European Union, making progress on a study of technical systems for identifying works which can be rapidly used, already providing for sanctions against anyone who tries technically to eradicate the protection systems that have been created, at promoting cooperation between the Member States and linking their work with the competent international organisations, the WTO, the WIPO and the TRIS, without forgetting the important discussions taking place at the Council of Europe and UNESCO, and including agreements with third countries' copyright protection clauses, in an attempt to make all of the rules on this subject universally applicable.
Some of these points raise difficult questions and I would like to refer in particular to the concepts of copyright concerning employees.
Nana Mouskouri, the rapporteur for the Committee on Culture for this report, emphasizes the role of libraries and cultural and educational establishments, the importance of informing and raising the awareness of small independent producers on questions of copyright, refers to the desirable interdepartmental cooperation at the Commission so that all discussions can be carefully linked on aspects of content and technology, and insists on the urgent need to rationalize all of this work through the collective question of rights. I shall conclude by saying that we can see that there are, however, more questions than answers but Europe must know that it cannot lose the multi-media battle, it knows that it is lagging behind and it knows that copyright lies at the very heart of the matter. This is a field where subsidiarity means that this matter must compulsorily be dealt with at European level which is the only efficient way of doing so.
Madam President, the report contains many important observations on societal effects, but also some contradictions and uncertainty as regards the long-term consequences. The Committee on Regional Policy, for example, fears centralization, while the Committee on Economic and Monetary Affairs and Industrial Policy, for its part, believes in decentralization. The Committee on Women's Rights sounds a warning. The Committee on Economic and Monetary Affairs and Industrial Policy approves of teleworking, but we are not told anything about the risk of weak negotiating positions or the lack of creative contact with work colleagues. The question is: how are we to guard against the commercial information flow leading to unintelligibility, lack of quality and fragmented awareness? Finally: who takes power when everything is geared to reducing public control? The Commission's neo-liberal arrogance is scaring to any democrat.
Madam President, I should like to thank our colleague Mr Herman for his very broad approach, which has paved the way for what I consider to be the first genuinely broad debate on the information society in this House. Clearly, this topic concerns a development which is nothing short of a global revolution. Its impact on our everyday lives and on global relations is enormous, and it is therefore a good thing that we should have the opportunity to discuss various aspects at the same time.
I myself am among those who wish to stress the fact that these opportunities which are provided by the information society require clear political guidance. Just as Mr Svensson has said, some believe in decentralization while others perceive the dangers of centralization; there are those who are glad that jobs are being dispersed through tele-working, while others consider this development risky.
Our duty as politicians is to lay down the framework for this. I myself wish to stress education, to which attention is laudably devoted in this report. As the Committee on Women's Rights has previously said in these debates, we have no reason to allow the development of a two-speed information society.
The proposal that a tax of half a percent should be imposed on data traffic, in accordance with Mrs Cresson's model, is an interesting one. I should like to hear what members of the Commission think about this. It would not be a bad idea if this revenue were to be used for education, to enable women and other people in disadvantaged positions to join the information society.
However, would the tax have to be collected mainly from manufacturers of the information society's technical infrastructure rather than users, since we ought to encourage users to join the information society, to ensure that everyone has the opportunity? In Finland we used to have a tax on data transmission, but we abandoned it very quickly because in reality it was hampering the development of the information society. It was levied from users of data communications, not from producers.
Madam President, I would like to thank Mr Herman for working at such speed and trying to guide us through the revolution that we are in the middle of. I would like to concentrate on the regional and cultural social aspects. We must have the guarantee of a universal public service reaching into even the remotest places, for example to the 90 inhabited islands in my constituency.
We do not want a two-speed Europe with an information society benefiting only the industrialized regions. We do not want the marginalization of the peripheries and the over-centralization which could occur. The information society really can enhance lives for people on the periphery. Distance learning is developing very rapidly in the UK, for example. We have hopes that it will help the creation of a highlands and islands university, linking all the colleges right across my vast terrain through this modern technology.
On the cultural side, I welcome the special role for public service broadcasting in minority languages because the cultural diversity of our Union must be one of the things we treasure the most. Each language is a vital part of Europe's heritage and the information society will assist the nurturing of these precious languages. I want to see free access to information networks for schools, cultural bodies, libraries, community centres, etc.
We must make sure that this information society makes it possible for people to be in control of information rather than information controlling the people. Unless we emphasize the social and regional aspects, however, the positive advantages of the information society may be lost to us all.
Madam President, ladies and gentlemen, it appears that the Commission's aim in this document is not really to protect human beings from an information society which can be devastating in terms of people's private lives - as vaguely hinted in the text - but also for the individual who is turned into a labour commodity in the name of this concept which is becoming a ubiquitous one in Community documents: competition.
Are not people allowing themselves be brought to the level of mere service-providers? What kind of protection is to be given to those who work in the media industry, now and in the future? Are they going to be paid on a piecework basis, as they were in the nineteenth century? A fine advance in social policy that is! What kind of society are you trying to build?
I am speaking here to the Members of the Commission, naturally, but also to my colleagues. The information society can be a great asset, as we all know, but it is only available to a small number of people, whereas the benefits should be distributed fairly. The document we have here, which purports to be in the interests of free competition, will only lead to more inequality. People will become more and more like commodities. Through the information society, in fact, an ever wider gulf is being created between the Europe of humanist values and an unrealistic, possibly even suicidal Union that would like to impose a development model on what is an extremely unstable economic and social situation. Such an approach smacks of a colonialism that no longer seems to me to be appropriate. Perhaps you feel that colonialism is rather a strong word to use, but it fits the facts.
The idea of competition as advocated by the Commission sits uncomfortably alongside social progress. In this case, applying ultra-liberal beliefs to Europe is colonialism in disguise. Why? It is for the Commission to supply the answer. How? Here, sadly, the Commission has already supplied it.
Madam President, ladies and gentlemen, Mr Herman has covered the main views of our group. I should nevertheless like to point out once again that his report has of course been modified by the others, so that the main features of our position do not emerge. I think it is a good thing that Mr Herman has now produced a further report, following a two-year gap. The situation has changed completely in the meantime. Two years ago, only a few people wanted to speak on this subject. Today, many people wish to air their views, and in those two years since Mr Bangemann and his group presented a report, an action plan has been drawn up and many changes have taken place. I believe it is important that we in Parliament should discuss this question, in order to show the public where the path is leading and to invite them to discuss it too.
Mr Herman called on us to pull ourselves together in order to achieve a specific goal, and the reservations must not be allowed to stand in the way of everything. The development of the information society represents one of the greatest challenges for Europe. The new services offer our citizens not only undreamt-of scope for information, training, entertainment and use of a wide range of facilities, but are a challenge for our Member States and for the regions in terms of education in schools. As has been said many times, we really do have a great responsibility here to connect our schools to the Internet, to provide media education in schools, and especially to do all we can in universities to ensure that teachers are trained in media education. Nothing is more important than to make children and young people accustomed to using the screen every day, even at primary school level, and to eliminate any anxieties and perhaps fears through this media education. And it is not just in Europe that initiatives are being launched to connect schools to the Internet: in America, they are already the order of the day.
As rapporteur for the report on trans-European telecommunications networks, I am in fact sorry that we spend a great deal of time talking, but hesitate when it comes to implementing these telecommunications networks and then express a large number of reservations. I feel it is extremely important - and this is made clear in the report - to bind in the weak areas of Europe, the weaker elements in the Community. By comparison with our international trading partners, the providers of new services in Europe suffer a number of competitive disadvantages, such as high telecommunications costs, partially inadequate bandwidths for networks and a lack of risk capital, as well as Europe's fragmentation into national markets, which prevents European firms from developing sufficient benefits of scale. Creating and maintaining a truly European internal market for the services of the information society must therefore be our principal concern.
The Commission has recently presented a communication and a proposal for a directive on the establishment of a procedure for the exchange of data on legislative cooperation regarding services in the information society. This is a welcome move, since fragmentation into national legislative procedures will put Europe at a further disadvantage. I see it as extremely important that we should pursue this legislative initiative, so that we can then in fact develop uniform legislation in Europe. We should at least receive information on legislation in good time, so as not to create unnecessary obstacles.
Finally, during the budgetary procedure, we should definitely reinstate the budget lines which were included for Info 2000 or the trans-European networks, because while we can adopt white papers on employment and make fine speeches here, unless we create the relevant budget lines, the preconditions for the development of Europe will unfortunately not exist and will be obstructed.
Madam President, ladies and gentlemen, at this turn of the century, the information society is no longer just a passing fad. It represents a priority for Europe which should be reaffirmed at both Union and Member State level.
The Commission's communication on Europe and the information society which followed Commissioner Bangemann's report was, we should remember, warmly welcomed by the Council at the Corfu summit in 1994, when it was hoped that the various measures envisaged in the action plan would be carried out on schedule. We should now commend the Commission on its determination to implement this action plan.
Let us also remember that the question of the information society, which is the key issue in Mr Bangemann's report, has been given priority status, in particular by the German and French presidencies in 1995. It is therefore gratifying to see that some of the initiatives are taking shape in terms of both rules and practical applications in various parts of the Union.
We should also welcome the new partnerships between towns, regions and the private sector. We are now seeing that the information society has made significant progress at European level. Here, to refresh our memories, are just a few examples: the approval of a liberal regulatory framework for the telecommunications sector; the adoption and implementation of research and development programmes under the fourth FPRD; in the fields of information technology and telecommunications, programmes have been adopted with the aim of encouraging the development of networks and the implementation of pilot projects under the auspices of the G7; and, finally, there have been many initiatives connected with information superhighways in the Member States, particularly France.
Our group believes that Mr Herman's report is heading in the right direction. In particular, he stresses the urgent need for an action plan with priorities for implementation: research and development, bringing services on stream and promoting operational applications in areas of public interest - education, health and social exclusion - and standardization. Similarly, the approach set out in the report in terms of industrial and telecommunications policy, like the description of the legal aspects and social consequences, is well judged.
As a result, the Union for Europe Group will support Mr Herman's report, while nevertheless expressing certain reservations about the creation of a European regulatory body in the communications sector.
Madam President, I wish to begin by congratulating Commissioner Bangemann on being a champion of the information society that is so critically important for the future of Europe and our competitiveness. We need that, despite the degrading of focus we have seen over the years, which Alan Donnelly described so well a few speeches ago.
I wish to make two quick points. Firstly, the information society provides us with an opportunity to equalize the differences that are a consequence of distance in the Union, particularly for rural areas, one of which I represent. We need to take up that challenge, particularly for small and medium-sized enterprises that are particularly prolific in the economies of those regions. Funnily enough, in many respects I welcome the idea of taxation or a small levy on information, because here we have an opportunity for hypothecation of taxation and actually putting money back in and reinvesting it in an area where it can be spent. Also, we need to ensure that technologies like ISDN have equal access - in the UK it is very expensive to get access to that.
I would warn Parliament: firstly, we have to be a lot quicker than we have been over this report. Secondly, would it not be much better if we built a more virtual parliament, rather than the investment we have seen in this building opposite? Billions of ecus have been spent on that, when we should instead be immediately improving our own electronic technology in this Parliament.
Madam President, both the Green Paper from the Commission and the report by Mr Barzanti adopt a stance of critical openness towards the challenge of new information technology. This is something different from the line of 'we must join in' , as has been pointed out here this morning. It is a position for which the House owes thanks to both parties, and one which it should support.
One thing is particularly important to me in this context, namely to protect the individual freedom of artists and their works against the interests and technological pressures of marketing. Certainly, as Mr Barzanti said, what we must do here is to stress and not abandon the achievements of traditional copyright in the Berne Convention. However, I wonder whether the nineteenth-century copyright geared to the originality of the author and the copyright law based on intellectual property are sufficient to meet the new technical challenges. Today, in my view, the point is more the individual freedom of the author to assert his rights, together with freedom of public access.
Art cannot and should not become information. Rather, it should facilitate information and freedom of information. Only when it is free to do this can we ensure that the information society does not become one of deformation.
Mr Bangemann, I should like to address myself to you directly, and of course to Mr Herman, as rapporteur, and Mr Barzanti.
You, Mr Bangemann, were the main player at European level in the creation of this information society. We are now in the midst of it, for better or for worse. What is still a matter for dispute - and I believe we must dispute it very seriously - is what kind of society this should be. We need to dispute what kind of face it should have in the future. We need to dispute what kind of responsibility the state should have in this new game. The responsibility of the state must be different from in the past. The state will have to take responsibility for regulation, and has already done so. Regulation is a means of creating stability. For example, it is understandable that there is a wish to control the Internet at the moment. It is understandable that people wish to secure more protection for the individual through controls. What the state should do - and you and we will bear considerable responsibility here - is to ensure this protection on the one hand, without restricting the freedom of speech of the individual and the business world on the other.
This will not be easy. It will depend on striking an even balance, and on this balance also being established at international level. It will involve setting up a new moral code which incorporates the old moral ideas which we certainly have throughout the world, but adds something new to them. And we shall have to fight for that new element. In this new world, it will not be possible to have the right for everyone to impose their own interests, for anyone to be able to publish as much pornography as they like, for anyone to feed as much violence as they like into the Internet. But there must be the freedom for anyone to publish views which they consider right and relevant. This is a border area where it will be very difficult to strike the right balance.
That is one side of things. However, the state has a second and, to my mind, far more important responsibility here. It must create a basis on which all citizens - and all regions, as has been pointed out - can have access to this new network and to these new opportunities which are developing at present. Computers, hardware, software, the Internet, the Worldwide Web - they are all just means of providing access to information. Access to information is the crucial element, that is what is new. It will be new to search for things, to obtain knowledge. It will be new to create a new quality of education in Europe and throughout the world. And it will be new to create intellectual capital, as the current jargon has it. How will Europe participate in this? What opportunities are we to give our citizens? Universal service alone is not the answer. Even with universal service - at least as we understand it at present - the costs are still too high. How will the future look? How will we connect our citizens and the regions?
Do you not think, Mr Bangemann, that it is time to discuss how we are going to connect all the schools, all the universities and libraries in Europe to this new infrastructure? Do you not think it is time that we, as political agents of change, gave expression to our responsibility for this process by establishing a European initiative to open up access to these new sources of information for schools, regions and libraries? Do you not think we should ensure that there is no discrepancy at European level, that we do not reach a situation of having some countries which, because of the cost structure or because they are lagging behind in this process of development, cannot become involved as soon as others? What is your answer to these critical questions, which have yet to be resolved? I would call for us to embark on this process at an early stage, and to find a truly European answer.
Mr President, the European Parliament welcomes the fact that the Commission has recognized, in its Green Paper on the information society, that if we support the development of the information society, we must at the same time support this being accompanied by a precise definition of the rights of the parties involved. Where does privacy stand in the new information society? Does the individual have any opportunity of determining what data are entered in the system? And, conversely, who can check that the information which our children, for example, sit and lap up from the Internet should be made public in the first place? If ordinary people are to be able to choose among information on the Internet, we need to be prepared for this. And that will only be the case when we concentrate specifically on looking after and educating both children and adults.
Another point which concerns me is who can afford to surf the Internet? If it is the same people who can afford to surf in Barbados, then we have a problem. Ordinary people cannot afford to leave their telephone lines open and connected to the Internet. The information society is therefore not for everyone, but only for the few. However, it is a development which is under way, and we should be pleased that it is happening and that we can follow it. We should simply stay in control of this development - it should not be in control of us.
Mr President, I would like to congratulate Mr Herman on an excellent report which I think certainly has captured the imagination in terms of how we must proceed into the information age. Of course Mr Bangemann's original report was in itself very visionary in that it described the type of future that we want to see here in Europe, because one thing is certain: if Europe is going to be competitive in the next century with the United States and the developing countries in Asia, what we need to do is develop our key technologies, in particular in the information industries, to ensure that Europe and the single market will be a success, not only for the present, but for the foreseeable future as well. This involves ensuring that the information infrastructure is actually present and can be used freely and cheaply at a rate which benefits businesses, communities and society as a whole. The freer and the quicker that information can move about the community, the quicker the improvement to the economy can be. That infrastructure is like the arteries of the economy. The arteries of an economy are like the arteries of the human body.
I would particularly like to draw attention to the emphasis on broadcasting, because in the past terrestrial broadcasting developed in a way which was limited in terms of bandwidth and in terms of the amount of information that could be passed around. The new infrastructure, whether it is through digital techniques in satellite or through fibre-optic techniques, actually increases the number of channels that can be delivered throughout the Union and this will add to and proliferate the amount of information circulating within the Union. This in turn will develop the need for software to make it easier for people to access the information they need. If there are hundreds of channels, people need to be able to access the information they are after quickly and easily rather than flicking through channels in a way which we have done previously with conventional television equipment. This means that our research and technology institutions and our universities need to be involved in developing this new software if we are to stay in competition. Unfortunately, at this stage the running is being made by American companies and we are much slower in catching up on development of this software. With the initiatives that are going on in the European Union in developing this software, I would like to think that we can actually catch up and eventually take the lead.
Mr President, starting out from the premise that the law must be applied for the benefit of all, we are today faced with an issue of crucial importance for the world of culture and communications. We are in complete agreement with Mr Barzanti when he emphasizes the need to strike a fair balance between the protection of copyright and the protection of rights which may reasonably be invoked by consumers; and we are especially concerned that this balance should be maintained. It is for this reason that we wish the protection of copyright and related rights to be given priority over any other imperative in the use of these new technologies.
On the other hand, we believe it is unacceptable for exclusive rights to be improperly granted to transmit information which ought to be disseminated by all the communications media to the widest possible public. This is a debate which is familiar to the House from numerous reports, and in which my group will continue to maintain this stance. Not long ago, here in the House, the European United Left warned Parliament of the need to be aware of the possible dangers: the new dangers which the introduction of new technologies into the information society might bring. We thus considered it important to table an amendment providing for a report to be drawn up on public service in the Community, in which account is taken of the effects of the rapid development of the information society, on the basis that protection of the artist is one of the key principles for ensuring freedom of access to the new media.
Mr President, you can imagine that this debate is a very important one for my colleague Mr Monti and myself, since we should of course like to have the support of Parliament for what we are doing. Naturally, we also accept critical comments when we are not doing something correctly.
Mr Herman has described our problem very accurately. It is the problem of Parliament's working methods. The Commission cannot change that. The House itself would have to do things differently. The fact that such a long time has elapsed since the first report was presented means of course that this debate contains many aspects which have already been dealt with or gives too little attention to new developments. That is one problem. A second problem - and since you know how much I value the work of Parliament, you will allow me to say this - is that we are not engaging in a proper dialogue. Eighteen Members of Parliament were here for this debate as rapporteurs and draftsmen or to present an opinion for their group, and some asked questions and made critical comments. Twelve of them are no longer here. This means that what I would like to say in response to those questions and those critical remarks can only reach those Members through the modern instruments of information technology, as I hope it will do. I would certainly like that to happen!
For me, this really is a problem. It may be that there are some colleagues in the Commission for whom this is perhaps preferable - that I cannot judge - but I would very much like to tackle the criticisms which someone makes to me. A series of critical remarks have been made which certainly point to problems, but the accusation which is sometimes made, that the Commission is incompetent or does not address the issues, is untrue.
Let me deal firstly with the charge which is no longer made so often, but nevertheless continues to crop up - not least in this debate - that we are obsessed with the market, frantic liberalizers who ignore the social effects of what we are doing. That is totally wrong! The fact that this charge is unjustified can be seen from the first report that we presented. To take an example, we specifically chose the title 'information society' and not, like the Americans, ' information highways' because we did not feel that this was a technical issue, but one of social development. We set up the Forum on the information society, which was mentioned in Mr Herman's report, but not here in the debate. We brought a number of Members of Parliament into the forum, so that you would have the opportunity - if those Members go there and report back, which I do not know about - to incorporate the work of this forum into your thinking. In this forum, for example, we have a number of journalists from public service broadcasting and television who are drawing up their own proposals and helping us in our work. So we are not saying that the market will resolve matters, and when we have liberalized things, our job will have been done!
One thing really is true, however, as Mr Herman very clearly emphasized, and I should like to say this once again to all those who are concerned about the universal service and especially about all citizens having reasonably priced access to these new opportunities: if we do not deregulate, which means in principle doing away with the old public service monopolies - which is what lies behind the terms deregulation or liberalization - if we do not do that, we shall not have a low-cost universal service which can be used everywhere. The level of telephone charges, for example, is in fact now for many people the only or at least one of the most significant obstacles to taking part in these opportunities. Wherever there has been deregulation, telephone charges have come down! If I could only make that clear to you at last! This has nothing to do with liberalism or socialism or capitalism or whatever, it is a plain and simple fact which indeed...
Yes, Madam, I know that this is what divides us. It is a pity, because in other respects we are in agreement.
(DE) If I could only make it clear at last that a monopoly, especially when it is a public service monopoly, is in a position to keep prices high! I am always asking you to go to Finland and Sweden. These are two countries which have not exactly been overrun by capitalism, but in fact have a very long tradition of social democracy. Both of them did away with the public service monopolies at a very early stage and introduced competition, which has led to a fall in tariffs and to a universal service being available everywhere at low prices. Sweden and Finland are two countries which have a very poor basis for doing this, because most of their population is massed together in the conurbations and they have vast areas with little population in the north. It works there. Why do you not just go and look at that, if you do not believe me? Well, I can understand this - it does happen that a Commissioner, perhaps because he wants to make progress with something, runs into criticism which he himself can do little about. But do please go to Finland and Sweden! And talk to the Swedish post and telecommunications service, which is doing extremely well in the competition on this market. Clearly, though, these are the old guard. They are there already, and we have to ensure that the newcomers have their chance. So we are really not looking to establish the market on the lines of a jungle in which wild animals set upon each other. The Bangemann report says that we have to regulate matters, and that a legal framework is necessary for us to do that. It has three chapters: Chapter I is 'Deregulation' , and Chapter II is 'Regulation' . We have taken this contradiction upon ourselves because we have said that we need legal rules for privacy, for security of information, for copyright, all things on which my colleague Mr Monti will have something further to say. So this contrast - on the one hand the open ranges of the market, on the other, an ordered legal framework - in no sense represents a nightmare vision for us; on the contrary, we wish to bring the two together.
This brings me to the nightmares. These too are preventing Parliament from making its voice heard effectively. It is not enough just to speak - what you say needs to have some effect as well! There are fears and uncertainties, of course, but they need to be cleared away! We have to tackle the issues! How many Members have noted the results of the major Home-CEBIT exhibition in Hanover, where everyone - users, exhibitors, the organizers, even the press - said yes, we can see that this is creating new jobs? The only area in which new jobs are being created today is new technologies, and in particular the technology of information and communications.
So if we are not just to complain about unemployment, but also do something to overcome it, we have to take these opportunities. And to do that, it is not enough to join in the chorus of complaint! That is not enough! On the contrary, you will make those who have doubts seem even more important.
Let us just take what was said by the Committee of the Regions: for the first time, we have a technology which reduces distance to zero. 'The death of the distance' is the phrase which characterizes this technology. Whether you are transmitting something from Strasbourg to Kehl or from Strasbourg to Sydney, there is no difference in terms of time - because at the speed of light, such small distances become absolutely negligible - and in future there will be no economic difference either, in other words in terms of price. This means that for the first time, outlying regions can have a chance, because what put them at an economic disadvantage beforehand, namely their remoteness from the major conurbations, is no longer a significant factor. Perhaps the Committee of the Regions could take note of that! I am not asking for there to be no calls for the outlying regions to become involved. Of course you can say that, but then add another sentence and say that technology is an important means of actually achieving it.
Small and medium-sized undertakings - and this was not said today, perhaps due to the fact that we are always repeating it...
(Heckling)
(EN) Yes, but positively. Mr Teverson said positively, and I thank him for his positive approach.
(DE) Small and medium-sized undertakings: for the first time in economic history, the law of the economy of scale no longer applies. If you produce a car, you have to be a big producer. If Mr Argyros and I decide today to produce cars, then we can pack up straight away - we shall not be able to do it, because the basis which you need for that is economy of scale. But if Mr Agyros and I decide to develop a software product, for example a software product which contains everything positive there is to say about the information society, and if we send it to every Member of Parliament and make it compulsory for them to read it, then the two of us have the possibility of doing that completely on our own. We can do it. And if you look at the big firms in the area of the information society, you will see that they started out as quite small undertakings a few years ago. In other words, for small and medium-sized undertakings there is a chance to use this technology and turn it to their advantage against the big ones.Very well, it is possible or necessary to protect people who are then engaged in teleworking. And there are requests for us to do this. But the problem is that one cannot just force such workers into the old categories. That is simply not possible. And Parliament - at least this is how I understand the amendments - is saying that we must apply to these people the contracts of employment and the rights of protection which exist for dependent work. That may be right in some cases, for example when this dependency actually exists, in economic terms. But it can also be completely wrong. You may be applying such rules to people who would entirely reject the idea of being treated as a dependent worker, who are looking for and wish to have independence. This means that we need to create special rules. We must consider what is right and wrong in each individual case.
Mr Kuhne is no longer here either. This debate does have a ghostly air about it. He referred again to public broadcasting. I have never said that public broadcasting cannot be governed by special regimes. I have always said - and I repeat it here again - that the old rules under which public broadcasting and television were set up no longer hold good in terms of the justification for them. What was the justification? Scarcity of resources and an essential service. With modern technology - and I shall not even go into the scope for using satellites as relays for personal communications, which will be one of our major themes in the coming years, I shall refer only to the terrestrial possibilities we have with cable, or the geostationary satellites which exist already - there is no longer any shortage of resources! Digital technology...
(EN) No, there is no scarcity of resources. This is the big technological change. With the new materials and new ways of transmission, you have vast possibilities.
(Interruption by Ms Tongue) I am dealing here with the argument which has always been used in the past to justify the special nature of public service in the field of broadcasting and television. We have to see that this argument no longer applies.
(DE) The other argument is that this is an essential service. Now I admit that many programmes broadcast by public television stations, particularly the third, fourth or fifth channels, really do fulfil a need which the private sector does not yet meet. But when I look at general television programmes, Mr Kuhne, I have to say that, for me at least, this claim to be something special is not reflected in reality in every case. For example, if you look at TF1 in France, you see these idiotic quiz shows all the time. Someone sits there and is asked: ' Tell me the name of a great French statesman beginning with N' . No answer. Then the host says: ' The second letter is A' . Still no luck. After P, he starts to think about it, and several minutes later he hits on Napoleon. Well, I suppose this does actually seem to interest people.If you look at German television, you see what is called popular music. Well, there is nothing further away from the people than this popular music, really nothing at all. Those who perform it have nothing to do with the people, they have no idea what is happening in the population. And those who sit and watch it are so accustomed to these performances, culturally speaking, that they can evidently conceive of nothing else. Describing this as an essential service is something I would reject, in the interest of public television.
This means - and I am coming to an end on this point - that public service broadcasting and public service television can only benefit if they have to compete with others. That is all I am saying, and no more! I have nothing against public service broadcasting and television. It is marvellous if we have them, if they offer something special, but they should not be afraid of using their quality to counter the quality - or lack of it - of the others, that is all. The same applies to the post. The public service was mentioned here again. Fine, the public service is something which makes sense, and if it works, if it is of use to our citizens, one can only welcome it. But if it is so wonderful, then why can it not succeed in competition with others? That is my simple question.
Perhaps I might now - and I am speaking at rather greater length than planned, I seem to be on form in that respect today...
I should like quickly to repeat again what Mr Herman said. If you want to make your report a contribution to this debate, then do please look at the amendments. Mrs Mann is quite right as regards the question of schools - on which we are working, I would point out, and we have already been in contact with the Member States - in that with this report, we have the situation of two years ago. What we have done in those two years is not reflected here. As I say, I am not criticizing the House for this. But do please look at the individual amendments. To take an example: ' ... recognizing, however, that the process of liberalizing the telecommunications infrastructure involves a great risk of job losses in this sector' . As I have told you countless times, Mrs Castellina, that is the case at the start of the process, because you have a number of jobs within a monopoly. But after only two or three years, more jobs are created, so this amendment is really just defensive and pessimistic, and gives the impression that the point at issue here is the loss of jobs, rather than job creation, which is actually the case.
I shall comply with your request, Mr President, and not go through all the amendments now. But if a debate of this kind is to have any point, it must not become a dialogue of the deaf! We must take up the arguments from each side and ask: what is being done, what action is being taken, where is this information society developing in the right direction? Mr Blak put it quite correctly: this information society is something which can be of use to us. If we use it properly, if we actually use it as an instrument, then it can produce reasonable results. We should not demonize it. It is neither heaven upon earth, nor the end of human society. And sometimes one has the feeling that for Parliament it is the end of human society. You simply must be at the forefront of our movement, you must try to guide it by putting yourselves in the vanguard, not complaining at the rear! I can still remember - Mr Caudron was here and has now left again - what endless difficulties I had with him when we abandoned the D2-MAC analogue procedure and switched to the digital procedure. What criticism I had from Parliament then! What did you say to me then, when I told you that de facto standards had to come from the market, that this was much better? Now at least Mr Herman is calling for de facto standards. We have done all that very successfully. That is a success story. So just bear that in mind! And make use of it, instead of complaining!
(Applause)
Mr President, ladies and gentlemen, Commissioner Bangemann's powerful speech certainly allows me to save time. I join him in stressing the importance of this debate and the Commission's gratitude. What a pity it cannot be a wider debate with more participation.
The European Parliament is very active in the debate on the legislative framework for the information society. The two reports from Mr Herman and Mr Barzanti are a confirmation of this commitment. As regards copyright, Parliament's influence has been crucial in the past to the adoption of the five existing directives. Mr Barzanti's report, which I must say is excellent, confirms this tradition and testifies to the quality of the collaboration between the European Parliament and the Commission.
In the information society the protection of intellectual property is the key to development, contributing to employment and the growth of small and medium-sized companies in particular, as Commissioner Bangemann has emphasized. The aim of the Commission's Green Paper was to bring about a wide debate on the problems which the development of the new technology poses for the legislative framework for intellectual property. It is necessary to guarantee an adequate level of protection to investors and creators.
Interested parties have been widely involved in the consultation, which ended with the conference held in Florence last June. The conference, or rather the whole consultation, has demonstrated one requirement in particular: action must be taken at Community level on a number of priority aspects. The Commission now intends to adopt a communication presenting the results of the consultation and announcing the new initiatives it intends to carry out in the near future.
The Commission will take maximum account of the conclusions of the Barzanti report. But in this future action - and I can tell you this already - the Commission intends to preserve and protect both the necessary balance between all the rights and interests in play, and the high level of protection which Community harmonization has allowed us to achieve.
So a regulation will be introduced making it possible to ensure, on the one hand, the defence of creativity and innovation and, on the other, the affirmation of a competitive European industry.
Mr Barzanti deplored the fact that the Commission has not yet approved a directive on concentration and pluralism in the media. As Mr Barzanti knows very well, the issue is highly complex technically and highly sensitive politically.
I can however confirm my personal commitment to taking this initiative forward. I can also confirm that the Commission has decided to pursue work on an initiative in this field in respect for the principles of subsidiarity and proportionality, and I am sure the Commission will be able to take a position on the subject shortly.
Parliament is also invited today to give its opinion on the proposals for Council decisions relating to the signing and approval of the European Convention on copyright and related rights applying to cross-border broadcasting by satellite. Parliament's favourable opinion on the conclusion of the Convention, which ensure a strict parallel with the corresponding provisions of Community legislation in this matter, as proposed in the very clear report by Mr Medina Ortega, will contribute to creating a coordinated pan-European regulatory framework.
Finally, Mr President, I reiterate the importance of the Herman report which rightly stresses, amongst other things, the need for a proper legislative framework for the development of the information society.
In this context, the Commission has recently launched a series of measures, based on the principles of the internal market, precisely to respond to the new and multiple challenges mentioned in the Herman report. I would mention, for example, over and above intellectual property and the protection of personal data or information in data banks, the Green Paper on commercial communications and on protection of encrypted services.
Lastly, I am pleased to say that another recent Commission initiative seems to dovetail perfectly with the Herman report: this is the proposal for a directive on a transparency mechanism for future draft national legislation in the information society sector, the proposal Mr Hoppenstedt referred to. Effective protection of crucial public interest objectives can only be achieved - I am sure of this - through coordinated measures, not through isolated and probably contradictory national laws.
Thanks once again to the rapporteurs and all those who contributed to this important debate.
The debate is closed.
The vote will take place at 12 noon.
Role of public service television
The next item is the report (A4-0243/96) by Ms Tongue, on behalf of the Committee on Culture, Youth, Education and the Media, on the role of public service television in a multimedia society.
Mr President, I am glad that Commissioner Monti and Commissioner Bangemann are here today, particularly Commissioner Bangemann. Sadly we have very little time. I will not be able to answer all the points you have made to us in your reply but I will be making some very key points about how my group and, I believe, an overwhelming majority of this Parliament feel about public service broadcasting.
Television is quite obviously the modern tool for information, education and entertainment. These were the words that christened the BBC. They are the principles by which it and other European public service broadcasters have stood. Let us begin by defining public service broadcasting in its original, first form: television. It is available to everyone. It offers a reference for our own national and European identity. It ensures a range of opinion, debate and balanced reporting. It broadens the choice of programming, catering to all tastes in our population. It is independent politically, editorially and financially. In sum, public service television represents the foundation stone of healthy, interactive, democratic societies. Television's power lies in its value as a common reference point for millions of people. Television has the power to unite us, just as it can divide us. We as citizens can be united through public service broadcasters' endeavours or divided, Mr Bangemann, through niche marketing of hundreds of commercial channels. Let us remember that public service television's duty is to put quality first and promote pluralism for the public interest. Commercial channels' first responsibility is to advertisers and to shareholders. Our duty and PSB's duty are one and the same: to serve all European citizens. The key is public service broadcasting.
Firstly, why is it a key to our economic success? Dominant global players do not always use their economic power to support the European audio-visual industry, an industry which could employ two million more people by the year 2000. But public service broadcasters, on the other hand, invest in new European talent, support production, encourage innovation and take risks that would otherwise not be taken by commercial channels. Public service broadcasters are quite simply Europe's Hollywood. The BBC alone invests £1.2 billion per year in new programming, more than the total investment in our film industry. But its considerable potential in Europe's economic portfolio will be lost unless it is properly sustained and nurtured by broadcasters, governments and the European Union.
Secondly, PSBs are the key to preserving our culture, our tradition and our heritage. Broadcasting is the modern story-teller. Yes, you had some stories to tell us, Mr Bangemann. It is the mirror of our society. Here I attack all broadcasters because they make insufficient reference to Europe. If, for example, our television makes no reference to our continent, how will future generations learn about our continent? We should be able to depend on our public service broadcasters to fulfil this role. In contrast, commercial television's often constrained reliance on cheap second-hand American imports will be at the expense of original European programme production and will eventually cost our European civilization dear.
Thirdly, public service broadcasting is the key to democratic free information. The digital era should, as you have said, Commissioners, herald greater choice, full access to programmes for all audiences, for all citizens. Instead we are in danger of witnessing a trend toward a society of those who can afford the privilege of impartial information and those who cannot; those who can afford to watch our national sporting treasures and those who cannot. What will the Commission say to Mr Kirch when it comes to the broadcasting of the next two World Cups? We await that with interest. We trust they will broadcast on free-to-air television. Democracies rely on equal access to balanced information for everyone. This is a basic civil and cultural right which must define the digital age. Consequently, as my report says, this is what we must do. First of all I ask the Commission to take note of the vote today and among a number of things, to support public service and public service broadcasting in the future revised treaties; ensure equal access for all using all types of transmission in the digital age; reinforce methods of funding and permit European public service broadcasters to jointly bid for rights.
To sum up, Michael Grade, chief executive of Channel 4 Television, put it in a nutshell: ' A division is growing between channels whose primary purpose is public service and those which are obviously businesses seeking to maximize profit.' Perhaps the best medicine is to make sure that the public service broadcasters - those who put the public interest first, those who are committed to sustaining a creative, non-derivative production base - are properly supported, sustained and properly funded. We have to provide for Europe, for our industry, our peoples, our democracy. We must provide for public service broadcasting within the provisions made for Europe: that is, in our treaties.
(Applause )
Mr President, ladies and gentlemen, I simply want to express my full agreement with the report presented to us. I would only emphasize that public service broadcasting, as has just been said, has specific features and particular aims to pursue. These features and aims need to be updated today in the context of the mixed system and the prospect of globalization of the market.
There is no European model of public service, but there are common problems. As a public service, the public broadcasters are located in the market and must try to compete without craving unjustified privileges. They must certainly accept the challenges of competition but if, for instance, - as Commissioner Bangemann pointed out just now - resources seem unlimited and there is no point in maintaining past attitudes, it has to be specified that while this is potentially true, the technological resources are enormous, yet the economic resources have to be there to grasp them and the technical and material resources have to be there to exploit them.
So this is the point: while the public service is part of the market and as such cannot expect monopolistic privileges or some kind of special position, dominating advertising income and so on, because it is a public service geared to society, it has a right to such funding and such support as can further strengthen independence, autonomy and the presence of new services, in the new productive capacities which are necessary today because the public service must be equal to the challenges which it too must take up.
Mr President, ladies and gentlemen, Mr Bangemann has already ushered in this debate. What interests me is how he did in that quiz show, at what point he thought of the name and answered the question. And I am also interested by his attitude to popular music. I can remember the popular song 'Join us on the yellow waggon' being a great success some years ago, but now we do not hear it quite so often.
Turning to the matter in hand, there is no doubt that everyone here wishes to have the dual system. In all the countries of the European Union, we need public service broadcasting, and of course private broadcasting as well. I know that public service broadcasting - in Germany, at least, but in other countries too - was built on the traditions of the early years, and that this founding period was also an important one for the Federal Republic, especially as regards the emergence of a basic democratic order. As some of you may be aware, for a number of years I was chairman of the Broadcasting Council of the Norddeutscher Rundfunk , so I know the strengths and weaknesses of public service broadcasting. And who does not have weaknesses?
I have the impression that this report is trying to highlight the position of public service broadcasting at the expense of others. In my opinion, it will not help us to make progress in future discussions if we launch an attack on private broadcasting in this report at European level. Things do not have to be done in this way: the important assets of public service broadcasting can be enhanced without resorting to attacks. The PPE Group has tried to remove the negative tone from this report, and has partially succeeded. I hope that we shall have some further success. For that, our amendments will have to be adopted.
Public service broadcasting is not only being discussed in this report. We also had an intensive discussion as regards the substance of public service broadcasting in connection with the television directive. And we shall be doing so again. It is not a good thing that the public service broadcasting lobby is intervening on such a scale, for example with regard to Article 1, that everything which is emerging there in terms of new services also has to be classed as broadcasting in order to be involved on the basis of national legislation. I think everyone is entitled to be involved, it is simply not right that it always has to be funded, and so I can only give public service broadcasting the good advice not to operate so superficially all the time here. That does not help any of us to make progress.
We have also discussed the topic of public service broadcasting in the debate on rights to sporting events, on the basis of the own-initiative report by Mrs Castellina. I said on that occasion too that it is not very helpful for us to create images of an enemy, and to extol public service broadcasting as the only true guardian of broadcasting culture. The point has already been made that we can see weaknesses in public service broadcasting which need to be eliminated in order to make it strong in two ways - strong in competition with private broadcasters and strong at European level against the background of the discussions taking place worldwide.
We need rules which apply across the board, which provide scope for all the fields of interest in Europe to be developed. My advice is to take a far more relaxed approach to the subject - and I say this to Ms Tongue in particular - without making the unfortunate experiences in our own countries the watchword at European level. Nor do I believe that we can deal with and resolve here the problems which exist in Italy, and perhaps in the United Kingdom.
Our concern should be to develop the pan-European dimension, so as to create a sound position for public service broadcasting in the future and ensure that it has the capacity to survive. I believe we are on the right track, provided we do not create images of an enemy and do not respond to others simply with prejudice.
Mr President, an own-initiative report by the Committee on Culture, Youth, Education and the Media, as approved by the Bureau of Parliament, is today giving us an opportunity to express our views on the role of public service television in an increasingly media-oriented society.
I would take this opportunity to say yes to public service television, provided that its terms of reference are well defined and that it meets criteria of quality and morality which justify its public financing and guarantee viewers, whoever and wherever they may be, access to information, culture, education, sport and fiction. Moreover, this does not rule out partnerships between public service television and private, theme-based channels, if such a choice were to be appropriate.
The audiovisual sector cannot be treated as an ordinary commercial product. The new services are being called upon to expand - and Mr Bangemann will not contradict me - but they will need consumers' money for this, and they will not be accessible to everyone.
The constant spiralling of television rights for sport in general, and football in particular, should make us stop and think. On the one hand, the cost of these rights plays a part in increasing the price of players and, on the other, it forces the channels into an increasingly frenetic search for ever more profitable advertising, in order to pay for these rights. Even worse, it also has the effect of leading the channels to show the cheapest possible films, thereby offering us an excess of American productions.
I would ask those of you who advocate a liberal, enterprising and commercial approach if you really believe that you can market everything? Have you ever imagined a world in which education, sport, health and public order would form part of a purely commercial environment, leaving market practices a free hand?
No, ladies and gentlemen, trade and free enterprise are not everything. Sadly, we have seen how freedom can turn sex into a marketable commodity, no doubt to the point where it has created consumers for the product, given rise to fantasies and generated a trade which, I am afraid, is all too profitable. We are already seeing racism and xenophobia being marketed on the Internet. Let us beware of exploitation of the weak by the strong.
The State should be the guarantor of morals as well as public health. In saying yes to public service television, I am giving it the necessary power.
Mr President, the Tongue report - and how could it be called anything else with such a fervent author? - is a courageous and exhaustive report. But, in my opinion, it is not a completely balanced one. Defending public service in television is something which obviously has to be done but confusing public service with public television is both inconsistent and an error.
Public service may and must be performed by public and private operators alike. It should also be present in all broadcasting systems, be they digital or analogue, by cable or satellite. It is a duty for Member States to create the conditions which allow this to be so. And it is the duty of operators to take a social approach to their duties and to fulfil the obligations implied in this.
What are the priorities for a public service in the European Union? To offer quality and diversity, setting up a cultural reference from this point of view. Informing and stimulating the discussion of ideas, consolidating the sentiment of citizenship. Contributing to the strengthening of the European spirit, distributing products of various origins and fostering exchanges and co-productions between the Member States. Promoting means of access for different groups of citizens to the airwaves and not just the traditional approach of setting aside time for political parties and both sides of industry, thereby contributing towards a renewal of the very exercise of democracy.
Public service in television is a fundamental concept in a democratic society. Reference should be made to this in the Treaty on the Union, which is now being revised. It is neither fair nor useful that we should limit this public service to public operators. If private operators also cooperate I think that public television as we know it now will see that its days are numbered.
To conclude, Mr President, I call on the Commission to take a more far-reaching approach to the concept of public service in the Green Paper on new services, and I call for this as an urgent matter because time flies in the world of telecommunications. I call on public and private operators alike to use the enormous power they have to win over viewers and audiences instead of being won over by them. Finally, I should like to call on the Member States to assume their responsibilities, setting a solid economic base for the European programme-making industry, now making some progress with the Guarantee Fund, giving backing to Europe-wide distributors already in existence and wholeheartedly assuming the costs of the public service as the best way of revitalising democracy.
Commissioner Bangemann, you are amazed at our concern about the public service and tell us no-one wants to call the public service into question! Now, if our committee has decided to choose this very issue of public service for one of our extremely rare initiative reports, it is because we are giving notice, in the new situation being created by the new technology and the ongoing processes of liberalization and privatization, gravely threatening the public service, not that there is an intention to eliminate it, but certainly that there is a tendency to marginalize it because it is not in a position to stand up to competition on the global market.
Hence the need to reaffirm its role and importance and demand the measures required to ensure the performance of that role. On regulatory measures, we are very concerned that the directive on defending pluralism promised us for many years - and the existence of a strong public service is essential here - should have been further adjourned by the College of Commissioners. And when I say regulatory measures I also mean regulatory measures which allow the public service to be autonomous from the market. In fact the characteristic feature is being autonomous from the market, more independent, and being able to perform a role which commercial television, dependent on the market, cannot perform. Commissioner, do you know what market demand is today? It is almost entirely video games and pornography.
Do we want the great information society, with all the new technologies, to have been invented just to provide us with a few video games, some TV shopping and a spot of pornography? Do we entrust the school, with its very important educational role, to the rules of competition of the market? Certainly we do not.
The television of today has a much greater impact on the education of children than school itself. Therein lies the delicacy of the problem and the need to preserve a role for the public service which cannot be preserved just by applying the idea of universal service. To extend the principle of universal service to telecommunications, to confuse that with public service broadcasting, would in fact be a very grave error. And that is why, Mr Bangemann, this Parliament's Committee on Culture is not raving when it asks for the public service to be strengthened.
The same line is taken in the document from the Information Society Forum, which you yourself created, and it lays great stress on this concept. The same line is taken in the resolutions from the Assembly of the Council of Europe, extremely concerned, like us, about the marginalization of the public service. The Court of Karlsruhe itself, in your country, Commissioner, pronounced judgement along these lines stating that it is unthinkable that the public service should not maintain a central role because that is a constitutional principle.
Mr President, first of all I want to congratulate the rapporteur for her passionate expression of a point of view which finds wide convergence even inside the Commission. In a sense this report completes the debate on the Television without Frontiers directive and also the debate in this Chamber on the transmission of major sporting events. For these very reasons, and following on from the debate which has already taken place inside the European Parliament, it has to be said that it is necessary, and certainly important, to provide guarantees to ensure the future of public television.
It is not a question of limiting the role of commercial television, or having them compete against each other. They have different roles but precisely because they are different, precisely because there are differences between the various countries, there is a need for measures to ensure that public television is properly guaranteed and supported and can develop an important and crucial function in building European citizenship. In fact in this respect - as the rapporteur said - it fulfils a role that is more than multicultural, that is European, not national, to guarantee education and information independent of the respective governments and achieve the full potential of pluralism.
For these reasons public television should not be confused with commercial television, it must have its own leading role, but nor must it become state television in a negative sense. The new technology raises enormous problems, but precisely for these reasons there is a need to guarantee a proper future for public service television.
Mr President, maintaining public service television in the Member States is an extremely important issue. For this reason, we have to thank and congratulate Carole Tongue for taking on this difficult report.
Like her, I believe that we must strive to maintain this very special area of broadcasting. Let us not be naive. We must recognize that the expansion of the information society has changed the terms of the debate. The main problem today is ensuring equal access to the channels that have increased in number as a result of new technology, which is more important than the power struggle between public and commercial television. But we all know that geographic, social and cultural differences are hindering open access.
However, I believe that public service television will only achieve its objectives if it meets three requirements. The first is respect for viewers, regardless of age, origins or situation. Public television therefore ought to be pluralist and democratic, and should stop imitating the commercial television channels in their mad dash to increase audience ratings.
The second requirement is for public service television to fulfil its educational role, particularly in terms of visual education. It is all too often forgotten that viewers, especially very young ones, have to learn how to decipher images.
Thirdly, public service television should be helping to instil responsibility in those who watch it. It is therefore to the viewers as citizens that it should be addressing itself.
Finally, I should like to say once again that in order to establish a truly European audiovisual sector, we need public service television that is open and dynamic.
Mr President, ladies and gentlemen, we are indeed having a debate here. And that is why I now have the chance, for the first time, of taking up Mr Bangemann's final words and turning round this privilege to some extent. Clearly, Mr Bangemann, we have the same preferences in terms of what we do not particularly enjoy watching. The key political difference between us, however, is that both Ms Tongue and myself, like the committee, take the view that the European system of public service broadcasting should not be developed backwards so as to resemble the American PBS, with all the rest of the market being served purely on a commercial basis. That is where the political difference lies.
For this reason, public service broadcasting must also be in a position to offer something across the range of sport and entertainment. This means that public service broadcasting - I agree with you - must engage in competition, but it must be able to do so on equal terms. So the Commission, for example, should not prevent the rights to sporting events from being purchased jointly and on a pooled basis, through the European Broadcasting Union. If each of the national public service organizations had to bid on its own against the big combines - and Ms Tongue referred to the example of the two World Cups in football - then the game would be over once and for all, with public service broadcasting on the losing side.
To enable competition to take place on equal terms, including the financial conditions, the Commission must therefore make it clear that the funding of public service broadcasting through fees paid by the users and/or some form of mixed financing does not contravene the aid provisions of the Treaty. It must also be clear that public service broadcasting has full access to new technologies.
And a final word to Mr Hoppenstedt: the problem was not the insistence that any new services should automatically be classed as broadcasting. It was he who prevented a possible compromise from being reached on a sensible basis, but perhaps we can still put that right at second reading.
Mr President, the debate and vote on this issue in committee made it clear that, in general terms, public service television plays - and, I believe, must continue to play - an important role in almost all the Member States of the European Union.
Even allowing for the growth of private sector broadcasting, it seems clear that foreseeable developments will not prevent public service broadcasters from keeping at least some of the functions that might be seen as essential features of the audiovisual landscape. Hence public service television is necessary, in the first place to guarantee a variety of programming and to ensure that legitimate commercial considerations do not result in broadcasting which focuses excessively on the most profitable programmes with the largest audiences. Similarly, it must perform the important function of raising the general level of programming quality. There is no doubt that the necessary and legitimate pursuit of economic returns is an obstacle to the commissioning of quality productions which involve a high commercial risk - a risk which public service broadcasters must be prepared to take. Likewise, and from the point of view of both government and opposition, we would surely agree that public service television must also play the very important role of providing independent information. And, to this end, rules must be established in all the Member States guaranteeing such independence and preventing interference by the public authorities.
These considerations should not lead us to conclude that the role of public service television should be restricted to broadcasting minority programmes - in other words, that it should play a marginal role. On the contrary, the existence of minimum audience levels, the variety of programming, and the guarantee that this varied programming will reach all homes can be regarded as fundamental principles of public service broadcasting.
From this perspective, I should like to highlight two requirements set out in the report regarding the immediate future of public service broadcasting: the need for self-regulation of programming, in order to eliminate any danger of an undesirable influence on viewers; and the need for the public authorities to give a boost to ensuring that public service broadcasters lead the way - as the rapporteur says - in the development of new audiovisual technologies and the provision of public access to those new technologies.
Mr President, we entirely agree with Ms Tongue's report on the fact that public television must exist and must be properly financed. It must exist, because its voice contributes to maintaining pluralism along with television generally, but it must exist within a system where the public service mission is clearly defined. It must be financed, because it is a public service with a social mission requiring subsidy.
Our point of disagreement on the report is how this financing should come about. We do not think a report on public television can ignore funding methods which guarantee the existence of public television and the quality and balance of the vast televisual panorama constituted by private and public television as a whole, because only as a whole can it accomplish a real mission of public service.
This financing should be transparent, directed clearly to each stage of the public service mission that television must accomplish, with year-end losses no longer written off. Paternalistic methods which hinder the growth of public television and the identification of inefficiencies must go. We must get away from ambiguous forms of mixed financing: fees, subsidies, advertising, write-offs of losses which grant public television privileges it is incapable of profiting from. I wonder which European countries are really satisfied with their public television. With the exception of the United Kingdom - and I presume that Ms Tongue is thinking of her own English public television - which other country has first-rate public television and been very successful in defining funding methods transparently and separating the funding from advertising, public finance and fees?
On behalf of the Liberal Group, I have to say that the Tongue report is no more than a hymn of praise to public service broadcasting, which it seems to regard as a kind of priest watching over the souls of the viewers, a loving parent in the living room. If only that were so. What the report asks in return is that PSB should be exempt from the strict European rules on competition and concentrations of power. The Liberal Group rejects these proposals.
Let me briefly explain why. Firstly, the Liberals also support a dual system which has a strong public service broadcasting sector providing information, documentation and individual cultural identity, but which also has room for commercial broadcasting. Not a concentration of power, but freedom of choice. Secondly, the same European rules should apply to public service broadcasting and to commercial stations offering capacity for public services. Thirdly, efficiency and professionalism will make public service broadcasting more competitive than huge subsidies. The Ververs committee in the Netherlands has already taken the lead on this. Fourthly, the provision of universal services is not the sole preserve of public service broadcasting, and it is perfectly possible for some of its tasks to be entrusted to private companies. Fifth, damaging concentrations of power and exclusivity are totally unacceptable, and the Court of Justice's ruling of 11 July reversing the decision to grant the EU the collective rights to major sporting events is to be welcomed. We must require both public service and commercial broadcasting to be generally accessible and affordable. Sixth, the breakdown of established roles in the media world, far from driving a wedge between the two forms of broadcasting, is causing great confusion and distortion of competition, with public service broadcasting being more or less forced to become more commercial. The new commercial broadcasters, on the other hand, who are totally reliant on the market for their income, are finding themselves subject to rules which have nothing to do with a free market, such as quotas and investment commitments.
Commissioner Bangemann, with his forthcoming green paper, and Commissioner Monti have a great responsibility. Which firms are allowed to provide public services? What are public services, in any case? What are the national and European rules governing television subsidies, and what are the criteria and restrictions that apply? Finally, let me make it clear that the Liberal Group can only support this report if a number of amendments are adopted and a considerable number of paragraphs are dropped from the resolution.
Mr President, Carole Tongue's report, for which we are grateful, gives us some idea of what public service television could be like in each of the Member States. It would be independent of political and economic bodies, have high standards of content, and continue to fulfil its role of disseminating democratic values. By the same token, public service television would also provide information honestly - since objectivity in this area has been hounded out of existence in recent years - and in a pluralist way, as well as entertain, improve and educate. It should not be deprived of the means required for it to become part of the information society, since it represents the only way for citizens to be able to access the new services without discrimination, whether economic, social or geographic.
In view of the Commission's recent refusal to draw up a directive on media concentration and pluralism, this report deserves to be more than an own-initiative one, and I am addressing Mr Bangemann here in particular. Is there any future for public service television in an environment dominated today and sewn up tomorrow by four or five groups whose restructuring activities show their global power every day, and represent a formidable onslaught on digital broadcasting? So, in order to strengthen the independence and durability of the public sector in Europe, there should be a political will to maintain and expand the means of production. More specifically, in France for example, the Commission seems to be actively encouraging the government to restructure French companies through privatization. Ideological blindness on the part of governments and the Commission has led them to ignore important assets such as skills, new advanced technologies in action, and a material and technical heritage - go and see them for yourselves: digital buses, studios and so on - in order to enhance the interests of the financier, Mr Butler. Mr Butler has hit the jackpot! For a contribution of 50 million francs, he will receive a gift of 1.4 billion from public funds, in addition to the assets I have just mentioned, in return for axing 660 jobs out of a total of 1040.
After what Mr Bangemann has just told us, I think that there are questions to be asked regarding potential jobs as well as job cuts. The same thing applies in the telecommunications sector. As you well know, prices for longdistance telecommunications and for big companies are falling, but they are certainly not doing so for the man in the street. The public service is not yet public enemy number one, but if we are honest with ourselves, it may well be so in the future!
Mr President, I salute Carole Tongue for her commitment and her eloquence in this cause. I declare my own interest as an occasional producer for public service as well as for commercial channels in the United Kingdom. I will return to that in a moment.
I would say to those who have spoken in the debate - Mr Arroni and Mrs Larive - that we should remember what the market can do. We accept that, we accept the vitality and the vigour of the market. But the market gives neither genuine diversity in all circumstances nor universality of service where most needed.
I shall refer just to things happening in my own country. The BBC and Channel 4 are two entirely different forms of public service: one comes from a subvention (the licence fee), the other is financed by advertising. One is the first and the other is the latest and perhaps the last innovation in the field of public service. What is happening to the BBC now? Carole Tongue has referred to that. The BBC is crawling with consultants telling it to turn towards advertising; telling it to make deals with the very people who are trying to destroy it. Only today it has announced that it cannot compete in the sports field, because enormous financial resources are now being deployed to take away those staples of the mass audience which the BBC needs in order to preserve its own diversity and, indeed, its own audience. Channel 4, which has been the best possible way of serving new interests with a public service remit in a public trust without private shareholders, is now being told by elements within our government that it must privatize. There is no single argument for this in terms of programme quality; no single argument for it in terms of the diversity of services. It has the morality of a bank raid. It is a simple attack on the resources which that channel has brought to quality programming in our country.
I apologize for speaking primarily about the situation in Great Britain. Broadcasting is one area in which we can still take some pride, and we have a deep feeling of shame about the sort of broadcasting that Europe may have to endure within ten years.
Mr President, after listening to what the previous speaker has to say, I ask why cannot we have pride in the television of the public broadcaster and in the television of the private broadcaster? That seems to me to be the sort of television that we want.
I have no doubt at all that public service television has played, is playing and will continue to play an important and valuable role in serving the viewing needs of the public. I have no doubt this is true in each country of the European Union but I, as a British Member, am happy to pay tribute to the very high standards and the leadership that the BBC has given in public service broadcasting.
However, we must not overestimate the role of the public sector. Nor should we neglect the valid and valuable role that the private sector has played and is playing in television. If this were a debate about the press we would all have very strong reservations about a public sector press. I am not too sure why we should make the overstatements that we do about public sector broadcasting. I abstained when this report came to the committee because I believe it does not achieve the fair and correct balance that is necessary.
Let me deal with just a couple of issues. On sport, it is wrong to ignore the important financial contribution the private sector is now putting into sporting activity across a whole range. This helps sport and the public interest in watching sport, I would say, in three distinct ways. Many more minority sports are now broadcast because the private sector is there. Sports bodies have more funds, a fairer share of the money, and they are able to put that money back into the sports themselves by developing facilities and training to bring people into those sports. The sportsmen and women themselves are now getting a fair return for their skills and it is their skills that make the sporting activities worth watching.
On another issue, I support the occasional financial assistance coming from the Community for broadcasters with a pan-European remit, such as Euronews. I am not convinced, however, that this support should be open-ended for all time. Such programmes need an audience to justify their raison d'être and there is no better discipline to make them seek an audience than the discipline of the marketplace. High subsidies for high-quality programmes that nobody watches is not a sensible way to spend our money.
We are on the threshold of a major growth in television broadcasting, the age of digital television is upon us, but I am sure that we should not just have controls and regulations that keep the private sector out and allow the public sector to become flabby, lack innovation and fail to keep up with the public's wishes.
Mr President, I should like to begin by thanking my party colleague, Carole Tongue, for her excellent work, not only on the report itself but also in making it possible for us to debate this very important subject in Parliament today.
As Carole points out, television is still the most influential organ of our mass media. It is therefore immensely important that the programmes broadcast feature quality, pluralism and objective information. We must shield our children from violence and pornography and at the same time provide high-grade entertainment and information. Television must take on its responsibility. Television sets patterns, not least when it comes to violence. Well resourced public-service TV companies are a guarantee of this. Support from the EU and the Member States must be improved.
Television is also an indispensable forum for the seventh art - the film industry. In a time when so many small, independent cinemas have had to give way to large multiplexes, which make astronomical sums of money showing American mass-market products, television often offers the only chance we get to see alternative and/or foreign films. The TV companies thus play a very important role in this context too, namely by giving European audiences access to the cultures of their own countries and continent. What is shown on television reflects the spirit of our time, but it is also part of the opinion-forming process. Let us therefore fight together to ensure that this opinion-forming is worthy of our democratic and humanist culture.
Mr President, there is one point made in this report which I should like to underline: the public funding of public service broadcasting is legitimate. And I would add that, in many cases, it is also essential.
The reason for this is simple: public service broadcasting provides a service to society in many areas which cannot be totally funded by the market. There is a need for a service of this kind, so as to guarantee cultural diversity, encourage linguistic pluralism - especially in small communities - promote European production and bolster cultural and educational services. And in the multimedia society which is now being created, our citizens must be offered such a service. If the market is unable to provide this service completely, then it is the job of public bodies to do so.
In our society, there are certain areas which cannot be judged in terms of competition pure and simple. And one of those areas is the obligations of public service broadcasting in relation to society - obligations for which public funding provides appropriate compensation. I shall give you a good example: the Basque language is spoken by some 800 000 people, in an area in close proximity to 50 million French speakers and 35 million Spanish speakers. In these circumstances, it is most unlikely that the market will promote the use of the Basque language in the audiovisual media on its own account. It is for this reason that society must fund public service broadcasting, since democracy presupposes tolerance and respect for cultural diversity; and, in our society, public service broadcasting helps to guarantee these principles. By providing information at local and regional level, moreover, it serves to foster European integration on the basis of respect for cultural identities, self-government and subsidiarity.
It is important for the European Parliament to send the clear message to the Commission that, on this issue, the rules on competition alone are not enough to build a united and pluralistic Europe.
Mr President, ladies and gentlemen, there is no doubt that we are at a turning-point in the development of broadcasting. That is why the decisions taken on Parliament's position are exceptionally important, because we are moving more and more onto the defensive, since broadcasting as a cultural asset is increasingly being called into question.
I would refer to the hearing, convened by the Commission, which took place yesterday and dealt with the issue of a regulatory framework for broadcasting and telecommunications, on the basis of a study whose contents can only be described as extremely disappointing. It attributes hardly any further scope to public service broadcasting, and the 'new vision' set out there relates solely to the multimedia market, which is geared to maximizing profits.
We cannot accept this, and we demand from the Commission the green paper it has promised which is meant to make it clear how the new services are to be structured. The point is that we have to decide what is still broadcasting and what is not broadcasting in an age of multimedia globalization. The fear which has been expressed here many times, that we have our backs to the wall in terms of cultural developments, is unfortunately not without foundation.
From what we hear, we shall only be dealing with side issues, so we can concern ourselves with the protection of young people, for example, but no longer with general public access, information, education and entertainment, which are among the original purposes of broadcasting, and must remain so in a digital age which may be opening up new technical opportunities, but should not tempt us into giving up old ingredients which have become valuable to us.
Commissioner, ladies and gentlemen, our colleague Carole Tongue from the Committee on Culture, Youth, Education and the Media has today put before us an important and much-needed own-initiative report, and I would like to join in praising the quality of its contents. I should also like to take this opportunity to tell the rapporteur just how highly I regard her work in the audiovisual sector, and Mr Bangemann how much benefit he would derive from listening more to what we have to say on the matter.
We are all well aware of the explosion in the number of television channels offering their services throughout the world. But no one is complaining about this. A multiplicity of channels ensures freedom of expression and maintains a modicum of democracy. So it is a necessary part of that freedom, but as everyone also knows, it is not enough on its own.
Like the rapporteur, I am deeply attached to public service television. It stands for and guarantees access on the widest scale to quality television, whose task should be to promote the cultural riches of the European Union. It enables all those who do not have the money or the equipment to receive all the private channels to have access to culture. The European Union must therefore ensure at all costs that public service television is maintained and allow Member States to control its financing, in return for which the public channels would undertake to abide by a clear specification that reflects the reasons why they were established. A network of European public television channels of this kind can and must become the prime vehicle for broadcasting European productions, and must be a driving force behind private television channels in this area. This is important for the advent, at long last, of a genuine citizens' Europe. We would very much hope, Mr Bangemann, that you will listen to us on this occasion.
Madam President, it is naturally a duty, but also a pleasure for me - and I must say this to Mr Caudron - to listen to him and the other Members of Parliament. We have of course taken account of the report by Ms Tongue in our own discussions, and will continue to do so. I would only say that, to my mind, the assessment of the role of public service broadcasting in the report - as Mrs Larive pointed out - is a very positive and optimistic one.
I would ask you all to look at public service broadcasting just as critically as private broadcasting. One cannot allow standards of quality to fall, for example, simply because public service broadcasting is involved. A critical approach to quality is what we wish to see, and we believe that the simplest way to achieve this quality control is competition with private broadcasters. Then the viewers or listeners will do exactly what suits them.
But now a point arises - and here Ms Tongue is quite right - namely the question of where public service broadcasting stands at present in this competition. Here there are both advantages and disadvantages. Certainly, financing through fees or other forms of public funding is an advantage in competitive terms, but on the other hand, the almost total exclusion of public service broadcasting from private revenue represents a disadvantage for it. In this context, we have to decide what we wish to have.
Here I would take up what my friend Mr Barzanti said. Of course we shall tackle the question of public service and public broadcasting. However, I must point out to Members, if they would just listen to a Commissioner - the Commission always listens to Parliament, if you would just listen to me for a moment!
There is of course, as there must be, a debate on public service. Naturally, the question is to what extent we can produce European rules on this. For example, public service broadcasting and television is regulated differently in every Member State - Mr Barzanti is right, and Mrs Castellina always sets great store by such national differences. It would certainly be wrong simply to throw a European solution over them and accommodate everything under it.
I must also correct what was said in the debate regarding controls on media concentration. The Commission has not rejected these. We have held a policy debate on the basis of a first draft by my colleague Mr Monti, in which there were not many supporters for the approach. It was a very European approach, and the point was made that, at least for the time being, media concentration is a problem for the individual Member States. If it becomes an international problem, it will also become a European one, and so we have to consider what we can regulate on a European basis.
Mr Monti and I are both among the most determined supporters of controls on media concentration. We have not rejected them, therefore, as Mrs Pailler suggested, but are engaged in a process of discussion, and our wish is to regulate what can be regulated at European level.
Let me make a final comment on the concern of Mrs Castellina - which came through in other speeches too - that public service broadcasting is being marginalized. First of all, this has nothing to do with the new services. It all depends on how the new services are defined, and the Commission has opposed the idea of including too many new services under the concept of broadcasting - in agreement with the majority in Parliament - quite simply because the licensing conditions and the controls have to be different. You cannot make every new service subject to these strict rules, but of course we have no objection at all - and I would say this to Mr Kuhne in particular - to public service broadcasting using the new services, or indeed providing them. That is not our difficulty. Our difficulty was only - and I hope it does not become a problem - that too many of these new services are regarded as broadcasting.
One final word on marginalization. I am very sorry, Mrs Castellina, that everything fell over in front of you when you mentioned my name. That is of course an effect which I did not intend to have. But I must say that I am pleased about one thing, which is that public service broadcasting no longer has a de facto monopoly on disseminating information and opinions, but now has to compete with other sources. I definitely cannot complain about the fact that people can now obtain information through private broadcasters and news stations. Having someone who possesses a de facto monopoly and uses it, even with the best of intentions, cannot be an ideal form of democracy, Ms Tongue! The Commission is not demonizing either public or private broadcasting. Like Mr Hoppenstedt, we are relatively relaxed. However, we should like people to prove themselves, and if public service broadcasting is as good as Ms Tongue believes, then we need have no fears as regards its future.
Thank you, Commissioner Bangemann.
The debate is closed
The vote will take place in a moment.
Madam President, my point of order concerns respect for the agenda.
Yesterday, we adopted an agenda in which the period from 7 to 9 p.m. was reserved for meetings of the political groups, as at all our part-sessions, with the committees meeting from 5.30 to 7 p.m. I have now just been informed that at least two committees, the Committee on Budgets and the Committee on Economic and Monetary Affairs, have arranged meetings between 7 and 9 p.m.
This is unacceptable, since the group meetings are essential to enable us to discuss and define our positions for the votes. I should like to know who has authorized these committee meetings outside their allocated time, and I would ask for them to be cancelled and rearranged in their usual slot between 5.30 and 7 p.m.
I am very willing to note your protest, Mr Pasty. I understand that it is urgent matters which lie behind the meetings of these committees. That being so, I would suggest that you raise the question in the Conference of Presidents, of which you are a member.
Madam President, I should like to raise a point of order. I think that Parliament should be able to take its decisions freely and without constraint. I was therefore somewhat shocked to see that someone had placed a veal crate on the floor below, just when we were about to discuss the issue. If it is there to symbolize free speech, then I can certainly accept that. But at the same time, let me appeal to the farmers from Alsace that when they come to Parliament on Friday, they bring some live animals with them.
Thank you, Mr Jacob. I am sure that these incidents will not prevent the House from voting quite independently.
Votes
Madam President, ladies and gentlemen, the proposal for an amending directive on a solvency ratio for credit institutions on which we are about to vote is to be welcomed.
Its main purpose is to extend risk weighting at 50 % of mortgage-backed loans in respect of offices or multipurpose commercial premises until 1 January 2001, this provision having expired on 1 January 1996. The possibility of risk weighting at 50 % has previously applied to only four Member States, and is now being extended to all the Member States of the European Union on an optional basis. The weighting of credit risk, in other words the backing of credit granted by a bank with own capital, constitutes a basic principle of bank supervision law. This proposal to retain risk weighting in the Union and extend it to all the Member States is indexed to the economy. It is justified by a whole range of safeguards against risk and raises no problems as regards the rules of competition.
As for the risk factors, there is a lending limit of 60 % of the value of the property. This value is established on the basis of strict criteria, and the premises must be additionally secured.
An upward trend is discernible in Europe. Failure to approve this proposal for a directive would mean an increase of 0.25 % in interest and amortization costs, which certainly cannot be justified at the present stage. I would therefore ask the House to approve this proposal.
Mrs Mosiek-Urbahn, you told me that you wished to make a brief statement. I would in fact have liked it to be a little more brief.
(Parliament adopted the legislative resolution)
We agree with the stance adopted by the Committee on Legal Affairs as regards the Commission proposal. There has always been a need to extend the transitional arrangements in the directive, which relates to mortgage-backed loans in respect of offices or commercial premises. The business and financial implications are so great that we therefore now support this compromise.
van der Waal report
It is entirely correct that conditions must be created for the inland waterways to take on a greater role as a transport system. Developments in recent years have unfortunately shown that the greatest growth has occurred in road transport, which is very worrying from the point of view of our common environment. It is thus of the utmost importance to devote more resources to environmentally friendly transport systems, such as the railway and the inland waterways. Major structural investment is needed in these areas, instead of what is now happening - billions of kronor spent on motorways and unnecessary bridges, such as the Øresund Fixed Link project. In this context, the Council has adopted a stance which is, to say the least, a cause for concern, and the European Parliament must react vigorously against it.
De Esteban Martín report
Madam President, speaking on behalf of the Socialist Group, I would like to thank Commissioner van den Broek for his reply to the debate on this report on human rights in the European Union. He promised a series of measures from the Commission to deal with the sexual exploitation of children within the European Union, to combat sex tourism and to arrange the close monitoring of paedophile networks both on the ground and on the Internet. Events over the last few years in England and the recent terrible discoveries in Belgium have shown all too tragically the need for these measures.
But such measures can only work successfully if there is a unity of purpose amongst Member States. I would like to know whether he is confident that he can take with him, when introducing these measures, the representatives of the United Kingdom Government, who seem willing to sacrifice any European measures, no matter of what importance to the people of Europe, on the altar of Euro-scepticism and subsidiarity. It is necessary that we use Europol, the police and customs liaison organization based in The Hague, to exchange information on these matters. We need new legislation at European level to control not just paedophile networks, but pornography and neo-Nazis and racists on the Internet. The question is whether we get the necessary support.
Equally, I would like to congratulate the Commission on the fact that 1997 will be the year against racism and to thank the Commission for its support for the EU observatory to monitor racism, xenophobia and anti-semitism, to be set up in line with the recommendations of the Consultative Commission and endorsed at the Florence summit. I hope it was a slip of the tongue when he said he hoped that the anti-racist clause will be incorporated in the treaties. May I point out that Commissioner Flynn has already said that there should be an anti-racist clause within the Community treaty, a far better place than the vague promises of the third pillar.
Finally, human rights within the Community should allow citizens to join and to leave religious organizations freely, without allowing these organizations special tax status which is denied to other cultural and social organizations.
Madam President, the Dutch members of our group voted against the Esteban Martín report for various reasons. First of all, we feel that there is a clear distinction between the traditional basic rights and other socio-economic and cultural rights, some of which are perfectly justified, but are political objectives, not human rights.
We also object to the fact that many of the paragraphs call for Community action to be taken. We agree that racism needs to be combatted, but this is something to be tackled at national level. The Member States have all acceded to the European Convention on Human Rights and are more than capable of making sure that these are respected. Moreover, some of the freedoms have been interpreted rather liberally, so that freedom of expression, for example, is required to respect the bounds of privacy and personal reputation, but no mention is made of blasphemy, pornography or obscenity.
Finally, I should like to explain in particular why we voted against paragraph 93, since this is something that is only too likely to be labelled as a victory for the far right. The tendency which the left has of attaching this label to those with less extreme views than their own simply distracts attention from the real problem. Statements such as that in paragraph 93 show Parliament in just the same extreme and totalitarian light. The fact that the parties of the far right pursue ideas and practices in this field which we reject does not automatically mean that they should be excluded from politics or government, in our opinion. There is no need for this, provided that they operate within the rules of our democratic system. We are not forced to adopt their methods or approach.
Madam President, we have been treated to the annual joke about human rights, since the most basic of all human rights is the right to express one's thoughts and opinions freely!
Yet the French Government, which I believe you support, Madam President, is preparing to hold a vote - in the name of the new dominant and totalitarian ideology, namely antiracism - on a law which judges not actions, words or writings, but in fact the intentions and ulterior motives that are supposed to lie behind them. In other words, the French Government is going to set up an ulterior motives police, which is an unprecedented step backwards in terms of freedom and justice.
This law is not aimed just at a few National Front MPs, but threatens the freedom of millions of French people. The parents of pupils - and I believe that you, Madam President, were involved with an organization of this kind - who choose to educate their children at a school with few immigrants, having obtained an exemption from the catchment area, will risk being prosecuted under this outrageous new law introduced by the French Government. Employers will no longer be free to choose their staff without laying themselves open to prosecution. The same thing goes for teachers whose freedom will also be threatened...
(The President interrupted the speaker) ... will be threatened by a law on ulterior motives, a law fit to cause civil war that must not be passed, or it will mean the end of freedom for us all.
Thank you, Mr Le Gallou. I would also point out, for your information, that I am here in my capacity as a Member and Vice-President of the European Parliament and President of the sitting, and not in the role in which you addressed me.
Madam President, ladies and gentlemen, voting on a report devoted to human rights issues should make the House pause and reflect on a dreadful paradox.
Historically speaking, the most generous declaration - that of 1793, in fact - was adopted by the government with the most pronounced terrorist tendencies of the period. A similar phenomenon occurred after 1945, when the USSR signed the Universal Declaration at the behest of Stalin. The United Kingdom, on the other hand, which has never adopted a bill of rights, has not committed any crime of the magnitude of those committed by Robespierre and Stalin.
This should inspire a certain modesty on the part of those who draft such declarations. I would add that the great philosopher Hegel has explained why it is that the quest for perfect freedom, through ever broader declarations on human rights, inevitably ends in terror. According to Hegel, when an individual assumes the role of a universal conscience, he becomes intolerant of the slightest opposition from others. In this way, a love of all men is effectively transformed into hatred for everyone.
That is why I believe that national declarations on human rights are enough. We do not need them at European level too.
From the point of view of those concerned with freedom, this report is not a proper report on the human rights situation in the EU, because apart from a few items it reveals hardly any facts; nor - secondly - is it calculated, with its accumulation of 126 paragraphs and 24 amendments which cannot be studied with the necessary care in the short time which is available, to produce serious proposals for improvements. Thirdly, on many points it dwells too much on questions of implementation, the responsibility for which lies with the Member States, thereby infringing the principle of subsidiarity and undermining the rights of national parliaments. Fourthly, large sections of it consist of a listing of decisions previously taken and a frequent repetition of demands, so that it comes to represent only a rather confusingly assembled and overloaded catalogue of demands with no relation to reality. And, fifthly, on some important points it is hardly tenable, in strictly legal terms.
We believe in full respect for human rights, but do not think they will be genuinely served by approving this confused package of demands, which touches on everything from the environment, through armed forces, to the conduct of trials in the United Kingdom, but does not deal with any of it seriously, and we are rejecting the report as a whole. We did not feel that it made sense to support individual paragraphs in the document, which would often have been appropriate, because they were taken too much out of context. We therefore abstained from voting in such cases.
Madam President, I should like to thank Mrs De Esteban Martín, who unfortunately is no longer present. In developing her initial position, she did a remarkable amount to enable many points, not least those raised by our group, to be discussed in connection with this report on human rights. I am sorry that she has not been supported by her own group today to the extent that she deserved, but we shall have to bear that in mind.
With the adoption of this report today, we have taken a major step forward, since the European Parliament now once again has a basis for its work which entitles it to talk about human rights violations outside the European Union as well, since those who fail to acknowledge what is going on at home do not have the right to criticize what is happening outside. As for the statements by Mr Le Gallou and Mr Blot, I would only say that they have the right to talk such nonsense as they do, since talking rubbish is a human right as well, and this is after all the human rights debate that we are holding here. To that extent, their otherwise somewhat disturbed utterances are acceptable today!
Both left- and right-wing extremism should equally be rejected. In practice, there is often no longer any discernible difference between the two. Both forms are to be condemned.
The report by Mrs De Esteban Martin on respect for human rights in the European Union covers far too many subjects for us to be able to consider them in depth. We are therefore being invited to cast a single vote on 125 proposals that are very different in content and very unequal in value, some of them being extremely questionable, such as the one that I complained about in the debate preceding this vote. This explains our reluctance.
In addition, one essential problem, to which the IGC should now be giving consideration, is not covered although it has recently been raised by several Member States: the absence of any procedure for appealing against the decisions of the Court of Justice when it gives a preliminary ruling, or rules on an appeal for revocation, on the interpretation or validity of a Community act.
After all, the Court's decisions can shed totally new and unexpected light on certain provisions of the Treaty, as we saw recently in the case of the Bosman judgment. The absence of any right of appeal in such cases seems to us to be a serious violation of a fundamental human right - the right to a fair and full legal hearing. And the fact that this kind of shortcoming quite often has an impact not on a particular individual, but on an entire nation, is of course an aggravating circumstance.
Admittedly, in the event of a debatable judgment, it might be conceivable for the Council to amend the Community regulation in order to clarify it. But even then it would be necessary for the case to be referred to the Council by the Commission, which has a monopoly right of initiative and thus a blocking power. It is easy to see that this is not a healthy situation. The nations of Europe cannot allow their destiny to be steered, with regard to fundamental points and with no power to react, by a Court of Justice which sometimes interprets the Treaty in a completely different way from what the national parliaments had assumed when they adopted the initial text. It is thus becoming essential, today, to devise a procedure enabling the most debatable judgments of the Court of Justice to be referred to the national parliaments, and even to the nations themselves.
This report on human rights in the European Union is both comprehensive and extremely important. It is therefore hardly surprising that it has provoked much heated discussion among Members of the House.
It is very unfortunate, however, that we have not managed to reach even something approaching a consensus. Of course, there are among us certain Members with whom it is impossible to discuss human rights. They deny their existence, they deride them and glory in the process. It is impossible to reach an agreement with them, but it should be possible to do so among the democrats who are present.
Certainly, the left in Parliament rightly supports a broader concept of fundamental human rights. It has no hesitation in including social, economic, cultural and ecological rights. And it is right to do so, for where are the rights of those without work, a livelihood or a roof over their heads?
Certainly too, the second largest political group in Parliament supports a classical concept of human rights, generally based on the freedoms and the right of property that are the building blocks of liberalism.
However, I regret that we cannot reach agreement on certain basic issues. These include the condemnation of all forms of racial, sexual or religious discrimination, all the forms of physical and moral torture still practised in some Member States, the poverty caused by unemployment, and the lunatic pursuit of profit at any price.
Can we not also agree to condemn absolutely any racist, xenophobic, not to mention anti-democratic ideas or ideologies that we see emerging, sometimes even here in the House? In France the situation is getting out of hand - the evil beast has awoken!
Democrats in the European Parliament should not be divided on such a fundamental issue as the need to assert and protect human rights. The matter is altogether too serious! Let our collective conscience wake up to the real problems, challenges and crises which await us.
If our concern for human rights is ever to become more than simply lip-service, we shall need to adopt a considerably more discerning approach. Hollow theories and vague ideologies must not be allowed to distort our sense of moderation and reality. We need to give less emphasis to certain elements, and more to others.
Even if the rights of race and nationhood are, most regrettably, not yet classified as human rights, everyone should still have the right to retain their racial and national identity.
Everyone should have the right, now and in the future, to keep their language, culture, traditions and national identity without fear of discrimination, yet none of this is acknowledged.
Anyone who is genuinely concerned about human rights must ensure that people have a right to security that is more than just an empty promise. An effective campaign against crime on every scale is urgently needed, and is something which the man in the street above all has a perfect right to expect.
Looking to the future, it is our young people and our children in particular who have the right to protection and to physical and spiritual integrity, and I would add here that the unborn child also has a right to protection and to life. Anyone who does not recognize this has no right to talk about human rights at all.
Finally, when will we realize at last that we cannot talk about rights without recognizing responsibilities? Look how much harm has already been done by glorifying rights and scorning responsibilities!
We vote in favour of this report, because we think its content is good. What we are opposed to is that the EU should take over functions of the Council of Europe.
We do of course think that racist crimes should be punished, but we do not favour a general ban on racist organizations.
We are glad that this report has finally been put to a vote.
We have voted for the report and most of the individual paragraphs, since we consider that the protection of human rights is in principle a general concern of humanity that transcends national frontiers. We therefore do not think that the EU should become a legal person with authority to sign the Council of Europe Convention on Human Rights, which is in any case quite unnecessary as all EU Member States are obliged to have ratified the Convention as a condition of membership. We have therefore supported Amendment No 19 from the EDN Group.
We also want to stress that the multitude of concrete demands for human rights put forward in the report are and should remain a matter for the Member States exercising their sovereign decision-making prerogative and for intergovernmental cooperation.
While this annual report is good on the whole, I would draw special attention to certain points.
If homosexual persons are under threat of deportation to third countries, where they risk victimization or reprisals on grounds of their homosexuality, these aspects must weigh heavily in the consideration of their cases: the authorities should err on the side of caution and not go ahead with the deportation.
With regard to paragraph 56, I would prefer it if Europol and SIS did not go ahead at all. But if that happens, these databanks must under no circumstances contain information of a personal nature, for example details of racial, religious and political affiliation and sexual disposition.
I want to stress how important it is that persons who for reasons of conscience refuse to perform military service are not subjected to imprisonment or any other penalty. An equivalent form of civilian service must be offered as an alternative to military service.
It is important that the EU Member States take any action necessary to ensure that sex tourists can be prosecuted in their home countries and to prevent sexual abuse of minors in the children's home countries.
Finally, I wish to stress the importance of having international provisions on human rights but do not think that the EU should concern itself with these questions, because the EU is not the whole world and the Member States must act for themselves in large international organizations.
The Danish social democrats in the European Parliament first and foremost welcome the fact that Parliament is keeping a watchful eye on the human rights situation in the EU. Unfortunately, there is still a need for it to do so. The only way to improve matters is to go on drawing attention to the problems and to show the world how wrongly things are being done.
At the same time, we have to say that we find Mr Haarder's amendment aimed at banning the principle of the closed shop very strange. This is not because we are against freedom of choice as regards trade unions, but the amendment contains a hidden agenda which stems from a hatred of trade unions and is an attempt to destroy the work which the unions have built up over many years.
Furthermore, we find it curious that a member of the Committee on Civil Liberties should have used a report on human rights to raise the question of trade union law. He must be aware that trade union law, the right to strike and trade union matters in general are areas which lie outside the scope of the Maastricht Treaty.
I have voted in favour of the report because one of our most important tasks as elected representatives in Parliament is to safeguard human rights and freedoms. I voted against or abstained from voting on certain parts of the report, for example the right to an abode, which I do not think falls within the field of human rights. I did not vote against these aspects because I think they are unimportant, but rather because they should not be tied in with the subject of this report.
Let us highlight the efforts which have to be made in order for this report to be adopted.
Since we have a very broad conception of human rights the time we set aside for it always seems too short for us and there are very few chances to speak and to set out our declarations of vote.
As I am very much aware of the saying about people living in glass houses I am sorry to say that the references to Portugal are quite fair and, in particular, I am very much shocked by the reference in the explanatory memorandum to the ill-treatment of detainees which seems, in our country, to be a 'relatively common phenomenon' .
And - more serious still - it would be even worse if the report did not refer to 1994 but to 1995 and 1996 when the extreme cases took place which, although not widespread, were the cause of even greater indignation and repulsion!
Since we are concerned with the safety of our citizens, let us not limit it to the respect for human rights of some human beings whereas many others do not even have the security of survival. Nor should we allow the security of some people to be seen as a pretext or justification for the violence of security forces against other people. If there were no will and determination to fight for a society in which human rights prevail it would be even more worrying to think to what extent the social situation in the European Union has deteriorated and how many other victims have been added to the victims of violations of human rights.
This is why this report is so necessary and timely and we hope there will be a resolution and some action taken, without ambiguous frontiers and without any hesitations or compromises which try to absolve people from any blame.
Madam President, you asked us if we would accept a list of names of people who could give an explanation of vote in writing. The rule is that Members have to be present. Clearly today it is very difficult because you gave the names later, but I think we can only accept the names of people who actually voted in the debate this afternoon. You cannot give an explanation of vote for a vote you did not participate in.
You are quite right, Mr Ford, but we have checked. We shall indeed make sure that those Members who put their names down were actually present.
(The sitting was suspended at 1.26 p.m. and resumed at 3 p.m.)
Equal treatment in social security
The next item is the report (A4-0256/96) by Mrs Torres Marques, on behalf of the Committee on Women's Rights, on the proposal for a Council Directive amending Directive 86/378/EEC on the implementation of the principle of equal treatment for men and women in occupational social security schemes (COM(95)0816 - C4-0422/95-95/0117(CNS)).
Mr President, the Commission has proposed to draft a Council Directive amending Directive 86/378/EEC on the implementation of the principle of equal treatment for men and women in occupational social security schemes.
First of all, I should like to emphasize that we are not going to deal here with the general social security schemes but analyse exclusively supplementary schemes which certain companies offer to their employees and which in many cases are of enormous importance.
Given that the scope is limited, it must be asserted that this draft Directive is a technically complex and politically controversial one. Therefore, it has been the subject of a number of debates in the Committee on Women's Rights to try and see if we can find solutions which are more viable and balanced. The proposed amendments to the Directive which the Commission is now suggesting to us are based on the case-law of the Court of Justice in respect of various cases, the most famous of which is the Barber Judgment, although others since then have fleshed out that interpretation.
The situation is the following: as we all know, Article 119 of the Treaty on European Union stipulates equality of remuneration for men and women. But since the case-law of the Court of Justice considers that this article is not applied to compulsory social security schemes, where they are directly regulated by law, the same is not true of occupational social security schemes. As far as the Court of Justice is concerned these cases of occupational social security schemes are considered as part and parcel of remuneration and, consequently, may not be the subject of any derogations or distinctions.
Furthermore, it is worrying that what is happening to the case-law of the Court, as a consequence of the principle of equality, is that this is being used not to guarantee women the same income as men - as many reports have shown this difference is now reaching the order of 20 % less for women than for men - but that certain advantages are being withdrawn from women even those benefits that everyone used to acknowledge they were entitled to: for example, access to retirement at an earlier age.
It is the hard and fast rule that women carry out their occupational duties with a great feeling of responsibility and their value is acknowledged. But all of society knows that, without any specific benefits, women are given the fundamental role of bringing up children, i.e. new generations, and managing the domestic economy.
The main solution for this subject, Mr President, ladies and gentlemen, is for us to take advantage of the Intergovernmental Conference so that, when revising the Maastricht Treaty, we should consider equality between men and women as a fundamental right of all European citizens and that this must include any positive measures needed to turn that aim from a Utopian one into everyday reality.
However, this means that we must, for the time being, work with the Treaty as it stands. I am, therefore, presenting a set of amendments and I would like to take this opportunity to address my very sincere thanks for all of the support and contributions which I have received from all the different political parties and I think that all of these significantly improve the Commission proposal.
They can be summed up as follows: including atypical and part-time working in this social security scheme. These are types of jobs which are now becoming quite widespread and which are mostly held by women which is why we must protect them.
A second set of amendments concerns accounting which, on the pretext that statistics show that women's life expectancy is longer than men's, works to the disadvantage of women when carrying out the calculation of contributions and pensions. Yet it is not proven that women workers live longer than men workers and, therefore, they should not be prejudiced against in this way when pensions are calculated.
Another amendment is aimed at making it possible for women taking part in social security schemes to have access to their pension rights. One of the proposals which I consider to be the most important is the institution, both for men and women, of greater flexibility in the choice of pension age, in conditions which obviously still have to be defined. Would it not be more natural and in keeping with the lifestyles we have these days, for people to be able to choose at any time within a fixed period, for example between 60 and 70 years, whether or not to retire early or prolong their retirement age? Why should someone who wants to continue working be forced to retire whereas someone who really needs to stop working much earlier has to carry on until the retirement age?
Finally, I should like to refer to a final amendment which has just been presented by the PPE Group and which I find very interesting and which I agree with fully. It applies to both sexes and means that anyone who has worked for their whole lifetime should not see their legitimate expectations dashed. I hope, Mr President, ladies and gentlemen, that these contributions, as well as those already made by the Committee on Social Affairs, will be accepted and allowed to improve the Commission's proposed text.
Mr President, ladies and gentlemen, I should like to begin by congratulating Mrs Torres Marques on her excellent report on a technical subject which is in fact a very topical one at the moment, although it may not immediately appear to be so. Pension schemes are coming under pressure in various European countries, systems are being reorganized, and equal treatment for men and women is an extremely sensitive issue, especially for women.
I would make the point first of all that Parliament and the Commission must not allow European directives to be used as an excuse for cutbacks affecting women, as already often happens with equal treatment. This is why I have two reservations concerning the Commission's proposal.
Firstly, women must not be held hostage to the financial interests of the insurance companies. Employers' contributions for men and women are calculated differently on the basis of actuarial data, making women more expensive to employ, which is a handicap when it comes to recruitment. Many lawyers disagree with the Court of Justice here, Commissioner, and claim that this in itself is contrary to the Treaty. We therefore wish to see this discrimination abolished.
Secondly, formal equality of treatment does not automatically guarantee that women will have equal rights in practice. The unequal situation of women on the labour market is often reflected even more acutely in their pension rights, and this is why they will not have truly equal rights until measures are taken in the context of the pension systems - including the supplementary systems - to compensate the low-paid and to cater for interrupted careers and part-time or atypical work in which women predominate. Pension calculations must gradually be brought into line and compensatory measures introduced, such as establishing the right to a decent minimum pension with a low threshold, giving even people doing part-time or atypical work decent pension rights, and introducing or ensuring the wider acceptance of equivalent qualifying periods. My female colleagues in the Belgian Parliament have submitted this package of demands to their government, and hope that they will be considered. I hope that you too, Commissioner, will be able to support our amendments at European level.
Mr President, Commissioner, ladies and gentlemen, we shall soon be celebrating the fortieth anniversary of the entry into force of the Treaty of Rome. However, Article 119 of the Treaty, which provides for equal pay for men and women, is still not being properly applied. Because this article is directly applicable, because there are always some courageous souls brave enough to test it in the courts, and because it does not allow derogations from the sacrosanct principle of equal treatment, the provisions of any directives containing such derogations are now redundant, I am pleased to say. For the obvious reasons set out by the rapporteur, whose work I would commend, we now have to amend the 1986 directive implementing the principle of equal treatment for men and women in occupational social security schemes.
On the subject of the amendments tabled by the Committee on Women's Rights, I shall confine myself to the one concerning the fixing of an identical age limit for men and women. There should be no question of infringing the rights of the sex with the more favourable retirement age in order to ensure equal treatment. For once, women can claim pension rights earlier than men, but overall these are much smaller, as women have been subject to discrimination in terms of pay for decades of their working lives. The worst affected are those who will soon be drawing their pensions. And I know what I am talking about, since I myself am a victim of such discrimination.
I therefore hope that Parliament will adopt the amendment in question which I have tabled on behalf of my group, and I would also thank the rapporteur for her positive comments on this just now.
In conclusion, I should also like to take the opportunity of urging the Council to approve, at long last, the proposal from 1987 to amend the 1979 directive on equal treatment for men and women in statutory social security schemes. Otherwise, we are really going to find ourselves in a comical situation, whereby wage earners will continue to be discriminated against in statutory schemes as regards retirement age and survivors' pensions, while this will no longer be the case in occupational social security schemes. This is because the benefits paid through statutory social security schemes are not regarded as remuneration within the meaning of Article 119.
In some countries, including my own, the vast majority of wage earners and self-employed people draw their pensions from statutory social security schemes, rather than occupational schemes. It is high time that we tried to end sexual discrimination in terms of survivors' pensions and retirement age here too. Moreover, it would above all be men who would benefit from the ending of such discrimination, provided women are not penalized in order to ensure equal treatment for them.
Mr President, the aim of our work today is to guarantee greater protection for women in paid employment, in line with the treatment of men. It is unthinkable today that a woman working in a factory or an office should be discriminated against in terms of social security. It is six years since the European Court of Justice laid down that all forms of pensions must provide parity of payment between men and women. Today the Commission is planning to modify the regulations in force so that this principle is fully adopted and consistently updated.
The proposed amendments, which our group will unanimously support, in fact point to the introduction of flexible pensions permitting retirement at varying ages. In calculating pensions, account must be taken of periods of inactivity in the life of a working woman, due to pregnancy and looking after small children. It is also necessary to guarantee social security for part-time workers, which is a formula for enormous opportunities to revitalize the labour market. Part-time is the formula which will soon offer the most job opportunities.
Finally actuarial factors, that is the different life expectancy of men and women, must not be used in calculating social security. There must be an identical system for the two sexes, while recognizing the greater natural longevity of the female sex.
In conclusion, this directive is a chapter, perhaps one of the most important, in the achievement of total equality in working conditions between men and women. There are still too many differences and too many punitive restrictions on the other half of the universe, women.
We are not saying women work more or less than men. But we are saying that their work contributes equally to the functioning of society and we demand that they be treated accordingly.
Mr President, the Liberal Group is quite happy with the Torres Marques report. Commissioner Flynn, you and the Commission have taken all this very lightly, and only seem to want to incorporate the case-law of the Court of Justice into the 1986 directive, without considering the adverse effects of this on female workers, which is why we feel our amendments are particularly necessary.
I am also very disappointed with the Committee on Social Affairs, which has failed to put forward a single amendment and has simply buried its head in the sand. This, to me, is all the more reason to make the Committee on Women's Rights responsible for the equal treatment directives and the code of good conduct. The following are the points at issue here.
First of all, the system of having the same, fixed retirement age for women and men must be changed to allow them both to choose more flexible pension arrangements. Secondly, as Mrs Van Lancker said, the same actuarial system must be used to calculate the employers' contributions for both women and men. The higher payments make women a more expensive option for the employer and thus constitute indirect discrimination. I also wonder whether women working outside the home still have a longer life expectancy than men. Should not the contributions be reduced for women who do not smoke, or for women in general, simply because there tend to be less of them in prison, using up taxpayers' money?
Thirdly, part-time workers must no longer be excluded, since this too represents indirect discrimination. Fourth, Commissioner Flynn, I hope you will support our amendments and urge the Irish presidency, as I now do the forthcoming Dutch presidency, not just to support our amendments, but also to press on with the Commission proposal from October 1987, which was intended to fill the gaps left by the first two directives. As we approach the twenty-first century, Parliament must do everything in its power to eliminate direct and indirect discrimination in both the statutory and the supplementary social security systems. The key words here must be flexibility and choice for both men and women.
Mr President, Commissioner, ladies and gentlemen, the amendment of this directive could represent a further step towards the achievement of equal treatment and the difficult implementation of Article 119 of the Treaty. The amendments tabled by Mrs Torres Marques, whom I would congratulate, principally concern the inclusion of workers with atypical or part-time contracts in occupational social security schemes. In view of the fact that this category of worker consists mainly of women, and that the directive to be amended concerns implementation of the principle of equal treatment, it is imperative to include such workers in these schemes, since failure to do so will clearly represent discrimination against women. If the amendment of the directive is restricted to rectifying the present inconsistencies between primary and secondary Community law, then we shall continue to legislate belatedly and on the basis of faits accomplis . The amendment of this directive therefore offers us the opportunity to implement the principle of equal treatment with greater consistency, and I believe that we must take advantage of that opportunity.
Commissioner Flynn, this may not be a very kind thing to say, but I have the impression that when you drafted this directive, you were thinking more of the interests of the pension funds than those of equal treatment for men and women. To be quite honest, I am amazed that you have not taken the opportunity offered by this amendment of the fourth directive to deal with the problem of the actuarial factors, which several people have already mentioned. The Court has always said that higher employers' pension contributions for women are not covered by this directive and are therefore permitted. This was your chance to put that right. Parliament, I am glad to say, has actually taken steps to do so, and I therefore sincerely hope that the Commission will take our proposals on board, because it is absolutely ridiculous that employers should have to pay higher pension contributions for women than for men. What is more - and I know that the Commissioner is someone who always follows the Court's judgments to the letter - when it comes to the judgments regarding retrospective action and the time from which women, and in particular part-time workers, can claim their pension rights, I have noticed that the Commission is choosing not to apply Article 119, as the Court has done this year, but instead has gone back to the Barber judgment of 1990, which means that 14 years are effectively lost for many, many women.
I wholeheartedly support the proposal to have the same retirement age for men and women, because women find themselves in the vicious circle of being expected to care for their families because they retire early, and therefore being expected to retire early to care for their families. We have to put an end to this situation as soon as possible. I entirely agree with the idea of flexible retirement. Equal treatment means equal rights and obligations for women, men and pension funds.
Mr President, let me begin by thanking Mrs Torres Marques for a very good piece of work on a very complicated question. There is one area in the report which I would like to comment on in particular, namely the question of atypical jobs.
The term 'atypical jobs' in fact covers a form of labour exploitation prevalent in the cottage industry system that preceded industrialization in the mid-eighteenth century. At that time, entrepreneurs placed jobs with people working in their homes, mainly women, at very low hourly rates. There are many examples of this type of employment today in Europe and, with the development of the information society, it is on the increase. It is mainly women, young people and immigrants who get caught up in this system. For many it is a first step into the labour market, for minimal wages and with little or no social protection.
It is thus very necessary to take account of this form of work in the social security system and to exempt atypical jobs from any provision for company-based or occupational social security schemes. It represents indirect discrimination against women and young people, who thus risk becoming the cottage workers of the twentieth century.
Mr President, the fact that we need to address ourselves to the subject of equal treatment for men and women in occupational social security schemes is in itself extremely regrettable. Campaigning for equal opportunities means nothing other than striving for men and women to be recognized as equals.
All the Member States of the European Union put fine words on paper. In this report, the Commission too has expressed admirable intentions in the form of fine words. But these will do little in practice to remedy the lack of equal opportunities; that is why the Commission and the Council must listen to the fundamental demands of the Committee on Women's Rights.
To overlook the particular contribution of women to child-rearing and their self-sacrificing attention to the social needs of dependants, whilst at the same time participating in the world of work, would be to misunderstand the concept of equal opportunities.
For many reasons, so-called atypical contracts of employment are becoming the only way for an increasing number of women to earn a living. These women are especially dependent on equal treatment in social security schemes. The same applies to part-time workers, as we have just heard.
I very much hope that, by adopting this report, we shall move one step closer to real and tangible equality of opportunities.
Mr President, equality between the sexes in my opinion is, above all, equality of opportunities and equality of responsibility. Therefore, I should like to talk of parity rather than equality. This far better expresses the concept of co-existence between men and women based on a sharing of rights - e.g. access - and duties - e.g. tasks - while leaving intact the differences of outlook and practicalities which might be seen to differentiate the two sexes. However, nothing justifies the discriminations in legal texts such as those existing in Directive 79/007 and 86/378 which call for derogations to the principle of equal treatment. Article 119 of the Treaty demands that treatment between men and women be equal. The Court of Justice confirms this position. The excellent report drafted by Helena Torres Marques refers to revision of the 1986 Directive. This is all well and good but it is not enough. The IGC must amend the Treaty so that it includes the fundamental right of equality between the sexes, but yet more is needed. Directives are as nothing unless behind them there is the political will, in States, and social awareness, among the public. Unfortunately, in the case of equality this small detail is as yet lacking.
Mr President, I really have very little time in which to speak so I will not be able to talk about the technical and legal aspects of this question but I would like to make a compliment and three tiny remarks. I must compliment the rapporteur on a well documented explanatory memorandum and her proposal. I would like to make some remarks to emphasize that social equality is not the same as egalitarianism, and that, in some cases, confusing the two concepts can lead to positions which fail to understand those positive derogations and discriminations which the fight against inequality in society calls for but which egalitarianism cannot accept. When we mention applying the principle of equality of treatment as one of the main objectives of the European Union's social policy - if such a policy existed - we ought to remember that Article 117 of the Treaty of Rome asserts the principle of equalization in progress which, for example, would prevent the retirement age for women coming up closer to that for men when it would be more favourable to bring the retirement age for men down to that of women, on the basis of arguments of egalitarianism, since in that way we will not achieve social equality and make any progress.
Mr President, Friday this week - 20 September 1996 - will be the 90th anniversary of the day when Tsar Nicholas II signed the declaration guaranteeing Finns - both men and women - general and equal suffrage. Finland was the second country in the world - and the first in Europe - where women were granted the right to vote. At the same time, Finland became the first country in the world where women were eligible to stand for election. This was a step towards greater equality in the Nordic countries and Finland.
Article 119 guarantees equal treatment of men and women in employment in the EU countries. A directive adopted in 1979 provided for application of the principle of equal treatment in statutory social security systems. Is it not high time to implement these proposals?
Equality between the sexes is something which we Finns take for granted, but this attitude is not universal. In many countries, legislation still exists which discriminates against women, for instance in the field of social security. The EU should now lead the way and eliminate such practices.
The point of departure of the proposals for a directive of 1987 is the individualization of social security. In Finland the system has operated this way for a long time. A social security system based on the individual is the only humane option and the only one which promotes equality. It should also be extended to home workers, both men and women.
In Finland, for example, if one takes the under-40 age group, women are now considerably better qualified than men, and many earn more than their husbands. Social security systems based on the family detract from the status, freedom and human dignity of the lower earning spouse, irrespective of the sex of the partner in question.
In addition to becoming individualized, social and pension insurance schemes absolutely must be extended to parttime workers and they must be made more flexible. This would improve women's opportunities to lead more independent and many-sided lives because many women have to stop work completely or reduce their working hours for a longer or shorter period of time in order to bear and care for children.
Many Member States ought to review their social legislation with a view to realizing genuine equality, and the EU should help them to do so. This report by Mrs Torres Marques, for which I thank her, and the proposals which it contains and which have been approved by the Committee on Women's Rights should be adopted.
Mr President, the social security systems of the various Member States still discriminate between the sexes. Women are still worse off than men. It is very good that we have once again been able to use the Court of Justice to promote the equal treatment of men and women, but things should not be taken too far through the Court. We should ensure that it is not the judges who legislate, but the politicians. So like the rapporteur, I am somewhat disappointed that the Commission's proposal does not go any further than the case-law of the Court, and that the Commission has not taken any new initiatives and built on what the Court of Justice has started. We have therefore ended up in a situation where women's rights are, in some cases, being curtailed. This applies, amongst other things, to pensions and coverage for part-time workers. I hope that we can rectify this by supporting the amendments tabled by the rapporteur, and that the Commission will take note of Parliament's amendments. In terms of statistics, women are not those who are most supportive of the EU. It is our task to show women that the EU is doing something for them, and we can use this proposal to that effect.
Mr President, first of all I would like to take the opportunity of expressing my thanks to you, Mrs Torres Marques, on your excellent report on what you rightly call a very complex and technical matter in the area of occupational pensions. The Commission very largely shares the concerns you have expressed in your report and in the motion for a resolution before us this afternoon.
The principle of equal treatment between women and men is a fundamental principle of Community law. It is important to ensure its effectiveness and transparency in order to avoid any possible confusion on the part of national authorities at all levels called upon to apply that Community law. It is also essential to ensure that European citizens are fully informed of all of their rights in this particular area.
This proposal for a directive aims to ensure that an act of secondary Community law, namely Directive 86/378, on equal treatment for men and women in occupational social security schemes, is consistent with the provision of primary Community law, namely Article 119 of the Treaty, as interpreted by the Court of Justice. In its Barber judgment of 17 May 1990 and in subsequent interpreting judgments the Court of Justice of the European Communities recognizes that all forms of occupational pensions and, in turn, all forms of benefit deriving from employees' occupational social security schemes, constitute an element of pay within the meaning of Article 119 of the EC Treaty which provides for equal pay for men and women.
Article 119 of the Treaty is directly applicable and may be relied upon by individuals before the national courts against both public and private employers. It does not permit any derogation from the principle of equal treatment. Consequently, certain provisions of Directive 86/378 providing for derogations from the principle of equal treatment, particularly with regard to retirement age and to survivors' benefits - that is Article 9 of Directive 86/378 - became invalid as far as salaried workers are concerned, since such persons can invoke Article 119 of the Treaty before national authorities. This article, as a provision of primary law, prevails over Directive 86/378, which is an instrument of secondary legislation, and it also prevails over any national legislation. I should clarify, however, that Article 119 of the Treaty does not apply to self-employed workers, in respect of whom Directive 86/378 remains wholly valid.
In the interests of legal certainty and of clarity, and in order to ensure consistency with Article 119 of the Treaty, the Commission presented this proposal for a directive amending Directive 86/378. The proposed amendments serve only to transpose the case law of the Court, and this proposal for a directive is hence of a purely declaratory nature. I should emphasize that consistently with the declaratory nature of the proposal the Commission has intended merely to amend the provisions of Directive 86/378 which, in the light of the case law, turned out to be invalid. The proposal does not aim to be a complete codification of all of the Court's case law concerning equal treatment in the area of social security, nor does it aim to introduce new law going beyond the existing case law. It goes without saying that it would be impossible to introduce any new provisions inconsistent with the case law since this could be achieved only by a Treaty amendment.
It is important to note that the Commission has on several occasions consulted government experts, Europeanlevel pension funds and actuary representatives, the Advisory Committee on Equal Opportunities and the social partners on the proposed amendments of Directive 86/378 in the light of the Barber judgment and subsequent judgments. There has been a broad consensus for adjusting the text of Directive 86/378 to make it consistent with the Court's case law on Article 119 of the Treaty.
I am very sensitive to your concerns about the possible impact for women of this case law as it is reflected in the proposed amendments. According to this case law, in order to apply equality of treatment between women and men, the rules of occupational pension schemes could , and I emphasize could , increase women's pensionable age or, in certain cases, provide that in order to ensure equal benefits, contributions paid by the employer in certain schemes - and I am talking here about funded schemes - could be different for women as against men.
But just allow me for a moment to remind you that we are here in an area of social protection where the autonomy of the social partners is relevant and matters such as pensionable age and the organization and financing of occupational schemes are subject to negotiations between the interested parties and, in particular, between employers and employees. So the Commission's room for manoeuvre is very limited - and everybody knows that - since it is obliged, like any other institution or person, to follow the case law of the Court of Justice. To go further than the Court's case law is not appropriate at this time because it would be impossible to obtain the necessary consensus and such a step would, in any event, go beyond the purely declaratory nature of this proposal.
Furthermore, the Commission could not propose any measures which did not fall within the scope of Article 119 of the Treaty. Consequently, it is not possible to accept the amendments concerning the taking into account of actuarial factors - Amendments Nos 2, 6, 7, 8, 9, and 10 - because they go beyond the existing case law which specifically states that actuarial factors may be taken into account since their use falls outside the scope of Article 119. To go against the case law on this point would be to introduce new law and would, in any event, go beyond the scope of Directive 86/378.
The reason I cannot accept the amendments concerning atypical workers - and many of the contributions refer to this, including part-time workers - is that they are unnecessary - only because the case law already specifies that discrimination against this category of workers can constitute indirect discrimination. Similarly, Amendments Nos 11, 12, 13 and 14 are also unnecessary because they take on board points that are already in the case law and consequently it is unnecessary to deal with them here.
I would like to thank you for your support and commitment in the area of equality of treatment between women and men. We are allies in this area, but I would like to say that the acquis communautaire at the European level is very important and an example for countries outside the European Union. Our task is to ensure the full application and effectiveness of a fundamental principle of Community law, and this proposal on which your opinion is requested seeks in every sense to fulfil that objective.
I would like to make a comment concerning what Mrs Lulling said because I thought it was quite relevant. What Mrs Lulling was asking was whether the Commission would be in favour of extending full equality to areas that are not covered in the directive. I would answer 'yes' to that. We did, if you remember, put forward a proposal in 1987, the purpose of which was to complete the implementation of the principle of equal treatment in both statutory and occupational social security matters. It is still on the table of the Council, Mrs Lulling, and it would be prudent at this time to consider studying the possibility of updating that 1987 proposal. It is my intention, as a consequence of what I have heard here regarding these matters, to do so. I thank the House for its attention.
Mr President, I think there must be a misunderstanding, because Commissioner Flynn started out by congratulating Mrs Torres Marques on her excellent report and said that the Commission shared our concerns, but then I heard through my headphones - though it may have been something to do with the interpretation - that despite all the congratulations and the concern felt by the Commissioner, in the same way as everyone else here, he cannot accept our amendments because there is no consensus as to whether they are covered by the Court's case-law. Can the Commissioner enlighten us on this, because I can understand his concern, but not the fact that he is not prepared to do anything about it?
Mrs Larive, I think the Commissioner tried to explain that, but because the point does indeed leave scope for misunderstanding, it would be as well for Mr Flynn to tell us more.
Mr President, I do not think there should be any misunderstanding about what we are saying here. We are proposing a tidying-up operation. There were some inaccuracies in the 1986 directive, vis-à-vis the case law, and this is a declaratory proposal to bring about the changes necessary to satisfy the case law as it has been enunciated. We are not writing in all the case law but everything is covered so far as all the case law is concerned in the recitals.
I have gone through the amendments and have analysed what their purposes are. Some are unnecessary because they are already covered while others are not acceptable because they would mean changing existing law. We do not have the authority to do this because of the constraints of Article 119. For example, Amendment No 1 talks about the exclusion of part-time workers but this is unnecessary because the point is already covered. Recital 5 also deals with that matter. Similarly, all the amendments have been analysed in the light of what is possible under the existing Article 119 and whether the case law already deals with it. In fact, there is nothing that has not been taken on board which the amendments would entitle us to do.
Mr President, I know that time is short, and I do not wish to take up very much more of the House's time, but this is a parliament, where people are supposed to listen to one another's arguments and discuss them. I noticed that there were quite a few of our arguments which Mr Flynn did not discuss, nor does he appear to see any reason for adopting any of the amendments which the Committee on Women's Rights worked so long and hard to produce. He says that he does not intend to amend existing legislation: why does this directive have to be amended, in that case? Existing legislation is being changed in favour of the pension funds and women are losing out, and that is something Parliament refuses to accept. I should be very glad if the Commission started treating this House as a parliament and gave our arguments proper consideration. It has signally failed to do so in this debate, but I can already assure the Commissioner that before the final vote tomorrow, we shall be asking for the matter to be referred back to the committee.
Mrs van Dijk makes certain allegations and, as she says, it is here in Parliament that we should exchange views on these matters.
I have looked at all of these amendments in a rather positive way to take on board whatever I could, if I was permitted to do so under the terms of Article 119. I have looked in particular at this question of atypical work and the nature of atypical work because it is reflected in several of the amendments. The objective of Amendment No 5, for example, is to include atypical work. I am simply saying to you that the atypical nature of work is already covered insofar as atypical workers are members of the working population. If you think and if Parliament feels that Amendment No 5 would give some substance to what you are seeking to achieve and add something extra that is not already covered I would have no difficulty in accepting your amendment. But I must advise you, as Commissioner, that according to the legal advice I have received, it is an unnecessary amendment because it is already catered for. That is the only reason.
I would also go one step further. You have made certain comments about other matters concerning some amendments and a position that you would like to see adjusted. It was for that reason Mr Blak's point and Mrs Lulling's point were so relevant. What are we talking about here? We are talking about occupational pension schemes. We are not talking about statutory schemes. I was straightforward enough in my submission to state the possibilities where this could be very hurtful to women's expectations insofar as certain types of schemes are concerned. But Article 119 does not allow me to adjust that at this time. I would be quite happy to bring the points that you make to the attention of the Council and to defend them, but, although I know that the amendments as they are currently constituted have taken a lot of time to put together and I can see the thinking behind them, the matters referred to are already covered, insofar as the atypical worker is concerned and there is no need to pursue them further. If it is of some importance to you and you press the question about Amendment No 5 then I will take it.
The debate is closed.
The vote will be taken tomorrow at noon.
Posting of workers
The next item is the recommendation for second reading (A4-0265/96) on behalf of the Committee on Social Affairs and Employment, on the common position established by the Council with a view to the adoption of a European Parliament and Council Directive on the posting of workers carried out in the framework of the provision of services (C4-0327/96-94/0346(COD)) (rapporteur: Mr Peter).
Mr President, five years after the first Commission proposal was submitted, the European Parliament is at last able to deal with the common position at second reading.
The credit for having enabled us to do so belongs primarily to the Italian presidency during the first half of 1996, as I have already remarked on other occasions. The purpose of the directive is to ensure that the principles of the internal market on the one hand - freedom to provide services, in this case - and of economic and social cohesion on the other are not mutually exclusive. With continuing labour market integration in the EU, the need for rules has become increasingly urgent. Competition is distorted and it is socially damaging if workers from a low-wage Community country travel to a Member State with significantly higher wages and salaries, and do the same work as local workers for less pay. The workers concerned receive vastly inadequate recompense for the value of their work; and local companies cannot compete with cut-price offers resulting from wage dumping. The same applies to the posting of workers from non-Community countries.
The proposal for a directive rightly begins by establishing the principle of minimum rates of pay and the entitlement of posted workers to annual holidays. The existing legislation of the Member State concerned on safety at work and working hours must also be adhered to when workers are posted, from the very start and with no exceptions. The fact that the proposal for a directive now enables posted workers to apply to the court responsible for their place of work to have their conditions of pay and employment reviewed is a welcome improvement.
Overall, the proposal for a directive has been much improved during the consultation period. A good example is the discussion regarding whether or not to set a compulsory threshold. Whereas the original intention had been to suspend completely the key provisions on minimum rates of pay and annual holidays for the first three months of a posting, a compulsory threshold is now no longer specified. Instead, limited exceptions to the rule are possible.
Firstly, the principle of subsidiarity is taken into account, in that the Member States may, after consulting employers and employees, opt not to apply the provisions on minimum rates of pay for the first four weeks of a posting. Secondly, it appears sensible, as far as supply contracts are concerned, to grant an eight-day exemption from the provisions on pay and holidays, now that it has been made clear that this exemption does not apply to the construction work covered by Annex 1. And, thirdly, the provisions on minimum rates of pay and paid annual holidays may be waived if the amount of work to be carried out during the posting is insignificant. It is for the Member States to determine what is meant by 'insignificant' .
The crews of merchant navy vessels are excluded from the scope of the directive. The Committee on Social Affairs and Employment, for which I am rapporteur, thinks it important in this context to specify that posted workers engaged in port dredging and in assisting shipping in port fall within the scope of the directive. Furthermore, the committee calls on the Commission, in connection with the reporting obligation imposed on it by the directive, to pay particular attention to the means whereby posted workers are informed about the content of the directive.
Mr President, as rapporteur I advised the committee to refrain from adopting any amendments to the common position, and the committee concurred. I would also ask the House to reject tomorrow the three amendments which have been tabled. There are at least two good reasons for doing so: firstly, in the years of deliberations on this matter, the views of the House have generally prevailed; and, secondly - and more importantly at present - any amendment could jeopardize the qualified majority in the Council. Surely no well-meaning person would wish to do that; after all, it is high time that the proposal became a directive, to fill out the foundations of the emerging European social union and serve as one of its cornerstones.
Mr President, I wish to thank Helwin Peter sincerely for the detailed work he has done on this dossier over the last five years - he has helped us a very great deal. Commissioner Flynn gets a great many brickbats in this place, but I would like to praise his role in the successful conclusion we hope will very soon be achieved with this dossier. At times the flame on this particular candle was flickering fairly badly but he kept it alive until the Italian presidency came along and the Italian presidency managed to bring it forward to a point where a compromise was possible back in June. So congratulations to him for the valuable part he has played as well.
This proposal on the posting of workers is a very significant proposal indeed, in its own way as important as the earlier directive on works councils. We therefore feel that if we are to be mature in our dealings with this proposal we should do exactly what the rapporteur has proposed, and that is adopt the common position without any amendment this week. In fact the common position as it now stands builds upon Parliament's first reading position in some ways. In relation to the threshold, for example, or the inclusion of third-country nationals, it actually goes further than Parliament's first reading position. So we want to see this adopted as quickly as possible. The best way we can help that process is to adopt the common position without amendment this week.
This particular proposal is based on Articles 57 and 66 of the Treaty. It therefore relates to freedom of movement and freedom to provide services in the single market, which can be very important and positive things in the operation of the single market. But without the provisions of a directive like this one, they can also be very negative and very destructive.
In Britain we have a long-running comedy show called 'Auf Wiedersehen, Pet ' . It tells the story of a group of construction workers from my own region, a region of high unemployment, who live in a shack on the construction site in which they are working in Germany. It is a funny saga of the mishaps and adventures of this group of men, who live beyond the margins of German society in the shadowy areas outside German law.
The problem is that in real life the situation is not funny at all. Many thousands of people in regions like mine are being forced to live in this way and it simply is not funny. I am not picking on Germany here, or German employers: any combination of Member States could be chosen to make the same point.
Back in my constituency, week in and week out, people who have fallen foul of this situation bring their problems to me and to my office. People who have suffered injury at work, who suddenly find that they have no legal employer, who cannot seek redress or compensation, people who are not only not paid for the work they have undertaken but find that their social security contributions have not been kept up by their supposed employer, or people who have virtually found themselves trapped, paying extortionate rents on tied accommodation controlled by their employer. Not all these problems will be solved by the posting of workers directive but it will give us a framework within which people can be protected and can exercise these freedoms: the freedom of movement and the freedom to provide services.
Freedoms are only meaningful if they involve genuine choice. This directive will provide the ground rules to allow workers to exercise genuine choice in the operation of those freedoms. It is very much, therefore, to be welcomed.
More than three years after the first reading and more than a year after we debated the issue, the Council has finally come up with a common position. I think we should congratulate everyone involved - the rapporteur, Mr Flynn, and especially the Italian presidency which did so much to bring this common position about. The PPE Group supports the Council's decision, because now is the time to decide on this matter. However, there are still a few points we should like to raise. We had intended to present our comments in the form of a statement attached to the directive, and Mr Peter has just mentioned these in his speech. They concern the crews of merchant vessels, the scope of generally binding collective agreements, and the monitoring of minimum requirements by the Member States. However, the Rules of Procedure make no provision for statements of this kind, which sometimes means that the House is simply gagging itself, I believe. But we intend to raise these points again in an oral question at a later sitting.
The PPE Group welcomes the fact that European workers are no longer to be discriminated against in comparison with the nationals of the countries in which they are employed. This is something which the ETUC in particular has long been waiting for. The construction sector, above all, is hoping that this directive will solve a number of transfrontier problems, and it will be easier to combat social security and tax fraud by illegal contractors. The posting of workers directive is a fundamental aspect of the single market's social dimension, and is vital for preventing a competition war based solely on wage dumping. It applies the principle of lex loci laboris , which means applying the law of the country in which a worker is employed. The inclusion of this principle in the directive, to be applied as soon as it comes into force, means that workers will be assured of equal treatment from their very first day at work. Foreign workers will be entitled to the same wage as local workers - doing the same work, naturally - and this will prevent employers from bringing cheap labour in from abroad and paying them much lower wages than local workers. And a particular feature is that the directive also applies to workers and employers from outside the European Union who are operating here.
The PPE Group feels that this directive is so important that it is prepared to adopt the Council's common position without amendment. It is actually a considerable improvement on the original Commission proposal and is very much in line with the PPE Group's proposals at first reading, which at that point went further than those of the Socialist Group, Mr Peter. The sooner this directive comes into force, the better.
Mr President, it is easy to understand why maritime goods transport is being excluded from the scope of the directive. This is in fact a totally international market, and the application of such measures would seriously impair the competitiveness of Community vessels and oblige shipowners, even against their will, to transfer their vessels to flags of convenience. On the other hand, roll-on roll-off services - ferries - are an entirely different case, and we propose to retain them within the scope of the measure, through our amendment, for the following reasons.
The first reason concerns the principle of fair competition between Community shipowners, as reaffirmed by our rapporteur. Let us take the example of cross-Channel services. The annual wage costs of a passenger vessel vary considerably, depending on whether it is a French or British vessel. The costs for a French vessel are FF 37 million; for an identical British vessel, they are FF 29 million. However, if you replace half the British crew with Asian sailors, the wage costs fall to FF 19 million. Where is the fair competition here, if this sum is compared to the FF 37 million?
I shall not dwell on the second reason, which follows on naturally from the first, since it relates to safeguarding the jobs of Community sailors. I should in fact prefer to spend the little time I have left in dealing with another issue: the effect of a measure such as this on safety. We have seen this in almost all accidents at sea, some of them with tragic consequences - the human factor is crucial, whether it is the initial cause of the accident or the handling of the crisis caused by the accident. On board a vessel, however modern it may be, safety is first and foremost a human matter. That is why the international safety management code calls for the formation of well-knit crews, whose members are properly trained to cope with emergencies and can communicate easily with one another and with the passengers.
Experience has shown that, on a passenger vessel, it is unrealistic to think that some crew members would have no role to play in a critical situation. The crew as a whole must be trained in safety techniques.
Finally, I would stress that frequent crew changes, as take place on vessels with a rapid turn-round in order to avoid the extreme fatigue resulting from the very special pace of this work, cannot be regarded as an option unless the sailors live in the immediate vicinity of the port of embarkation. That is why Members not voting in favour of our amendment will bear a great deal of responsibility as regards the on-board safety of passengers.
Mr President, as several speakers have already pointed out, this proposal is a case of take it or leave it. In 1993, our group supported the compromise which was then on the table, and we intend to do the same with this proposal, which is why we have not put forward any amendments.
However, I should like to draw attention to an issue which a number of colleagues have already mentioned, namely the working conditions of seamen. The maritime sector is in absolute chaos at the moment. In the ports near to where I live, it regularly happens that whole crews are given the sack or even walk out voluntarily because of the awful conditions in which they work.
I would point out that we are experiencing a period of globalization in the world economy, when trade is on the increase, and we shall be relying more and more on maritime transport. This is therefore an issue that is going to have to be addressed in the world trade negotiations, in my view. We cannot allow chaos to rule at sea when every other sector is well regulated for workers.
Mr President, consideration of the proposal for a Directive on posting of workers has taken an agonizingly long time. This state of affairs has caused suffering in many countries, as the pay of workers posted to them temporarily has considerably undercut national wage levels.
Posting of workers has made it possible to find work on conditions, as regards pay, which may perhaps have been acceptable to workers from low-wage countries, but in my opinion were unsatisfactory even from their point of view. The procedure in any case merely transfers unemployment from one country to another and increases pressure for cuts in pay and social security in Member States where levels of wages and social security are high. This is a bad thing from everybody's point of view.
The Council's joint position does not in all respects accord with the objectives of the European trade union movement. The exemptions, in particular, weaken the directive and will lead to problems of implementation. Article 3, which permits exemptions on the grounds that the amount of work to be done is not significant, is ill-defined. It could be applied very differently in different Member States.
Bearing in mind that the first exemption already permits national decisions to be taken on the treatment of cases where the length of posting does not exceed one month, it could be asked whether this does not sufficiently cover cases where the amount of work to be done is not significant.
Despite this criticism, the most important thing is that the Directive, defects and all, should be adopted. It will make it possible to establish that certain terms of employment of the country where the work is carried out should apply to workers posted from abroad, and it will also prevent dumping of labour from third countries throughout the territory of the EU.
The general applicability of collective agreements is the cornerstone of Finland's employment contracts system; Finland bases its regulations concerning the terms of employment of foreign workers precisely on this principle, and will now be authorized by this Directive to do so. I should like to thank rapporteur Peter for his work and express the hope that the Council will bring this Directive into force speedily.
Mr President, ladies and gentlemen, since this is something of a tête-à-tête, I can begin by endorsing wholeheartedly what both Mr Peter and Mr Hughes have said. But since I am who I am, and I am a Green, I should like to add my pennyworth. Firstly, there is of course the problem of the exemptions: a huge amount of case-law will be required to make this truly watertight.
Secondly, there is the urgent matter of informing foreign posted workers about their rights; the Member States will have to do something here. And thirdly, there is the problem currently affecting the United Kingdom with regard to the adoption of a proper definition of posted work, because many ostensibly self-employed British men go to Germany carrying their factories with them in the form of tool-boxes. There really is still a great deal to be done here.
It is now high time for something to happen, and that is why the common position must enter into force as quickly as possible. To those Members who are jeopardizing that outcome by tabling amendments, such as Mr d'Aboville, who has referred to the IMO guidelines - that is the International Maritime Organization, for his information - or by discussing European directives on maritime safety and crew levels for all vessels putting in at European ports, I would say that they might do better to cooperate with us, rather than trying to clarify these issues here and now. They cannot be clarified rapidly, here and now, without serious risk of jeopardizing the solution of what really is a crucial problem.
Ultimately, the only issue at stake here is to re-establish the legal and civil - or occupational - status of posted work, which is currently being attacked and undermined from all sides. Shipping, with its secondary registers and the use of flags of convenience, has indeed become a test case, and I shall be full of admiration for Mr Flynn if he succeeds in achieving stability in this area. He would be able to take credit, once and for all, for having begun to redefine the status of posted work as an occupational category, a category with rights and with the appropriate protection. That is what we should all be striving for.
Mr President, it is very understandable that this directive on the posting of workers has given rise to many lengthy debates. It has been discussed in the Social Affairs Council, where the matter has featured no less than six times on the agenda. It has been discussed in employers' and workers' organizations, in the Commission and in Parliament, and presumably also in broader circles in the various Member States.
Denmark is known for several things in the EU context, including the fact that in Denmark, there are clear boundaries as to what is the subject of agreements between the parties in the labour market and what is actually a matter for legislation. There is a concern on the part of some employers and workers in Denmark as regards directives in general and this directive in particular, namely that the directive will undermine the right to conclude agreements in Denmark. The fact is that every time an EU directive has to be implemented, something is lost from the right to free negotiation, since implementation is never 100 % via the negotiating route. The rest takes place by legislation. In Denmark, people in the construction sector in particular are extremely sceptical about the directive. However, it appears that the Council has made some reservations on this point in its decision. But how do things look in the other sectors? The directive has not allowed for the problems which, in our view, may arise there. In the actual report by Mr Peter, it is said that a compulsory threshold is no longer specified, and then a number of provisos are mentioned. For example, in point 1 of the explanatory statement, it is said that: ' If the period for which a worker is posted does not exceed one month, the Member States may, after consulting employers and employees and in accordance with their usual procedures and practices, opt not to apply the provisions on minimum rates of pay.' We then have to ask the question: is this not another way of saying that there is still a threshold of up to one month? And we would also emphasize that the role envisaged for the State in this scenario is an encroachment on the right of free negotiation between the two parties in Denmark. It is further stated in point 3: ' The provisions on minimum paid annual holidays and minimum rates of pay may generally be waived if the amount of work is insignificant.' Is it the host country or the home country that determines what is meant by 'insignificant' ?
When the FTF in Denmark - the union of officials and civil servants - also declares in this context that it sees the right to take industrial action as being threatened by this directive on the posting of workers, we must entirely agree with them. The directive is a real threat. We see this directive as another aspect of further harmonization in the area of agreements and in the labour market sector, and on those grounds we have to dissociate ourselves from this report.
It is absolutely essential to regulate in particular the general financial conditions governing the posting of workers carried out in the framework of the provision of services in another Member State, so as to prevent wage dumping, which has already started to occur in the Community. Because of the serious undercutting of national wages, an unnaturally small supply of employment is available on the labour market in certain regions, particularly in the construction industry. Moreover, there are considerable distortions of competition between individual firms. This Council directive seeks to combat wage dumping and reduce distortion of competition in respect of the freedom to provide services, in order to create a level playing-field for all serviceproviders.
The provision in the directive whereby a Member State can decide whether or not to apply the measures for a onemonth period is therefore an important one. A Member State must indeed be free to decide whether to introduce such a measure without any transitional period, as soon as the service-provider begins work, or whether to wait for a month at most. It is important for Member States to have such discretion, because the posting of workers from high-wage countries to low-wage countries, especially on short assignments, does not require any additional red tape; but in the reverse situation, when workers from low-wage countries are posted to high-wage countries, immediate application of the directive will protect local service-providers and shield businesses from distortions of competition.
We need to recognize, however, that this posting directive is only one step forward in the campaign against distortions of competition and to increase the competitiveness of firms, and hence job security. It is equally important to make working time more flexible and to provide some much-needed tax relief on labour costs, particularly in high-wage countries, which will enable firms to become more competitive.
Mr President, previous speakers have mentioned the amount of time it took for the Council to arrive at a common position on the so-called posting directive. To my mind, this lengthy decision-making period in the Council is just another sign that social legislation is shelved for as long as possible, if not completely blocked or killed off, in the institution of the Union which represents the national governments.
Mr Peter, the rapporteur, states in his report that Parliament's will has largely prevailed in the course of the deliberations on the amended Commission proposal and the common position. That is significant. In the social arena above all, we, the European Parliament, represent the driving force within the Union.
Mr Peter's excellent report is the best example of this: it does not provide the Council with any pretext for delaying further still the entry into force of the directive. I hope that the entry into force of the posting directive will send out a clear social message, and that the people of the Union will pay heed to it. I also hope that the directive will help the much-trumpeted European social union to regain some degree of credibility.
At this point, I should like deal at slightly greater length with the problem which in fact made it necessary to draw up and introduce a posting directive. The livelihoods of workers in countries with high wage levels and high social standards, which are costly to maintain, are being threatened by workers from countries with low wages and social standards, especially in the construction sector, which is labour-intensive and depends heavily on the general economic situation. We therefore need to make sure that, as a matter of principle, the same wage is paid for the same work in the same place, and if possible as from day one.
The critics of such legislation repeatedly object that it impinges on one of the four fundamental freedoms of the internal market, namely the freedom of movement of persons. That may be true, but let me make one thing perfectly clear: this directive is a much-needed legal instrument to correct certain extremely negative effects of free competition. It should protect workers in the host country, whilst at the same time ensuring that workers from low-wage countries do not have to work for peanuts abroad, so to speak. And I am sure that implementation of the posting directive will not destroy the competitive advantage which workers in countries with low wages have on the free market. After all, the present version of the directive does not go as far as that; it provides for exemptions in this area.
It is now up to the individual Member States to push through implementation of this directive. I agree with the rapporteur that its impact in practice will depend largely on the effectiveness of national monitoring instruments. It is up to the Commission to keep a sharp eye on the Member States during the implementation process, and I hope that the report to be submitted to this House by the Commission a few years from now will state that wage dumping no longer represents a problem, particularly in sensitive sectors of the labour market.
Mr President, ladies and gentlemen, the directive on the posting of workers carried out in the framework of the provision of services is one that is urgently needed. The 'shareholder value' principle is very fashionable nowadays, and is put before human dignity on the spurious grounds that freedom of movement for workers should not be restricted, or on some other such grounds.
I should just like to describe the circumstances of workers who come to Germany from the United Kingdom, Portugal or the countries of Eastern Europe. They earn between DM 5 and DM 8 per hour, and live in shacks or porta cabins in very cramped conditions. Since they cannot afford to eat in restaurants, they live on bread and sausage, just so that they have some money left to take home to their families. What about their human dignity, I ask myself?
In my view, workers within and outside the EU must at last be placed on an equal footing. What is more, no one mentions the fact that these practices distort competition. Certain EU countries have already introduced excellent counter-measures; others are filling their coffers because they have not yet passed any such legislation. To my mind, the Commission must prevent such distortions of competition; that is its job. At the same time, it would be clamping down on economic crime and the social abuses connected with these practices.
I believe that this directive will brook no delay. I therefore agree with Mr Peter that neither positive nor negative amendments should be accepted. We shall reject them all, because we should not hold up the directive any longer and give the Council an opportunity to stall things once again.
I am most grateful to my colleague Mr Peter and to the Commissioner for having set the ball rolling. I would just say a further word about media interest. If we had been discussing the European limited company, there would have been several television crews in the gallery. Unfortunately, when this subject is under discussion, they are not here!
Mr President, the proposal seeks to coordinate the legislations of the Member States with the aim of creating imperative rules which must be respected by companies which transfer their workers to another Member State of the Union. Certainly such harmonization, which by definition goes beyond the territorial competence of the Member States, implies particular attention on the part of the Union itself.
These standards of protection must obviate that legal insecurity which accompanies the phenomena of transfer and respond to the demands of the workers. They must, in addition, cover conditions of fair competition. We underline the fact that the directive is not intended to harmonize the material rules of the Member States, relating to the right to work and the conditions in which it is expressed, but it is intended to coordinate the regulations appropriate to determine a list of priorities.
We are of the opinion that the Union must put into operation a Community instrument which governs all the issues. The directive, finally, deals with the status of the workers and with the tendency to sub-contract which is based on the principle of making to demand the work from non-national firms. We trust that the Commission will effectively safeguard the industries of the south, so as to preserve their principles of concurrence and exercise it guaranteeing the relative social rights to the workers.
We attribute, finally, great importance to the planned duty of information and cooperation between the states, an obligation which should also be extended to the Member States which did not approve this common position in the Council.
Mr President, this Directive, by giving the European Union a legal base so that wage dumping in all Member States can be fought, is aimed at ending discrimination and exploitation to which thousands of workers are subjected, Portuguese workers in particular, when they are posted in other Community countries; more important still is to restore the respect and dignity to which workers are entitled and not allowing international company competition to exist at the cost of workers.
I should like to point out that approving the common position justifies the fight of trade unions at a European level and the main trade unions of the countries most concerned. But there is always a but. This Directive, although it is more demanding on the civil construction sector, discriminates in some way against other sectors of employment. The existence of derogations for voluntary application by Member States might create inequalities of treatment between different industrial sectors, between different companies and between different workers.
Finally, defining collective bargaining or arbitration decisions in the way in which they are formulated might not ensure equal treatment between national companies and foreign ones offering the same service. For our part, we approve of measures which help to combat social dumping and the exploitation of workers but we could not accept that, through these measures, we might practise discrimination against Portuguese companies operating in the common market and far less could we accept that identical measures should not be applied to companies based in third countries.
We also must complain about the very long time which has lapsed since the presentation of the first Directive proposal and this present proposal, which has led to a six year delay in the adoption of vital measures to fight social dumping in the Community's Single Market. While pointing out this aspect, I should like to make yet another appeal to the Commission, the Council and the Member States to pay due attention to the social dimension of European construction. We hope that the Commission will accept the invitation by the Rapporteur to present a report within five years following this Directive's entry into effect. Perhaps the analysis of that report might justify our concerns.
Mr President, ladies and gentlemen, this proposal for a directive - which has, incidentally, been rejected in the Council by the UK and Portugal - is based on the twin assumptions that the construction industry in the so-called high-wage countries is in need of protection, and that the posting there of workers from so-called low-wage countries constitutes wage and social dumping, which results in unfair competition.
The main cause of the wage and social dumping which is evident in some of the so-called high-wage countries is in fact the alarming rise in illegal terms of employment. The response of this proposed posting directive is to render the legal posting of workers from low-wage countries in high-wage countries uneconomic, by increasing rates of pay. Restricting legal posting in this way would therefore not make the slightest contribution to combatting the main evil, namely illegal employment.
The adoption of contractual or national minimum rates of pay not only serves to eliminate the wage-cost benefits of posting workers from low-wage countries in high-wage countries; more significantly, it also becomes impossible, or at least much more difficult, for posted workers to find employment in host countries which have higher wage levels.
However, Article 48 of the EC Treaty, in conjunction with Article 7a, second paragraph, of the Treaty, secures the freedom of workers to obtain employment on their own terms in any Member State. This right of free movement is a cornerstone of the completion of the internal market, and it applies even to posted workers working in another country under the terms of employment of their home country. This right would in practice become virtually impossible to exercise if the proposed posting directive came into effect. To impede or complicate the exercising of this right would unacceptably undermine the right to freedom of movement.
Unilaterally excluding wage costs as a factor of competition would suppress competition to the detriment of foreign service-providers in the construction industry, thereby infringing one of the fundamental principles of the European internal market.
Mr President, first of all I would like to offer my thanks to Mr Peter for his excellent report. Also to thank Parliament for its generous response to what we have been seeking to do in so far as the final adoption of this proposal is concerned.
There is very strong support here in the House for the common position adopted by the Council on 3 June on the proposal for a directive on the posting of workers in the framework of the provision of services. Indeed, Mr Konrad, I think it was your thought that was behind us all, in seeking finally to put this to bed. That was the question about protecting freedom of movement as a fundamental right and pillar of the European Union and also, as Mr Peter said, to prevent wage dumping, social dumping and all classes of dumping. I would certainly like to thank Mr Hughes and his colleagues, who set out the value added of this particular proposal and I also think it is appropriate to say thank you to the President-in-Office at the time, Mr Treu, who worked very hard to convince the rest of his colleagues that the final compromise should be put in place. In approving this particular common position you will of course be opening up the door to a very rapid definitive adoption of the directive. I would also congratulate you on the improvements that you have made to the original proposal for the directive, throughout the adoption procedure. One of the Members said it was discussed at six social affairs Council meetings; I think I counted nearly eight where this was being talked about.
As the Commission pointed out in its recent communication to Parliament, the common position now contains a number of important features which reflect the amendments that were proposed by Parliament in February 1993. In this very complex field of rules governing conflicts of laws applicable to employment contracts, we have managed to arrive at a text which is both realistic and maintains an essential balance between economic freedoms and the rights of workers. In the light of all that, the Commission cannot accept the amendments before us today whose content is likely to jeopardize what we think is a very hard won balance.
There was reference to the question of ro-ro services, by Mr d'Aboville in particular. I have to say that roll-on/roll-off services do not involve posting within the meaning of this particular directive. It is not an appropriate instrument for dealing with any problems arising in that connection and we cannot accept that amendment on that account. I would like to say to Mr d'Aboville that ro-ro vessels transport goods and passengers from one Member State to another, without any transfer of the vessels' operating base to another Member State, and on completion of operations the ro-ro vessels return to their operating base. In such a case workers are not posted within the meaning of the directive and, moreover, the law of flag generally applies to ro-ro vessels. The posting of workers from a vessel flying the flag of one Member State to a vessel flying the flag of another Member State is very rare indeed, so we cannot accept that particular amendment.
Mr Wolf made a very important point about how difficult it might be to transpose this particular directive to national law and I think he has a fair point, but we do have a responsibility that Community law be applied effectively and efficiently. I would like to say to Mr Wolf and the House that we will be watching the transposition of this particular piece of legislation very carefully, because its application will reflect the transnational nature of the provisions. I can assure him the Commission is going to go through the provisions as applied in the Member States with quite a fine tooth-comb and also the action taken in the event of failure to comply with the directive. Similarly, the Commission will also be vigilant in checking the steps taken by the Member States to make the information referred to in Article 4 generally available. We have done this on a number of occasions in the past, quite successfully. In addition, the Commission is prepared to help out the Member States in seeking the appropriate means for facilitating the application of the directive.
Finally, I would like to thank all of those who have been very generous in their praise of the Commissioner and of the Council in finally putting to bed this very important piece of legislation.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Reduction in working hours
The next item is the report (A4-0207/96) by Mr Rocard, on behalf of the Committee on Social Affairs and Employment, on a reduction in working hours.
Mr President, ladies and gentlemen, five minutes is scarcely enough time to consider ways of solving the problem of unemployment! I shall refrain from criticizing our procedures here, because I know the reasons for them, but we must admit that they sometimes verge on the ridiculous. Anyway, let us begin.
The motion for a resolution before the House today for the debate and tomorrow for the vote has only one purpose: to ask the Commission to study in depth, using all the modern econometric and computer-based methods, the feasibility and effectiveness of a new policy of social taxation designed to promote a marked reduction in working time so as to reduce unemployment substantially. This report is the product of 18 months of work and debate in the Committee on Social Affairs and Employment.
What is at issue here? Mass unemployment is devastating Europe. There is no reason to believe that it will decline substantially in the years ahead: the technological revolution is still destroying huge numbers of jobs, and the latest version of it, the 'information' revolution, is only just starting to have what everyone knows will be a disastrous effect. The services sector long ago stopped absorbing surplus labour from industry and agriculture.
Our governments - including the one I once had the honour of heading - have tried everything, through a vast array of measures, each more costly than the last, which have done little to change the huge and formidable scale of the problem. But one approach has not been explored in sufficient depth: that of markedly reducing working time. This is what we are saying and proposing in the report. Is this approach an effective one in terms of job creation? It is open to question. There is no certainty, but the issue merits further study. That is what we are proposing to ask of the Commission.
Such a process is far too complex to be imposed by law all of a sudden and across the board; it can only result from negotiations at company level. The problem for the authorities is how to provide strong encouragement without taking the place of the social partners. The idea of reducing working hours will only catch on if it proves popular, and it will not prove popular unless wages remain broadly unchanged. Is this possible? Certainly not if the bill has to be met by businesses, which are subject to such fierce competition that this process will be acceptable to them only if unit production costs remain steady and social charges do not rise. By the same token, all the governments are running budget deficits and cannot tolerate any increase in them.
The only financial reservation concerns the fact that the EU Member States spend roughly 4.5 % of GDP, or a total for the Union of ECU 350 billion, on unemployment benefits. At the request of the PPE Group, I have agreed not to mention this enormous sum in the text of the resolution, because assessments vary; but I would ask you to note its size. This spending serves to support the unemployed, but does not create one single job. If unemployment were to plummet, this expenditure would fall as well. The money saved could be made available to firms to allow them to compensate - to the tune of 85 % or 95 %, as determined by negotiation - for any loss of earnings.
The new idea to be studied would be to alter social security contributions, and perhaps on occasion - for instance in the United Kingdom and Denmark - company taxation: these charges could be drastically cut by almost a half for a working week of less than 32 hours, and more than doubled for one of over 32 hours. The calculation would have to be such that a company which neither changed its workforce nor its working hours would pay the same social charges - we are not in the business of increasing deficits - but a company which did significantly reduce working time would make substantial savings on its social costs. These funds could be used to compensate for loss of earnings, enabling the company not only to maintain the number of their employees, but also and above all to recruit new ones, thereby cutting the expenditure of the public authorities and social security institutions.
Calculations have revealed that we could expect several million jobs to be created swiftly in the Union. There are no equally effective measures on the drawing-board anywhere else at present. It is our hope that a large majority in the House will endorse what is not European legislation, but a request for an idea to be studied. That is why we have agreed, at the request of the PPE and Liberal Groups, to change the title of the text from 'Resolution on a reduction in working hours' to 'Resolution on a reduction and adaptation of working hours' . We have also accepted a series of amendments. You will see these in the text tomorrow; I have no time to describe them now. Also, to avoid controversy, we have agreed not to refer to the huge volume of financial transactions involving unemployment benefits, which could be reduced.
In return, I have asked the Liberal Group - successfully, I believe - to withdraw its accompanying request for the Commission to carry out a study of the effectiveness of subsidized employment, since we are dealing here not with subsidized employment, but with a policy of redistributing social security contributions, which is by no means the same thing. Let us not confuse matters.
Ladies and gentlemen, the House would bring much credit upon itself by submitting not only to the Commission, but also to public opinion at large, a sound and innovative idea which just might be effective at long last in combatting unemployment.
Mr President, first I should like to thank Mr Rocard and the Committee on Social Affairs and Employment for what is a very interesting and stimulating report. Although, following the Essen Summit, governments have been instituting concerted policies on growth, training, labour market flexibility and social security reform, we have not given enough attention to the issue of working time and what contribution it can make to tackling our unemployment problem.
This is a theme which follows on from the White Paper presented by President Delors. In Europe 18 million people are out of work while others work excessively long hours and it is incumbent on the Commission and Member States to examine closely and carefully what contribution the reduction in working time can make to solving the unemployment crisis. At the same time we must acknowledge that it is not a panacea for solving unemployment. It is not a substitute for economic growth. It is not a substitute for regenerating areas hard-hit by long-term unemployment and bringing the long-term unemployed back into the economic mainstream.
However, it has a contribution to make and a contribution we must study. In Ireland we have looked at what potential contribution can come from reductions in working time. Our studies would suggest an extra 1 % employed - not trivial but certainly not an overall solution to the problem. One of the reasons why working time has not been that high on the menu of suggestions has been because the issues it raises are so complex. Those of us who are in the process of transposing the working time directive which came in for health and safety reasons know what difficulties we have experienced from both sides: from workers who are earning a lot of overtime and do not want to see that cut and from employers who are paying very low wages and expect to see their costs rise if they cannot subsidize wages by offering generous overtime hours to their workers. So, it is not easy to reduce working time. As I have said, those of us who are in the throes of doing that in order to meet the deadline of 23 November for the working time directive are already experiencing the flak.
There are already a number of things in train which are addressing some of these issues. First, the transposition of the working time directive, although primarily conceived as a health and safety measure, will have an impact on reducing working hours and reducing excessive overtime. Secondly, the opening of negotiations by the social partners under the social protocol on part-time work is opening up possibilities in that area.
It is important to acknowledge the difficulties and the issues involved. Unless we have an honest examination we are not really making progress. First, when we talk about sharing working time, we are fundamentally talking about sharing the income that work brings, whether it is shared through people voluntarily taking lower wages, through voluntary early retirement, through work-sharing options, through more family-friendly work arrangements, more part-time work, or whether through sharing that income through the redistribution of social security contributions which is a centre point of Mr Rocard's report. We must face up to the fact that we are talking about a redistribution of income and face what that involves.
In examining the potential for social security savings to fund reductions in working time without loss of pay to those currently in work, we need to acknowledge the deadweight problem. In my own country about 3 % of the workforce leave employment or take up jobs every month so massive movements are already taking place with people moving in and out of work and with people already adjusting their working hours. If we have to pay for what is already happening there are additional costs over and above the marginal cost of paying for the extras - the extra movement in working time that we may liberate as a result of implementing some of these proposals.
In undertaking an honest examination of what the report proposes, we need to look at the kind of arguments that will be challenged. First, saying why is Europe producing its working time directive at a time when our competitors are working around the clock. Is that going to damage our competitiveness? That is an issue which needs to be faced up to honestly. We need to ask if this will lead to less flexibility in the labour market at a time when our competitors outside Europe are displaying total flexibility. We want flexibility married with social protection but we do not want to lose competitiveness. That is an issue we must face up to as well.
We must also look at the effect of the proposal on small and medium-sized enterprises. Knocking off three or four hours a week in a company employing two, three or four people is not necessarily going to create an extra job. It may lead to more productivity within the enterprise or the change in cost being absorbed in terms of lower production. In larger enterprises it is easier to see how reductions in working time - for example by changing a fourshift pattern to a five-shift pattern - may generate additional jobs. But we need to look at the practicalities of what is proposed.
The overall thrust of the report, namely that we have to look imaginatively at the issue of working time, is very welcome. In the fight against unemployment no solution, whatever the problems - and I have sketched out some of the potential difficulties - can simply be brushed aside. We need to study fully what is involved and see what contribution, be it large or small, can be made by changes in this area.
Finally, our model of the working week has been formed on the Victorian tradition of the man going out to work and the woman staying home, minding the children, washing her husband's socks and putting a meal on the table. We have moved to a very different era of work where a majority of women in the Community are out at work, where there are many men and women with family responsibilities, be it young children, elderly parents or a disabled family member.
We need to look at different ways of working time that reflect the human needs of the individual. If, through development of more family-friendly, human-friendly work settings, we can also generate extra work time which we can allocate to our unemployed, we will be doing two jobs and not simply one job. In Ireland at the moment we are developing a set of proposals on work-sharing which I hope to be putting to the government in the next few weeks. We do not see them as solving our unemployment problem but we see them as making a contribution that none of us can afford to overlook.
In conclusion, I welcome the Rocard report. It stimulates a great deal of thought. I do not think it will be simply a matter of straightforward implementation of the proposals. There is a lot of work and a lot of study to be done and a lot of negative criticism out there to be overcome. But if we have courage and imagination the Council, Commission and Parliament can together explore what contribution reductions in working time can make to solving Europe's largest problem and a problem we have made central to the Irish presidency - the problem of unemployment.
Mr President, the fair distribution of work is an important objective for my group. It is entirely unacceptable that in a society where work is held up as such an ideal, at least 18 million people - but more likely more than 30 million - are out of work against their will.
Of course, as the President-in-Office has already said, reducing working hours is not the only way to solve unemployment, and the creation of new jobs is at least as important. But the information society on which so many people have pinned their hopes can at best be expected to create jobs in the long term, and will actually destroy many before then. We all know that economic growth will not help all the unemployed, and the civil service and the fourth sector, which are both big employers, are cutting back as part of the efforts to meet the criteria for EMU.
In the short term, therefore, the reduction of working hours and a crackdown on overtime are important measures. The number of hours of overtime worked in the Union as a whole is now the equivalent of 3 to 4 million jobs, so the solution proposed by Klaus Zwickel, the leader of the German metalworkers' union, and others to pay for overtime with time off makes good sense.
People often worry about productivity with higher wage costs, but research in my country, where as you know, reduced working hours and part-time work are fairly common, shows that the effects of shorter working hours on productivity are much more positive than is frequently thought. It indicates that people working shorter hours are often more productive, and what they produce is of better quality; they manage their time better; they are better at setting priorities and take a fresher approach to tasks; they are more motivated and, last but not least, they take less time off sick. All these factors naturally have a very positive effect on productivity and costs.
In the collective bargaining where decisions are taken on reducing working hours in my country, the workers agree to 'pay' for shorter working hours with moderate wage claims and greater flexibility over a number of years. It is unfortunate that some groups in the European Parliament are trying to equate shorter working hours with flexibility and/or the reorganization of working time. This is being extremely unfair to the Rocard report. Unlike those who dogmatically insist that flexibility and reorganization represent the only solutions, Mr Rocard is offering a combination of strategies which could encourage both workers and employers to adopt shorter working hours. Those who set great store by market mechanisms in particular must find the proposal to differentiate social contributions attractive, together with the financial incentives for employers designed to promote job-creation. These seem to me to be entirely in keeping with the market. Those who oppose such ideas are simply afraid of what the outcome of this study might be. This may protect your dogmas, but as politicians you are simply abdicating your responsibility to do everything in your power to combat unemployment.
Mr President, combatting unemployment is the top priority for the Union. We must find new ways of tackling this major political and social challenge, but we have to ensure that our ideas are practicable. Mr Rocard addresses himself in this own-initiative report to the reduction of working hours. He notes with some surprise that this topic has hardly been discussed until now, and presumes that it is too daunting. He is mistaken! Many attempts to reduce working time and recruit new staff have proved impossible to put into practice. The Volkswagen model of a four-day week is not universally valid, neither in the automobile industry nor in other sectors.
Work-sharing is a defensive strategy; to defeat unemployment we need new, competitive jobs. We need an overall political context which will promote growth and create the right climate for investment and innovation. Only a competitive economy can provide scope for flexible changes in working time. All of this is missing from the Rocard report.
Very few countries would be able to carry out the proposal that the funds saved on unemployment benefits should be redistributed by the authorities to compensate for loss of earnings. If the consequence of this is dirigisme , it is quite irreconcilable with our view of industrial relations. We believe that working hours should be determined by collective agreements, geared to a company's needs and work processes, and negotiated by the two sides of industry.
Our doubts as to the accuracy of the tidy sum estimated by Mr Rocard at ECU 350 billion have not been allayed. These funds are not a financial reserve which can be disposed of at will. Instead, the task of the Member States must be to cut back on unnecessary expenditure, in order to curb national debt and achieve stability. The idea that it is hard to increase productivity in the public sector is provocative and untrue. As PPE Group members of the Committee on Social Affairs and Employment, we have managed to give the Rocard report a facelift. Moreover, the rapporteur has accepted nearly all the amendments submitted by our group under the heading of 'the adaptation of working hours' . By doing so, he has departed from the initial idea of a Commission study looking solely at reduced working time.
The original version provided for a recommendation which already set out the conditions for cutting working hours: in other words, the analysis was to have been performed, but its outcome was a foregone conclusion for the rapporteur - that is how an expensive study can turn into a cheap farce.
The attitude of the Group of the European People's Party is unequivocal: we are in favour of a sensible, flexible adaptation of working time. We favour more voluntary part-time work, geared to company requirements and employment patterns. We also favour a smooth transition to retirement and part-time work for older workers. All of this must be included in the Commission study.
Mr President, before I start I should like to welcome the President-in-Office of the Council, Minister Fitzgerald, to the House. She is a lady who I have worked a lot with in the past on the National Economic and Social Forum and whose opinion I have great respect for and whose guidance I would take on many occasions. Also at the outset I want to congratulate Mr Rocard on his tenacity and persistence in getting this report through despite, at times, virulent opposition from certain groups, with myself most virulent and opposed.
It was Thomas Moore who described the land of hope as Utopia. That is what we are dealing with here today. We are dealing with an ideal that we would all love to see: a shorter working week, more money, less taxation, more leisure time. But the reality is something different. The reality is that unless we are competitive, that unless we allow our businesses and enterprises to prosper, to grow and to compete on the world market we are ultimately doomed to fail; not only in the sense of protecting existing jobs but also in ensuring that we try to find new forms of work for the long-term unemployed.
Even here in the debate today there has been a divergence of opinion as regards how many unemployed we actually have in Europe. Mr Rocard said over 20 million. Mr van Velzen - maybe the interpretation got it wrong so I apologize if that is the case - said 30 million. The Minister and President-in-Office of the Council said 18 million. There is a huge divergence of opinion just on that point alone. If we are talking about implementing new forms of work and working time, we must surely know what we are trying to achieve and the basis that we are starting from.
In the report that has been presented there is no impact assessment, not even in respect of what the Commission describes as the engine for economic and employment generation in the Union: the SMEs. Furthermore, it mistakenly assumes that international studies have said that a reduction in working hours will help to increase employment. Yet when we look at the most recent OECD report, it says that a reduction in working time will not increase employment. As well as that we are putting people on the scrap-heap early. There is a new ageism forcing people to retire early so that wealth of knowledge and experience will be lost to us.
(The President cut the speaker off)
Mr Rocard has succeeded in getting us all to work hard both in the Committee on Social Affairs and in our groups, and I can assure him and other honourable Members that the debate is still continuing, in my group at least. I can also assure him that I shall be urging everyone to give the report a chance, but not because I think it is the answer to all our problems, far from it.
However, I firmly believe that we have a political responsibility to combat unemployment in Europe by every means possible. The Rocard report contains an interesting idea that there should be tax and social security incentives based on the number of hours people wish to work, and this is what I think should be given a chance. I am not entirely convinced that it is a solution. Mr Rocard painted me as an opponent of his ideas in the Committee on Social Affairs, and I said on a number of occasions that I believed a reduction in working hours had many disadvantages as well. In my country, which is the same as Mr van Velzen's, there have also been cases where workers gave up some of their working hours and some of their pay, but no new jobs ever came out of it. I myself have experienced this in the past, so I am not just talking hypothetically. It also works much better in larger companies where it is easier to organize, whereas its advantages for smaller firms are much less obvious.
I was also the one in the Committee on Social Affairs who called for work to be organized differently in the context of reduced working hours. As I see it, working hours should not just be reduced per week, but over the course of a year or even one's whole working life, and we must be far more flexible in how we organize work in relation to the means of production, the premises and the weekly distribution of working patterns. Mr Rocard was generous enough - and I was most impressed by this - to take our arguments in the Committee on Social Affairs on board and to accept a large number of our amendments. There will, of course, be people who say he should withdraw his report, but I do not agree. I think that Mr Rocard is someone who is prepared to listen to his colleagues and to give interesting ideas his consideration, and this is precisely what I would call on the Commission to do.
I would also like to thank the President-in-Office for giving this problem a great deal of thought and raising a number of points such as SMEs which need to be looked at more closely. I shall be commending this report to my group, and while I cannot be entirely sure of success, I still think that many of my colleagues will vote to give the report a chance.
Mr President, the 6 + 6 model has been experimented with in Finnish industry, and it has yielded many benefits. The operating times of machinery have been extended, and workers remain more alert, in addition to which it has become easier to combine employment with family life and leisure. All this has also become apparent from the reduction in sick leave and absences from work.
Thanks to increased productivity, it was found possible to continue to pay the same wages to workers in these experiments, despite the reduction in working hours. So this is quite possible, thanks to rises in productivity. The majority of our Group, who are from Southern Europe, understandably consider that pay cuts cannot be accepted in any circumstances.
It is difficult to attain in public services all the benefits to which I have referred, which were achieved in the private sector. Negotiations in many work-places in Finland have been difficult, and agreement has not been reached in all of them, as workers have opposed it.
I therefore myself consider it essential to earmark economic resources particularly for experiments in reducing working time and altering the allocation of work in the public sector, to enable any pay cuts to be compensated - ideally, 100 %. Cuts in unemployment will permit significant savings in public expenditure. Employment initiatives should also be promoted, not only by means of subsidies but also by revising the principles concerning the levying of social security contributions. The model proposed in the report whereby social security contributions would be graduated according to the length of the working day is a good one.
Now practical examples are needed, and must be publicized. The most important contribution made by this report is that it requires the Commission to collate the findings of the experiments carried out in the various countries and to encourage the Member States and the two sides of industry to negotiate the introduction of new experiments. This is a very important initiative, and I should like to thank Mr Rocard for his good work.
Mr President, the Greens greatly welcome this initiative and the report's view of working hours reductions as an important contribution to bringing down unemployment. Perhaps it has even paved the way for a completely new approach to the deployment our common resources, i.e. public funds. Perhaps they can be used to compensate for loss of earnings.
We would of course have preferred a report which had not been so watered down by the more conservative forces in the European Parliament; we would rather have kept the more forthright formulations of situations and proposals that Mr Rocard started out with. We should have no illusions that high unemployment also means wider divisions in society and that this in turn leads to greater conflicts and provides fertile ground for violence, racism and democratic breakdown. It would therefore have demeaned us not to come up with something. What we have before us is, so to speak, the best that could have come out of this situation.
The starting point of the Greens has always been that working hours reductions are beneficial for many different reasons. Obviously because we must share jobs and bring down unemployment, but also because they lead to greater equality of opportunity, greater fairness, and an increased quality of life. They also offer possibilities of building up functioning social networks which, in their turn, create security and freedom.
A range of other measures are of course also needed in order to create more jobs and a sustainable recycling society. I am thinking here, for example, of the 'green' taxation option and investment in new energy and transport systems. These measures have not been given so much coverage, but they would also really create many, many hundreds of thousands of jobs.
An amendment has been tabled to the effect that the word 'adjustment' of working hours should be introduced into the title. It is a word that can be interpreted in many different ways and perhaps misunderstood. I therefore think that 'adjustment' or 'flexibility' should not come to mean that social or labour law rules are invalidated. On the other hand, the parties involved in the labour market, i.e. employees, employers and the state, must give and take in a common endeavour to ensure that a substantial reduction in working hours can be achieved.
Mr President, the Council and the Commission have really taken a terribly long time over this issue of a reduction in working hours. There were supposed to be other priorities which prevented them from dealing with it. There was the Maastricht 3 % rule, which meant an automatic block on social issues. There were continual complaints from employers about the excessively high social contributions, and the reduction in our competitive capacity. There was the growing phenomenon of industrial migration to the countries of Central Europe and South-East Asia. There was also - let us be frank - an ideological stalemate between the progressively-minded and the conservative. So this debate is a welcome opportunity, and not before time, to give imagination and creativity another chance.
Three years ago, we organized a conference on reducing working hours with our party in Flanders. At that time, it was regarded as unrealistic and dismissed as impossible. Now the debate has moved to the appropriate forum for such issues: the European Parliament. Let us be clear about one thing: a reduction in working hours is not a miracle solution to unemployment. A number of different approaches are needed, and reducing working hours is just one of them, but what we are trying to do above all is to introduce a new moral dimension. A reduction in working hours cannot simply be applied across the board, but must be decided on through negotiations in each sector or even each firm, so that account can be taken of local conditions and the competitive position of the sector or firm in question.
There are a number of amendments to this report which talk about a reduction in working hours without loss of earnings. This seems like a nice idea, but - let us be honest - it is rather unrealistic. My group will therefore not be supporting these amendments. In our view, the rapporteur is right to adopt a different approach in proposing that some of the ECU 350 billion currently paid out in unemployment benefits should be used to compensate for loss of earnings.
The Christian-Democratic group has tabled a series of amendments seeking to have the phrase 'reduction in working hours' removed from the report and replaced, euphemistically, by 'adaptation of working hours' . This, as I see it, violates earlier agreements. I would point out that in the Coates report produced by the ad hoc committee on employment, we agreed not to spend too much time on the issue of reducing working hours because the Rocard report was in the pipeline. Now it is here. It is a report which calls for a great deal of very necessary research, which we should start on as soon as possible. We are standing at a turning-point in history, in my opinion. Basically, this is a debate on the kind of quality of life and new social developments that we, as politicians, would like to see. That is what this debate is really all about.
Mr President, unemployment is the key problem, as it says in Mr Rocard's report. I think we can all entirely agree on that, but the question is, who is going to do something about the unemployment problem? Is it the European Union, is it the Member States, or is it a case of both one and the other? This report is based on the assumption that it will be the latter. Let me make it absolutely clear that, in my view, exchanges of ideas should always take place across national frontiers. That also applies when we are talking about employment. However, we do not wish a more binding form of cooperation to be established. I have to dissociate myself from the idea of drawing up common EU proposals to eliminate unemployment. My own feeling is that the report by Mr Rocard points to some good proposals for solving the problem, including a general reduction in working hours, but this must be something that the individual Member States decide for themselves, either through legislation or as a subject for agreement between the parties in the labour market.
In more general terms, I should like to stress that I think it is quite incredible that there is constantly talk in EU circles about combatting unemployment, when at the same time the EU is eagerly working towards the completion of the third stage of EMU. The Member States are being asked to pursue a policy of convergence, which means, as we know, an even greater number of unemployed people. Several experts, even strong advocates of EMU, have said that the completion of EMU will increase unemployment. The Industry Council of the Labour Movement in Denmark predicts that if the timetable laid down in the Maastricht Treaty is adhered to, unemployment in the European Union will rise by about one million.
To my mind, there is no clear demarcation of the competence of the Member States and the Union in this area. And I think it is a weakness that no such demarcation has been included in the report. It is often said in this Chamber how important it is to maintain cultural diversity. I should like to point out that it is one of the hallmarks of Danish culture that agreements on the conditions on the labour market are something for which the parties in the labour market are responsible. And we wish that to continue to be the case. Let us keep the cultural differences among the 15 countries. We may even be able to solve the problem of unemployment individually.
Mr President, ladies and gentlemen, I regret that Mr Rocard, who was Prime Minister of France for three years, did not exploit that time to eradicate the scourge of unemployment by means of the miraculous remedies which he is proposing today. Instead, the ranks of the unemployed swelled from one to three million in France during François Mitterrand's two seven-year periods in office. But Mr Rocard has not moved on in ideological terms, and unfortunately has not departed from his Malthusian and pessimistic economic thinking.
The amount of work available in the European Union, and particularly in France, has not been frozen at its present level once and for all. Let us protect our markets from fierce competition, let us reform our absurd system of taxation which penalizes work, effort and enterprise, let us abandon the illusions of Maastricht and its overvalued currencies, let us curb government spending, let us turn back the tide of immigration, let us bolster consumer spending; then we shall create new jobs.
Economic logic is not purely arithmetical; it is dynamic, responsive and alive, and will therefore not fit into the totally abstruse intellectual models set out in your explanatory statement. What becomes of your theories when they are applied to SMEs, to small and medium-sized enterprises with a minimum of ten employees? For it to be worthwhile extending plant running time, and hence increasing production, a demand has to exist. You say that average working hours are a variable linked to the level of employment. Why is it then that unemployment is falling in the United States and is so low in Japan when, statistically, workers in those countries work longer hours than in Europe? A reduction in weekly, monthly or annual working time will not, therefore, automatically bring down unemployment.
Finally, and perhaps most importantly, you give no consideration to the human dimension. The quality and quantity of human work cannot be confined to your statistical notion of working time. White-collar staff, for whom there is no such thing as overtime, will work as much as before, even if they are supposed to work 32 hours. The banning of overtime will deprive blue-collar workers of additional earnings, and they will not be able to make ends meet with their basic pay alone. No, Mr Rocard, human beings are neither interchangeable nor identical, and they cannot be computer-modelled.
You are in fact turning a blind eye to the causes of unemployment: worldwide free trade, immigration and absurd systems of taxation. You have tried out all the remedies of a quack doctor, all of them whistling for the wind, but there are actually over 25 million people out of work in Europe. Your report is nothing but a political gimmick, to which only clueless politicians and conniving trade unionists will give any credence - two groups which are both incapable of squaring up to the economic, social, political, demographic and moral crisis which is afflicting Europe.
Ladies and gentlemen, I shall not take up the comments made by the previous speaker, but I am very surprised by the scepticism within the ranks of the PPE Group. After all, according to the Delors White Paper, reductions in working hours in the northern Member States led to the creation of 8 % more jobs, even accounting in the Netherlands for half of the 30 % rise in employment. In Germany too, between 1983 and 1992 a third of newly-created jobs were attributable to reduced working time.
We must nevertheless be realistic about one thing: growth alone will have only a minimal impact on employment. The Prognos Institute in Basle has predicted, for example, that Germany will have no more jobs in the year 2010 than in 1992, primarily as a result of gains in productivity. Although we shall see increased employment in the service and information sectors, there will be a decrease in the production sector and further job losses in agriculture.
Of course, as politicians we cannot just sit back and accept this. Paid work not only provides economic security but is the principal route to individual self-fulfilment. That is why I am so impressed by the blueprint outlined here by Mr Rocard - and it is a package of ideas, not just a reduction in working hours. This report will be a major stimulus for debate both in the national parliaments and at European level. For many years, employers were opposed to reduced working hours and in favour only of flexibility, which meant constant availability around the clock, variable working hours and temporary work. All this has now changed.
Volkswagen in Germany is just one example; our CDU colleague is mistaken in thinking that there are no others. Even SMEs have taken to experimenting with modern, innovative schemes regarding working time. Mr Rocard's proposals represent a significant component of a European policy on employment.
Mr President, everyone knows that my group still has one or two problems with the Rocard report, so I was extremely surprised to hear what Mr Vandemeulebroucke just said about us not keeping to our agreements. We abstained in the Committee on Social Affairs, so it is only to be expected that we do not yet agree with the report. Even Mr Vandemeulebroucke should realize that.
The PPE Group feels that the Commission should research this whole issue in detail, and that we should base our decisions on its findings. This is why we have tabled fourteen amendments which, if included, would make the report considerably more acceptable to my group, I can assure you.
Reorganizing work is not the only way to solve the unemployment problem, but - and I agree with the Council presidency here - it may be one way of helping to get more people into work. Mr Rocard must not forget that not all the new jobs created are filled by those registered as unemployed. The White Paper indicates that three of every four new jobs are filled from other categories, such as women returning to work, young people and those changing jobs. So Mr Rocard's claim that the governments will be saving ECU 350 billion in unemployment benefits is only partly true. It may even be that more spending is required.
Coming as I do from the Netherlands, I should like to say something positive about the reorganization of work. In the early 1980s, employers and workers sat down with the government in the Netherlands and decided to experiment with the reorganization of work, which has functioned well in many cases. This decision was only taken because of the poor economic situation at the time.
Since the Lubbers government of the 1980s, unemployment has been halved, indicating that a reduction in working hours can help towards solving the problem, provided that the overall cost to businesses does not increase. A reduction in working hours which does entail increased costs results in less employment, and this is something that people fail to realize. But if the costs are kept down, competitiveness will not be affected and may even improve. That is why the reorganization of work is worth looking at, without necessarily taking any final decisions on the subject.
Mr President, today's report on the reduction of working time shows Parliament's ability to make a significant contribution to solving the problems of the day. I should therefore like to congratulate the rapporteur on his excellent work, his tenacity and his enthusiasm in defending his proposals on all occasions.
His basic premise is a good one, and his proposed approaches are interesting. I would nevertheless add a rider to the solutions which he offers.
First of all, Europe with all its diversity has an equal need for a reduction and a flexible reorganization of working time, in order to cater for sectoral needs and business circumstances, taking particular account of the specific features of SMEs. In this context, the amendments tabled by the PPE Group and ourselves would make the proposed solutions far more realistic and acceptable to all the countries and political movements represented in this House.
There is another crucial point, I believe. This report, which provides a constructive basis for considering, at European level, the possibilities and consequences of reorganizing or indeed reducing working time, must not seek to prejudge the results - positive or not - of the studies and consultations for which it calls. In this respect, the amendments tabled by the PPE Group making European action in this area contingent on the outcome of the studies commissioned seem to me to be very wise.
Similarly, it is unrealistic to propose as of now a cut in working hours without loss of earnings thanks to automatic compensation by the state. It is to clarify this point that we suggest linking compensation to the actual fall in the number of unemployed persons and, consequently, the cost to the community.
Mr President, two basic ideas run through the Rocard report: the first is that the number of jobs is a constant, affected only by productivity. When there are not enough jobs for everyone, they must be rationed and shared. Moreover penalty taxes must be imposed on those who want to work more. The second idea is that work is drudgery, something that workers would rather avoid.
These basic ideas lead to conclusions that are completely at variance with the demands of the future. The age distribution in a decade or so will be such that we risk serious generational conflicts. It will become difficult for ever fewer gainfully employed people to care for an ever larger ageing population. We therefore need to get rid of unemployment at the same time as improving productivity and raising pensionable ages.
Mr Rocard is advocating job rationing, when what is needed is an increase in the number of jobs. Otherwise, in a few years' time we shall be faced with a social trauma of immense proportions. In ten years, Mr President, our debate today will stand out as hopelessly unrealistic.
Mr President, we think the Rocard report brings up the opposite criticism from the one the conservatives have raised. The Rocard report reveals a contradiction between analysis and programmed information, and between information and political decisions.
There is no doubt that it is important not to put our trust in quantitative policies, growth, increasing gross domestic product, which have not in fact reduced unemployment, and that it is right, as the report suggests, to identify the central importance of distribution and reduction of hours. But in reality this valuable analysis remains trapped in certain nineties illusions which have prevented the reduction of working hours being pursued.
One of these illusions lies in connecting the reduction of working hours to the policy of flexibility achieved by firms, usually unilateral and diluted to the point of blurring the reduction in hours. Even more impracticable is the hypothesis of subordinating a reduction in working hours to a reduction in wages. If that happens, there will be no reduction in hours.
In Europe and many countries there is now a real wage problem, frequently forcing workers to increase rather than reduce working hours, by working overtime. When hours are linked to flexibility and there is no integrated policy, as has happened in many countries, there is an increase in effective average daily working hours, instead of a reduction. As if that were not enough, the rise in pensionable age is extending the working life, so in many European countries we are now seeing an increase in production and productivity, an increase in unemployment and an increase in the average hours of work.
There is a need for change, especially today with recession approaching, which leads us to draw the most rational and extreme conclusions from Mr Rocard's analysis. We need a proposal for a consistent reduction in hours concentrated over time, because only consistency in reduction and concentration over time can establish an employment policy.
If the European Community can set binding targets for reducing deficits and debt for Europe, as it does, then it should also be able to set binding targets for reducing working hours in quantity and over time, so that government action and the work of social forces are concentrated on that objective. Otherwise the analysis may be valid but the political conclusions will not be.
Mr President, reductions in working time are part of our economic history. Mr Rocard's report at least has the merit of focusing attention on a real social problem at long last, and I thank him for that.
This is of course a controversial subject, and opponents of shorter working hours have no difficulty in stating that in the United States and the United Kingdom, unemployment is falling steadily and there has never been so much work. But what kind of work? Much of it is part-time and badly paid; working time is divided between rich and poor, and casualization is proceeding apace.
Nor do I believe that a reduction in working time is the only way of combatting unemployment. It is one way among others, and is part of an overall strategy incorporating parameters such as growth, a revival of consumer spending and even the monetary situation, because - with both the franc and mark overvalued - unemployment still has a bright future ahead of it.
Rather than being a means of managing a scarce supply of work, a reduction in working hours must result from a change in our relationship with work, which is now losing the pride of place that it enjoyed some years ago. More than ever before, at the dawn of the twenty-first century, the issues of education, life-long learning, cultural and professional activity and retirement all go hand in hand, and should lead to greater freedom for individuals throughout their lives.
I believe first and foremost in reducing working time on an individual rather than a global basis. Highly technical, across-the-board measures might not succeed. Individual reductions, in my view, mean mapping out the aspirations of each employee, beginning with annualized hours and accompanied, naturally, by a not insignificant reduction in working time, with new recruitment as an important spin-off.
Such matters should, in my opinion, ideally be negotiated at company level. I naturally welcome any reduction on a sectoral basis, but I would point out that various difficulties arise at this level. Companies, on the other hand, are already starting to produce some interesting results: there are a number of examples, notably at Volkswagen, Philips and elsewhere.
Every effort should therefore be made to ensure that technological innovation no longer causes jobs to be lost, but serves to create new ones. And it is not right to say that earnings should be eroded as working time is reduced, because the consequence would be to restrain consumer spending further still and reinforce insecurity.
Michel Rocard mentioned the sum of ECU 350 billion paid out in unemployment benefits. Let us face it: it is time to put these funds to intelligent use, for example by maintaining earnings at their original level when working hours are reduced, and eliminating all the social costs bearing down on low wages.
Finally, one concept by which I set great store is the interplay between training, research and the reduction of working time. One approach worth following would in fact be to link technological innovation, with the aid of research, to the reduction of working hours. Whatever happens, nothing will be possible without the trade unions, whose role - particularly through the European Trade Union Confederation - will be crucial.
Mr President, Michel Rocard thought he had invented a machine to reduce unemployment, but he has discovered a time machine, turning the clock back not only to Léon Blum and his famous 40-hour week, but to the debates of Socrates and the sophists 2500 years ago.
There is unemployment; there is confusion. Michel Rocard has plenty of the latter. The problem is an economic and political one; the problem is also philosophical because work is creation, it is human. Look at Michelangelo, whose hand created the Sistine Chapel.
The scientific attitude to such a problem is to seek its causes. The causes are obvious. Unemployment exists for many reasons, without a doubt, but one of them is glaringly self-evident: unemployment exists because there are not enough jobs, and there are not enough jobs because, when enough did exist, they were destroyed. None are created when people want them, and when they are needed they are already taken.
We, for our part, attribute the shortage of jobs primarily to immigration. You, on the other hand, blame excessive working hours, and you say: all we have to do is cut working time, all we need are new measures. You say the great law of history is reducing working hours: 3200 hours at the end of the nineteenth century; 1700 hours today, after the laws of 1900, 1902, 1904 and 1906 - and, your friends even add, without affecting GDP.
If we worked 3200 hours today, there would be not 22 million but 11 million jobs. The reduction in working time has therefore created 11 million jobs. Ultimately, your slogan is a simple one: working less means work for all. This is in fact the title of Guy Asnar's book. The methods you propose are gradual retirement and reducing the length of the working week - the four-Thursday week, as Professor Godet calls it in 'Le grand mensonge ' - phasing out overtime and replacing it with leisure time - which is happening in the police force but is not solving any problems - sabbaticals, short breaks in the working day and a reorganization of work within our life cycle.
It is fine by me if you wish to re-examine Modigliani's life cycle analysis. But do not forget the role of taxation in our life cycle: it takes 17 years of a person's working life to pay all the compulsory deductions! Overhaul taxation, and you will reduce working time.
Of course there are problems in following your logic. Hours were reduced in 1982 and nothing was gained. What are we doing now? Will wages remain the same? You say yes, there are ECU 350 billion available. And what do we do about moonlighting, because the more the official hours come down, the more unofficial hours will go up? What are we doing to natural cost structures? You are triggering a downward spiral.
In reality, Mr Rocard, your method is a well-known one. It is that of the sophists. Let me show you why. Since jobs are created when working time is reduced, then ultimately, for zero working hours, there is an infinite number of jobs. The number of jobs is infinite, as long as you are operating within a closed economy. In an open economy, however, vacant posts are immediately occupied. Your conclusions, Mr Rocard, are those of Malthusian protestantism. You are like Michel Foucault: you believe that history is static, you believe in structuralism, with your model of the underdog living in poverty. The fact is that you are neither a socialist nor a liberal - you are a pessimistic internationalist. You believe in rationing and in quiet poverty. We, for our part, are optimistic nationalists.
We shall adjourn the debate at this point because of Question Time. It will be continued at 9 p.m. this evening.
Question Time (Commission)
The next item is Question Time to the Commission (B4-0838/96)
Question No 30 by Ben Fayot (H-0577/96)
Subject: The European Parliament's right of initiative
Article 138b of the EC Treaty empowers the European Parliament, acting by a majority of its Members, to request the Commission to submit any appropriate proposal on matters on which it considers that a Community act is required for the purpose of implementing that Treaty.
Before the adoption of the Joint Declaration on the 1996 legislative programme, the European Parliament had adopted two own-initiative reports on the basis of Article 138b (Rothley report (A4-0201/95)), adopted on 26 October 1995, OJ C 308/95, and Alber report (A3-0232/94), adopted on 20 April 1994 (OJ C 128/94). In its resolution on the 1996 legislative programme, the European Parliament had called on the Commission to submit legislative proposals on the above two initiatives. The same request was also contained in the European Parliament's draft for a joint declaration on the legislative programme.
Although the Commission has also undertaken, in the code of conduct of 15 March 1995, to take account of initiatives by Parliament pursuant to Article 138b, it has still not submitted any proposals in respect of those items.
How does the Commission intend to comply with the - limited - right of initiative conceded to the European Parliament since Maastricht? Will the Commission submit proposals in response to the abovementioned initiatives, and if so when?
Mr President, to deal firstly with the resolution contained in the Rothley report, Document A4-0201/95, it is quite clear to us that major difficulties arise when accident victims have to seek compensation for their injuries from insurance companies in other Member States. The insurance companies are also aware of this, and have taken a number of initiatives. We engaged in a wide-ranging consultation exercise with all the parties concerned, including Mr Rothley, with a view to deciding how best to proceed. We would have preferred to see an agreement worked out by those involved. That proved impossible. Therefore, we are considering proposing a set of rules whereby, firstly, every European insurance company will have to appoint an agent for claims settlement in each Member State; secondly, it will be up to the Member States to impose sanctions on insurance companies that do not appoint an agent; and, thirdly, information offices will be set up in the Member States to give claimants the name of the agent in their home country.
As regards the Alber report, we have already briefed the House in our half-yearly report. We have commissioned a number of studies of the liability rules in the Member States and the workings of the different systems of liability.
These studies are likely to be completed by the end of the year, and we shall issue an early communication on the basis of their findings, so that we can then decide, with Parliament, on a sensible way of resolving this matter as well.
Mr President, I am of course grateful to the Commissioner for his extremely precise reply concerning the Rothley and Alber reports. My reason for putting this question was that we could not see anything in the pipeline. I should like to know how - in principle - the Commission intends to address the right of initiative conferred on the European Parliament by Article 138b of the Maastricht Treaty.
As you know, Commissioner, this right of initiative is very limited. It is also strictly regulated by our Rules of Procedure, and some very specific conditions have to be met. I should like to know whether the Commission has a positive or a restrictive attitude towards initiatives from the European Parliament.
The Commission welcomed this provision. We also supported Parliament in having such a provision included in the Maastricht Treaty. Of course we take Parliament's right of initiative seriously, first and foremost because the Commission is the body at which it is directed. It would indeed be quite uncooperative on the part of the Commission if we were to impede the House in exercising such a right, and that is why I gave you the information which I did. Understandably, the right of initiative is sometimes used in relation to very complex and difficult issues - if they were not so complex they might already have been addressed. For that reason, the process is sometimes quite lengthy, but there is no question about the importance that we attach to Parliament's right of initiative: we know how valuable it is.
I must say I am very pleased with the reply given by the Commissioner on this occasion.
I wish to point out to the Commission that Article 138b is a right on which I hope we can expect positive cooperation from the Commission. We, of course, are the elected body and, sadly, you are not, although you received our endorsement when we agreed to the appointment of this present Commission. I hope that you will take our ideas very seriously, because they are ideas that you can use and we can use with you and they will have a constructive result.
For example, the medical card, which we debated in this House earlier this year. I have made my own enquiries about that but, again, I do not know what the timetable is. Are you able to help us? If you are able to assist with the evolution of a European medical card, then that would be something which we and the Commission together could put forward to a wider European public as being of practical use - that is the point. Can you give us a timetable on the medical card?
I should like to begin by dealing with the general point which you have raised again. Every year, we discuss with Parliament the legislative programme that we intend to set ourselves for the year, and consider both the Commission's proposals and the wishes of the House. In the context of those discussions, a number of initiatives are taken up which are handled much less formally than they really ought to be. To take an example from the discussion in recent weeks: the House regards pornography on the Internet as a pressing problem - as indeed it is - and the Commission has already said that it takes the same view and intends to consider appropriate measures to restrict the scope for pornography, if not actually prevent it.
At the moment, although it falls within my remit, I cannot tell you how far we have progressed with the medical card. It is one of our pilot projects. We have a pilot project looking at uses of information technology in health care, and we are working on that. I would ask you to bear with me, but at the moment I really cannot tell you exactly when the groundwork for this card will be completed. The problem is not just a technical one, but concerns above all the question of how to keep protected personal data confidential. I am sure you will agree that if such cards are to list not only an individual's medical history, but also their life history and personal circumstances, care will have to be taken that these details do not find their way into unauthorized hands. This is one of the problems, and while there are certainly ways to resolve it technically, that will take time. We will be glad to write to you and give you an update on the situation.
Question No 31 by Angela Billingham (H-0619/96)
Subject: Camping and caravan site standards
Tourism is an important industry in Europe, with camping and caravanning being one of the primary and fastest growing ways of taking one's holidays.
In many European countries there appears to be no control over allotted camping space, the provision of firefighting equipment, sanitary provisions and many other items which are controlled by the Caravan Sites Act, 1968 in the United Kingdom. Many consumers have been the victims of misleading advertising information regarding camping and caravan sites.
Do any European regulations currently exist on safety and hygiene standards in caravan and camping sites throughout the European Member States or is the Commission planning to take any action to ensure that high standards are maintained on caravan and camping sites throughout the European Member States?
Mr President, this question is unrelated to the dreadful accident that occurred recently in Spain, but that accident was another clear indication of the need for rules in this area, a need which has been addressed until now almost exclusively by the national authorities responsible, or through agreements between organizations of camping and caravan site operators. There is currently no legislation at European level concerning health and safety on camping and caravan sites.
Where matters are covered by general legislation - for example, every Member State has rules against misleading advertising - it is clear that such laws also apply to camping and caravan sites. Health and safety on camping and caravan sites, like health and safety in holiday complexes, hotels, discos, amusement parks and so on, represents a general set of issues connected with safety in the provision of services. These issues are becoming increasingly important in the context of our consumer protection policy. Indeed, as long ago as 1990, we put forward a proposal on liability for defective services, but it was not approved by Parliament. We therefore withdrew the proposal at that stage. However, we are considering submitting a new proposal to deal with this matter.
Thank you very much for your reply, Commissioner. As you will have anticipated, my question did not stem from the accident that you referred to. But of course it lends further urgency to the topic we are addressing here.
Millions and millions of people across Europe now depend on caravanning for their holiday. All of us with families know that one can travel many miles, arrive in a caravan site late at night, maybe with fractious children, and certainly not have the energy to go and check out whether the camp-site is in fact safe. We have seen the tragic results that have ensued. So I do think this is a growing need. This is an area of enormous development and I am interested to hear that this has in fact been through Parliament before and was then withdrawn. I do hope that, since the matter is now so much more urgent, there could be a possibility of the Commission and Parliament reintroducing it as an issue that ought to be addressed urgently. We have, as you so rightly said, the three areas. But those three areas have to be linked, and the only way they can be linked is in an identifiable procedure.
Yes, you may well be right. As far as the accident in Spain is concerned, we do not have enough information as to whether it was caused by a lack of rules or by failure to observe existing rules and carry out checks. Unfortunately, the fact is that rules alone are no guarantee of success: only by monitoring how they are observed and implementing them can we ensure, as far as possible, that disasters like this are prevented.
I can only support what you said concerning the urgency of the matter. Unfortunately, it is often a problem in politics that attempts at regulation are met with reluctance until an incident occurs. In your own country in particular, there is little support for attempts at regulation before there has been an incident. Something always has to happen first, and then everyone comes and says that the situation is particularly urgent. I am thinking, for example, of seat belts in buses. If I had introduced rules on safety in buses at the time when I was responsible for the internal market, there is no doubt that I would have been heavily criticized in quite a few Member States, including your own. Then, as soon as something happens, everyone asks why the Commission did not introduce these rules long ago. So this is also something that we have to bear in mind, but on the point at issue there is absolutely no dispute between us. We are treating this as an urgent matter.
Does the Commissioner not agree that the problem raised by Mrs Billingham clearly illustrates that tourism ought to have a competence within the European Union - as many of us have argued - in the revision of the IGC, so that in the case of the free movement of people, as is exemplified by this problem, we can have common rules which actually ensure the safety of tourists?
In my view, such rules can already be introduced under existing legislation. We do have a clear competence for the internal market, and services are provided in the internal market. If services are provided badly and damage occurs as a result, that situation should be dealt with by the Union under the legal provisions which already exist.
I am thinking, for example, of our regulation on liability in the case of defective products. We have our own regulation concerning liability if a producer manufactures a defective product, and indeed under the terms of that regulation, any producer who sells a defective product is held liable. That rule was introduced in the context of our general competence in the internal market. There is no reason why it should not also apply to services.
That is not to say that I am against including tourism in the list of Union competences, but it is not necessary to do so in order to deal with the cases in question. We can already introduce legislation on these matters now.
As the authors are not present, Questions Nos 32 and 33 lapse.
Question No 34 by Karin Riis-Jørgensen (H-0700/96)
Subject: OECD agreement on shipbuilding
A secret Council declaration was adopted on 19 December 1995 in connection with Council Regulation (EC) 3094/95 implementing the OECD agreement on aid to shipbuilding. This declaration seems to be in clear breach of the OECD agreement's ban on aid to the shipbuilding industry and of the Union's policy in the shipbuilding sector, cf. the 'seventh shipyard directive' .
Will the Commission provide an interpretation of the secret Council declaration and confirm that, once the OECD agreement is ratified, it will no longer be possible to grant state aid to the shipbuilding industry in the Union?
We have a strong interest in seeing the OECD agreement ratified: it would let us put our own shipbuilding policy on a firmer footing. Under the agreement, subsidies would not be allowed. But the declaration to which the question refers does not conflict with the OECD agreement. The cases that are the subject of the declaration have to be considered by the Commission, which delivers its opinion and publishes it in the Official Journal. As provided for in the OECD agreement, such decisions can be raised in the Parties Group if there is any doubt as to whether they are compatible with the agreement. This means, of course, that everything we do can be checked by our partners, and any problems can be raised. We continue to hope that the agreement will be ratified. You know that it is not up to us, nor to Japan or Korea - basically it is up to our American partners, who have been unable to reach agreement in Congress on the text that was negotiated, and who will certainly not address the issue again before the presidential elections. We hope, therefore, that it will become clear after the elections whether the USA is prepared to ratify the OECD agreement.
Thank you very much for that answer, Commissioner. Unfortunately, I did not get a reply to the last point in my question, where I ask the Commission to confirm that, once the OECD agreement is ratified, it will no longer be possible to grant state aid to the shipbuilding industry in the Union. That is the first thing which I should once again like to have answered. Secondly, I should like to hear what the Commission plans to do to ensure that the United States signs the agreement. I appreciate that we cannot force President Clinton to sign it, but what strategy is being pursued on the European side to ensure that the United States signs and ratifies the OECD agreement? And finally, as I understood the Commissioner's reply, the declaration by the Commission does not actually contain a very great deal. Why was it so secret? Why was it not available to the public? Why was a secret declaration attached to the Council's minutes when - as I understand what Mr Bangemann said - it does not really contain anything?
Protocols have to be particularly secret when there is nothing in them, because it is a way of enhancing their importance. That should come as no surprise to you. But in this case, there actually is some substance there. It is wrong to see this as a meaningless declaration. In fact, it indicates that other forms of aid continue to be possible outside the OECD agreement: aid for research and development, for example, and regional aid. For instance, if we consider that it makes sense to establish a shipyard as part of a regional programme, then of course that will still be possible. The OECD agreement does not rule out that type of aid. However, all cases of this kind of aid will have to be notified if the aid is granted by a national or regional government. The Commission will consider each case and publish its conclusions in the Official Journal. And this may result in one of our partners deciding, in such a case, that the decision is at odds with the OECD agreement. We shall then discuss the case with the partner in question. This is essentially obvious - but it is not meaningless. Since you have now made the matter public, we can discuss it publicly. It may be, however, that you have made a mistake in making it public - that is also a possibility.
When I saw Mrs Riis-Jørgensen's question, I was deeply shocked. I was really anxious that something clandestine had been going on, with secret agreements, scandals, and the like. Now, the fact is that we in Denmark have been mentioned by a report from a firm which Mrs Riis-Jørgensen knows particularly well, and this report also proved to be without foundation. Mr Bangemann confirmed that there is nothing secret involved here. This is something you can just look up and read in the Official Journal.
I suspect that you may be confusing something here. The declaration that was issued by the Commission does not appear in the Official Journal. What would be recorded in the Official Journal would be if a country - Denmark for example - granted subsidies to its shipyards. I know that this has never happened in Denmark and never will do. But if it were to happen, we should of course have to look into it. We would then publish the outcome of our investigations in the Official Journal. That is the procedure.
I am becoming more and more confused as to what this declaration is actually about. The other day, we were told by the Danish minister responsible that the declaration was not important; now I gather from the Commissioner that it really is important, which is why the declaration was adopted and no doubt also why there is a wish to keep it secret. Can we not have a clear answer as to why this declaration should be kept secret? Does it mean that it conflicts with the text, and is that why the public must not be allowed to know about it? Does the Commissioner's statement today and the stance which is being taken here mean that he regards secret declarations as acceptable, and does the Commissioner think it is good practice for citizens and businesses to be excluded in this way from knowing quite simply what is in the texts that are being adopted?
Let me try to explain things again - and I must confess that I may have contributed to the confusion here, because when one speaks ironically, the irony is conveyed in the tone of voice, and this may be lost in translation. So I will explain again, step by step and without any irony.
A discussion took place in the Council about whether the OECD agreement required us to end all shipbuilding subsidies. On behalf of the Commission, I explained that we interpreted the agreement to the effect that subsidies specifically for building ships were no longer allowed. Let me give you an example: a ship is ordered from a shipyard, and the country concerned pays that yard 20 % in subsidies in order to reduce the price of the ship to the client by that amount. Under the OECD agreement, subsidies of this kind are no longer allowed. I trust that what I have said is clear so far.
Aid for research and development is of course different. Indeed, we have a programme to modernize shipbuilding which we are implementing together with our G7 partners. This includes looking at the use of information technology to rationalize the production process, so that suppliers in particular can slot into the production sequence at the right time. Programmes of this kind are part-financed by us, under our research and development policy. It is quite clear that what we are engaged in here is research and development. Or to take another example, let us say that a shipyard wishes to reduce noise levels and is taking steps to do so. It needs investment for that purpose, and the investment is subsidized. This has nothing to do with shipbuilding, in fact it may well be an environmental protection measure. These are the types of aid that are not covered by the OECD agreement. However, we do keep a check on such aid, which means that anyone intending to grant this kind of subsidy has to report the fact by notifying the Commission. The Commission investigates the aid and decides whether it is in breach of Article 92 or any other provision of the Treaty, and it is then either prohibited or - if it complies with the provisions of the Treaty - permitted. The decision is then published in the Official Journal. That is the procedure in its entirety.
The whole process is therefore important. There are no secret protocols: all protocols are recorded and may be consulted at any time. If you have a question for the Council, then put it to the Council, and the Council will give you information about the protocols.
The Commission has even less reason to keep such protocols secret, because what we record in protocols is our opinion. You are now asking me what our opinion is, and I am telling you, here before the House. We have nothing to conceal. Have I made myself clear enough now?
Question No 35 by Hugh McMahon (H-0641/96)
Subject: Registration of the pharmaceutical products Smoltine and Azamethipos
Can the Commission give an assurance that the registration of Smoltine and Azamethipos, which are extremely important for the Scottish salmon-farming industry, will be based on objective scientific criteria and will not be unduly delayed?
As usual, Mr McMahon has drawn attention to a problem. However, I must begin by saying that the European Agency for the Evaluation of Medicinal Products in London has not received an application to authorize the marketing of the products that he refers to in his question.
In the case of these substances, applications are made for the Community to fix maximum residue limits, as provided for in Council Regulation 2377/90. It must be stressed that the fixing of a maximum residue limit is by no means an authorization for a substance to be placed on the market: rather, it is one of the preconditions for authorization. It must first be established that the maximum quantities allowed in the form of residues are not being exceeded. Only when that preliminary phase has been completed can a decision be taken on whether the medicinal product can be placed on the market.
Such authorization will only be given if the drug contained in the substance that has already been evaluated also fulfils the criteria of safety, quality and efficacity laid down in Directives 81/851 and 81/852, and if no other provisions of Community legislation stand in the way.
The substances that Mr McMahon refers to are intended for use on fish. In the case of Azamethipos, a maximum residue limit was fixed on 25 June this year. As regards somato salm , the position is different because the Committee on Veterinary Medicinal Products has not delivered a positive opinion, and this substance must therefore be the subject of a Council regulation. A proposal to that effect will be presented to the Commission shortly.
A similarity between somato salm and BST was the reason for the negative opinion delivered by the Committee on Veterinary Medicinal Products. The Commission therefore asked the European Agency for the Evaluation of Medicinal Products to supply additional information concerning the risk of illegal use of somato salm . The Agency has since ruled out that possibility. That is the present position.
In his last answer, the Commissioner said that the possibility of harmful use has now been excluded. Because they cannot use Smoltine, which deals with transferring the fish from fresh water to salt water, they have to use hydrogen peroxide, which is very costly and has very serious effects on the life of the fish. The second product, Azamethipos, deals with sea lice, which are causing considerable problems in the salmon industry, not just in Scotland but throughout the Union, stunting growth and causing problems with stocks. Now that the problems seem to be solved and given the importance of these products for the Scottish salmon industry, can I have the Commissioner's assurance that he will give quick authorization? The salmon industry in Scotland, Ireland and elsewhere within the Union is very anxious that these products be licensed as quickly as possible, knowing that trial runs have proved that there is no deleterious effect to fish or to human beings.
From my personal knowledge of this case, which I have followed from the beginning, I should like to say this: Parliament rightly values the fact that the Commission takes its investigatory duties seriously when dealing with medicinal products, whether they are intended for human use or for animals. I believe that is important.
There is no doubt that, as a rule, Parliament would rightly criticize the Commission if we were to take an easygoing approach, so to speak. That is why, when the question arose as to whether this drug should be authorized, I decided that we would first have to wait for the opinion of the scientific committees and the Agency. I declined simply to authorize it, although a number of documents and attestations were submitted indicating that somato salm was completely harmless. I hope that you agree with my decision.
The Scottish industry is an important one, and we do not wish to do anything unlawful. Nor can we simply prohibit a drug if there is no reason for doing so, but we were very careful to observe the procedure, which was as follows: firstly the matter went to the scientific committee, which said no; then it went to the Agency, and we requested more information there. As far as the Agency was concerned, there was no reason to prohibit this drug, or whatever one wishes to call it. But because of the scientific committee's opposition, we could not simply authorize it. That is how the procedure works, and that is why we have to refer the matter to the Council. We shall do that, and the Council will decide. That is the procedure. We are not an elected body - as one of the previous speakers pointed out - but we are very meticulous in what we do, and I believe that such an approach is also in the interests of the Scottish salmon industry.
Furthermore, salmon are continually switching from salt water to fresh water, and from fresh water to salt water. You are well aware that salmon spawn in fresh water and then move to salt water; then there is a switch back to fresh water when the young salmon reach spawning age. The transfer from salt to fresh water, or vice versa, is thus a normal part of the salmon's life cycle. But I have no objection to a drug that may facilitate the process, provided it is not harmful. That, however, is now a decision for the Council.
Question No 36 by Lyndon Harrison (H-0649/96)
Subject: Policy on generic medicinal products
What measures is the Commission thinking of taking in order to develop and encourage the production and use of generic medicinal products?
Is it considering submitting proposals to enable manufacturers of generic medicinal products to test and register such products before the expiry of their patents?
We have always regarded both types of medicinal products as important, and that still forms part of our industrial policy for the pharmaceutical industry. We need an industry that carries out research and develops new medicinal products, which is a costly business and becoming ever more costly, because only a small percentage of such products actually reach the market. Of course, after the expiry of the patents on these new medicinal products, we also need the generic products; this means that we need the industry which takes up the new discovery and then offers its own similar products, perhaps at a lower cost, which is important to the consumer because these medicines are normally cheaper.
However, we must remember - and I hope Mr Harrison remembers - that without the research industry, we would not have any generic industry. If we have no new medicinal products, then we cannot have products being manufactured less expensively on the basis of such discoveries. That is why we have to strike a balance, and I believe that, so far, we have managed to do that.
The Commissioner is absolutely right that we have to strike a balance, but I think he will be aware of the problem that there are firms who are choosing to move to America to carry out the pre-work before the expiry of the patents and thereby they steal a march on Europe because we do not have the ability to involve small businesses, SMEs in the pharmaceutical industry in particular, in the work before the expiry of patents. I would say to the Commissioner that if we do not do something to help the production work during the expiry of the patents, what we will have is the expiry of the patients who might otherwise benefit from having these cheaper drugs so produced.
Yes, Mr Harrison, I am sure you know that we have already taken a very important step - a step at international level, for the benefit of American and Japanese companies too - by extending the duration of patent protection when the term of a patent is reduced by a long period of trials.
Let us take a practical example: someone has developed a drug, and naturally has to have it approved. Obtaining approval necessitates a whole series of tests, which are very time-consuming, and it may turn out that half the term of the patent, or more, has elapsed by the time the drug goes on the market. We have made a rule, and implemented it internationally, to the effect that the trial period is added on to the term of the patent, so that the overall period of protection is the exact term of the patent from the day when the drug is placed on the market. This is a very important new measure which has considerably improved the position of the research industry. To that extent, we have already found an adequate solution.
If firms are still thinking of moving to countries outside the Union, it is much more likely to be because of the possibilities which have now opened up for many of them, particularly small firms, in the field of biotechnology. I do not need to labour this point: hopefully my years of hard-fought struggle with you - not you personally, but with Parliament - in an effort to produce sensible rules on this question too will soon bear fruit, because here - and I would hark back to the debate on Mr Rocard's report - we really do have an industry that is creating new jobs and is competitive. We are hounding that industry out of the Union, and obviously that makes no sense. There will be no need for us to reduce working hours, because if we have no jobs, reducing working time is not going to help us. The important thing is that we should have jobs in the first place. That is why we need a clear set of rules.
Question No 37 by Mikko Rönnholm (H-0652/96)
Subject: Administrative coordination of the forestry and wood-processing industry
The forestry and wood-processing industry has a significant impact on the economy and employment in the EU Member States and for this reason measures to strengthen its competitiveness at Union level are extremely important.
However, matters relating to the forestry and wood-processing industry are administered by the Commission in piecemeal fashion - responsibility for the sector is currently still split between five different directorates-general. What steps has the Commission taken, or what steps does it plan to take, to strengthen the coordination of matters relating to the forestry and wood-processing industry in the European Union and within its own administration?
We are in no doubt about the importance of this industry. Since the last enlargement of the Union - with the accession of Finland and Sweden in particular, but also that of Austria - forest cover in the Union has doubled to more than 120 million hectares. Cellulose output has more than trebled from 9 to 31 million tonnes annually, and the production of paper and card has risen by more than 50 % from 45 to 69 million tonnes per year. In other words, we have here a really important industry.
We are also net exporters of paper, not only of the higher-value grades, but also of recycled paper such as newsprint. But of course there is extensive internal and external trade in most forestry products. As for strengthening competitiveness, that is one of the aims of EU industrial policy.
In July last year, we set up a department for the wood-processing and paper industry within DG III; it is now fully operational and is becoming the most important point of contact for the industry.
Of course, the broader interests of the forestry industry also affect other areas of competence of the Commission: environmental policy, obviously, for which my colleague Mrs Bjerregaard is responsible, but also some aspects of research and development policy. These competences overlap, but they are also complementary, and in fact the Commission has never had any difficulty in coordinating the various services responsible. The Commissioners also work well together in this area.
Mr President, there are many different aspects to this forestry policy. One of these is certification. Now voluntary nature conservation organizations have started to sell such certificates to the forestry industry. This possibility is alarming, partly because there is no democratic control whatsoever over this system. I would like to know whether the Commission - and particularly its member with special responsibility for industry - can conceive of the possibility that the EU might, by means of a decision, develop a forest certificate which would be fair and just and would take account of the different conditions which exist in different countries.
We know that this is a problem, and that is why the new department which I referred to earlier has become actively involved in the discussions on the problems of certification. Naturally, we are in contact with the relevant groups in the industry, but we have also involved other interest groups in the debate. Moreover, we organized the first, and so far the only meeting of all these groups at EU level - the discussion forum on the ECOcertification of forests and forest products. So we have been active in this area. The Commission is currently considering a discussion paper which contains various options for resolving the problem of certification. We also hope that we shall be able to play an active part in the preparations for the intergovernmental panel on forests, particularly as regards the problems of trade and the environment, and I hope we shall achieve a sensible solution in that context.
Question No 38 by Felipe Camisón Asensio (H-0678/96)
Subject: Computerized numbering of telecommunications
What are the Commission's proposals for adopting an opinion on computerized numbering, and its possible effect on the routing of telephone calls, in the telecommunications industry?
Mr President, this is of course a problem that continues to concern us, because it is very important that the numbering should be implemented sensibly. So far, we have not introduced pan-European numbers, and have only been able to agree, in two directives, on a common emergency number - 112 - and a common international access code, 00. The Commission intends to publish a green paper on numbering before the end of this year. We have to look at how numbering is being implemented in the European telecommunications sector, above all with a view to deregulation in 1998. This will mean more participants in the market, with a wider range of services and more customers. Customers will be changing from one operator to another, and naturally they will have an interest in being able to take their numbers with them.
The green paper on numbering will tackle this question, as well as the harmonization of national numbering plans, the allocation of free numbers for telephone services, the question of choice of carrier, and the establishment of a long-term numbering plan for Europe.
Customer addressing in a deregulated telecommunications environment is difficult, as you can imagine. Mr Camisón Asensio's question is in fact a very relevant one. We have to create the conditions for users to be able to retain their old numbers when they switch operators. That is our intention.
We must guarantee them freedom of choice in terms of quality, service and prices, and we intend to do so by this means.
Thank you for the information you have just given us, Commissioner, and I was pleased to hear the answer that I was hoping for when I tabled this question - when, that is, the Commission intends to present the green paper on this issue, which you have announced for the end of this year. This is a matter which affects all the countries of the Union, and which is important because it has implications for the competitiveness of every Member State. It must be dealt with, moreover, in a manner which is compatible throughout the Member States. This is an extremely difficult task, therefore, and I welcome the fact that work has begun on it already.
I can give you the exact timetable again, as we see it. By 1 January 1998, the date of deregulation, we aim to have achieved six objectives: firstly, creating the option of carrier choice; secondly, number portability for local lines; thirdly, promoting national harmonization, in other words we are seeking to ensure the convergence of national numbering plans; fourthly, the creation of a European telephony numbering space and common access; fifth, establishing a common framework for number regulation and management; this will then ensure that divergent national rules are not established. The next step will be carrier pre-selection by 1 January 2000. Naturally, this will be much simpler for the user.
We envisage the extension of number portability for users of mobile and personal communication networks as well as for users of generic services and then from the year 2000 the implementation of a long-term numbering plan involving the creation of the European country code with the administration and management of the code transferred to the European level.
(DE) We hope that we shall succeed. I know that we have the support of the House. Sometimes the Member States tend to drag their feet, but that, at any rate, is our timetable.
Question No 39 by David Bowe (H-0682/96)
Subject: Extraction solvents
The annex to Directive 88/344/EEC on extraction solvents used in the production of foodstuffs and food ingredients, (revised 92/115/EEC and 94/52/EEC ) does not list the food extraction solvent 1.1.1.2-tetrafluoroethane. Although the UK Scientific Committee for Food has declared it acceptable for use, the 1.1.1.2 tetrafluoroethane extraction process, or its products, cannot be marketed because it is not listed in the above directive.
Since the mechanism to review the Solvents Directive is so slow and bureaucratic, companies which develop such innovative products face financial ruin. Will the Commission ensure that there will be an urgent review of the Solvents Directive, a part of which would be the inclusion of an additional article to give Member States the opportunity to allow the marketing and use of new products on a temporary basis, subject to the approval of the Commission?
In the Commission's opinion, considerable delays can occur in the application of Directive 88/344 for the approval of new solvents. And that is Mr Bowe's fear too. The main reason for the delays is that amendments to the directive can only be made through the full codecision procedure, with two readings in the House and the adoption of a common position before the second reading. In other words, Parliament's understandable wish to process these amendments through the normal legislative procedure, and particularly the codecision procedure, creates delays. We have always said so. One cannot have it both ways. If you wish to have decisions taken quickly, there must a different choice of procedure, and that in no way excludes a role for Parliament, as we have repeatedly pointed out. If, as in this case, you insist on the codecision procedure, it will take longer.
However, we have submitted an amendment to the solvents directive, allowing tetrafluoroethane to be used in foodstuffs. This proposal, published this year, has already been forwarded to Parliament for an opinion at first reading. The Commission hopes that the issue can be considered quickly, so as to minimize the financial losses suffered by food producers as a consequence of the prohibition of this solvent. We agree with Mr Bowe that the solvents directive must be reviewed in order to avoid such delays, but this will mean a change of attitude on your part. We cannot resolve the matter without you. If the House insists on the codecision procedure, I cannot promise you that decisions will be taken quickly.
Other directives, such as the one on food additives, set out procedures that the Member States can use for granting provisional approvals. However, we would prefer that when it is a matter of adjusting the rules to keep pace with technical progress - and that is clearly what is happening here - such cases should be handed over to the Commission, with Parliament, if it so wished, retaining some form of involvement, or a blocking right where it believed that it had to block a Commission decision. That would probably be the optimum solution, but it would require the good will of all concerned.
I should like to thank Mr Bangemann for what he said and in particular I would like to thank him on behalf of the small and medium-sized enterprises in my constituency which will look very favourably upon this particular proposal for change. You will have my assistance in ensuring that this passes through Parliament as quickly as possible. In a personal letter he has written to me he mentions the fact that this has been a slow process of European legislation not being operated at the right speed. In fact, what we need is not deregulation but correct and efficient regulation.
I can only endorse your thinking. I hope it will spread around here.
Question No 40 by Marjatta Stenius-Kaukonen (H-0714/96)
Subject: Endotoxin content of breast-milk substitutes
According to information published in the last few days, breast-milk substitutes have been found to contain large quantities of endotoxins. An international research group has stated that there are a number of brands of breast-milk substitutes - including Nestlé's products - on the European market with toxin contents of up to 700 nanograms per millilitre. This could seriously endanger the health of small children, as even a thousandth of a nanogram can cause symptoms, such as influenza, in adults if it enters the bloodstream. A maximum level for the bacteria content of breast-milk substitutes should therefore be set as urgently as possible. Is the Commission aware of the findings of this research, and what measures will it take to protect consumers?
Mr President, I think that we have now gone right through the food chain: this time it is infant food and, of course, that is a very important element of food policy. We are aware of this matter of endotoxins, and of press reports of the study referred to in the question. According to the information available to the Commission, the study did not appear in scientific journals, nor was it submitted to other scientists for checking. Many foodstuffs, including infant formula, contain endotoxins. These are part of bacteria cells which are naturally present in food. They are large molecules which, when they have been consumed, do not normally pass through the wall of the intestine into the bloodstream, and therefore scientists do not consider it dangerous for adults or infants to consume milk or milk products that contain endotoxins.
Endotoxins can only cause illnesses if they enter the bloodstream, but obviously they do not do so from food. Current scientific opinion is that there is no need to fix limit values for endotoxins in infant formula, or microbiological limit values to keep the level of endotoxins down, but we shall continue to follow developments on this issue, and if new scientific findings change the situation, we will take appropriate action.
Mr President, I should like to thank Mr Bangemann for his reply. I looked into this issue myself after having tabled the question, and obtained similar answers to the one Mr Bangemann has given here. However, it has been claimed in the Finnish press that once its packaging has been opened, breast-milk substitute should not be kept for long. Powdered products should always be mixed with good-quality water and used without delay. It is therefore important that these breast-milk substitutes should be monitored, as in general should the question of what milk is drunk. It has also been claimed that these endotoxins were enabled to multiply because poor raw materials were used, hygiene was inadequate and the product was kept for a long time: all indicators of poor quality. Is there now any need, in general, to check the quality of milk and breast-milk substitutes better than at present, and has the Commission considered any action in this respect?
Of course, if someone is careless with foods of this kind - if they are left open for a long time and standing around unrefrigerated, for example - that is the sort of carelessness which is virtually beyond the reach of legislation. What might perhaps be considered - and I myself do not know whether this already happens - would be for infant formula to be required to carry a warning, stating that it must be handled carefully, must not be left standing around open, and so on. We should be glad to check whether there is already such a provision in the Member States, or in our own regulations and directives. If there is not, then introducing it is probably the only step that we can take.
Legislation is, of course, powerless to prevent people from handling these foods carelessly, in spite of all the instructions.
Question No 41 by Maj Theorin (H-0628/96)
Subject: EMU
The Trade Union Confederation in Sweden has raised the question whether the democratic basis of monetary policy decisions will be eliminated in future. Other major players in the debate in Sweden have asked whether further steps must inevitably be taken towards a common financial policy following the introduction of a common monetary policy.
Does the Commission consider that the democratic basis of monetary policy decisions will be lost when the power of decision-making is transferred from the Member States' elected representatives to European Central Bank officials?
Does the Commission consider that the corollary of introducing a common monetary policy is that further steps must be taken towards a common financial policy and a common fiscal policy?
Mr President, just like the honourable Member, the Commission sets great store by respect for democratic principles. I would point out, in this context, that the Treaty on European Union was ratified in accordance with the national procedures of every Member State, in other words democratically.
As regards the content of the Treaty, Article 109a stipulates that the President, the Vice-President and the other members of the Executive Board of the European Central Bank are to be appointed by common accord of the governments of the Member States at the level of Heads of State or Government, after consultation of the European Parliament. This appointment procedure therefore ensures complete transparency and democracy. Moreover, the protocol on the statute of the European System of Central Banks contains provisions for supervision of the Bank and its operations. Hence the European Central Bank is obliged to present an annual report to Parliament, the Council and the Commission, as well as the European Council. The President of the European Central Bank and the other members of the Executive Board may, at the request of this House, be questioned by the committees responsible.
The smooth operation of the economic and monetary union will be based on two decision-making centres: one monetary, the other economic. The monetary focus will be the future European Central Bank, whose role is to conduct monetary policy in complete independence. This will guarantee the credibility of the European currency; it will also underpin the fight against inflation, which has a devastating impact on our economies, and especially on the most disadvantaged sections of the population.
The Council of Ministers, composed of members of governments and therefore democratically constituted, will form the economic focus. It will have a major economic role, since it is to coordinate economic policy. It will lay down exchange-rate policy - under Article 109 of the Treaty - and will be competent in the areas of employment and economic cooperation.
Economic and monetary union is therefore a well-balanced and democratic initiative, in which each institution will have a well-defined and valuable role to play. That is also the prerequisite for both its smooth functioning and its acceptance by our citizens.
Thank you for the answer. In Sweden, an overwhelming majority takes a negative view of EMU. Certainly, that is for different reasons. Two of the Government's foremost representatives, the Prime Minister and the Finance Minister, think that EMU and a common monetary policy are not possible without a common financial policy, i.e. a common policy on taxation and expenditure.
The American economist, Martin Feldstein, writes in the Economist that the economic arguments in favour of EMU are so dubious and the risks so palpable that the project would never have been pursued if there had not been strong subsidiary reasons of a political nature. The two arguments he cites are neo-liberalism and federalism.
In my view, democracy will not increase by taking away from national parliaments and governments the right to take decisions on financial and monetary policy. Scrutiny, Commissioner, is not the same thing as democracy and policy decided by democratically elected representatives. Monetary union and its corollary, a common financial policy, are the federalists' dream, but a nightmare for democracy.
I think we need to distinguish between two things: on the one hand, the effects of economic and monetary union, which will be beneficial for the economy in general and for our citizens. Indeed, it is a good thing to reduce deficits, above all in terms of employment. Introducing the single currency, in other words eliminating monetary fluctuations, is also a good thing in terms of growth and employment.
On the other hand, there is the question of explaining matters to our citizens, convincing them that EMU is both necessary and a good thing. In this respect, I believe that the campaign mounted jointly by the Commission and the European Parliament is an excellent model, and all the Members of Parliament and of the Commission should feel themselves involved.
Progress towards full monetary union calls for the irrevocable linking of Member State currencies to the single currency. I do not know what happens in the rest of the European Union but the principle that the British Parliament operates on is that no Parliament can bind its successors. Surely asking for an irrevocable linking of a currency, which means for ever, is asking too much. Or is there some way in the future whereby a Member State which thinks the system is not working could pull out?
You are raising a theological question here. Under the European system, one can enter at any time, but one can never leave, and in this respect the Maastricht Treaty is no different from the Treaty of Rome or the other European treaties.
Having said that, I believe that the advantages are sufficiently great and sufficiently positive for the population to appreciate the benefits of this Union. I would add this, which seems a very important point to me: now that capital movements have been completely liberalized, monetary sovereignty will not be diminished by economic and monetary union. EMU will enable our Member States, collectively, to regain the sovereignty over their monetary affairs which - I am afraid - they are losing further every day.
This is a crucial question which Mrs Theorin has raised. I should like to ask Mr de Silguy where he can find any economic theorists who suggest that a country which has oil revenues should respond in the same way as one with an energy deficit if the price of oil is halved or doubled. It is not honest to put forward a proposal for a monetary union which deals with exchange-rate and monetary issues without there also being parallel powers in relation to financial policy, incomes policy and the other forms of economic policy. One may be in favour of a centrally determined economic policy, but then all the policy instruments must be in place. One cannot be in favour of a separation of policy instruments such as that contained in the Maastricht Treaty.
By referring to oil, you are taking as your example the country - one of the two countries - which does indeed have the possibility of opting out, and it will be up to that country to decide whether or not it wishes to join in the economic and monetary union. I note that oil revenue has declined considerably over the past 20 years or so, even in the case of that country, and that we are witnessing a growing convergence between the European economies. I believe that in order to make monetary union work, it is important for budgetary policies to be well coordinated and for us all to be pursuing the same objectives.
Centralized management of economic and budgetary policy is out of the question. To my mind, that would conflict with the spirit of the Treaty and with our traditions. It will be a matter of ensuring, through the measures which are introduced - I am thinking in particular of the stability pact, on which the House is soon to receive a proposal from the Commission - that our economic and budgetary policies are conducted along similar lines, in other words that we decide on common objectives and ensure that the objectives pursued by all the Member States are complementary and coherent.
If that were not the case, moreover, the markets would ultimately penalize such divergent approaches. That would then result in monetary upheavals and increases in interest rates and, eventually, in slower growth and increased unemployment.
Question No 42 by Hans Lindqvist (H-0637/96)
Subject: Targets and methods for reducing unemployment
The Florence Summit this June gave the go-ahead for Economic and Monetary Union. Proposals for action to reduce unemployment were put off. EMU will primarily entail action to curb inflation, stabilize prices and bring down budget deficits and government debt. It involves no obligation to reduce unemployment or increase the number of jobs. Since the decision on EMU in the Maastricht Treaty unemployment has been on the increase in the EU.
What are Mr de Silguy's targets for reducing unemployment in the EU?
What plans does the Commissioner have for specific constitutional measures to reduce unemployment and increase employment in the Member States of the EU?
Mr President, ladies and gentlemen, in this instance the Commission does not share the honourable Member's analysis. Unemployment does not date from the ratification of the Treaty on European Union; it began to loom large in Europe at the time of the first oil crisis in 1973. I would add that exchange-rate fluctuations have also had an extremely adverse effect on employment in Europe, as we saw in 1992 and 1993, and indeed in 1995. What are the causes of unemployment, to put it very simply? There are two, the first being the state of the economy. Is it sufficiently well known that the monetary fluctuations of spring 1995 alone cost Europe 2 % in growth and 1.5 million jobs over the two years 1995 and 1996? Only sustainable, non-inflationary growth in the medium term will help to create jobs. But the causes are also largely structural, and I am thinking in particular of the over-rigidity of the labour market, which is preventing the Union from making the most of growth to create jobs.
In order to make substantial inroads into unemployment, the Commission is proposing an overall strategy, which I have already had an opportunity of presenting to the House. Even though economic recovery, coinciding with the establishment of economic and monetary union, is now a precondition for job creation in Europe, it is vital that appropriate structural measures should be taken at the same time by the Member States. Moreover, this is the thrust of the confidence pact proposed by Mr Santer.
The Commission is therefore shouldering in full its responsibilities in the field of employment, which, I would remind you, is the main priority of our economic policy, so much so that in its submission to the IGC the Commission asked that, in the Treaty, employment should be regarded by the Member States of the Union as a matter of common interest, on the same footing as economic policy and exchange-rate policy.
Yes, Commissioner, the two are linked. The Maastricht Treaty has after all clearly shown that what is regarded as Europe's biggest problem has not been solved.
If the intention had been to prioritize employment, the course then taken would not have been instead to prioritize low inflation and price stability and to leave employment outside the Maastricht Treaty. That was not regulated. Some 18-20 million people are unemployed. In Sweden, for example, unemployment was 2 % when we applied to join the EU. Today, five years on, it is 14 %. It will not do, of course, to say that all this is due to adjustment problems in connection with EMU. The reverse should be happening. Unemployment should be coming down.
My questions have not been answered. What proposals does the Commissioner have to bring down unemployment? When will these proposals be put forward, and what constitutional and other political proposals will you be making so that those who are without work can feel reasonably assured that this is what is being prioritized and not budgetary principles?
I can no longer call to mind all the figures, but it is interesting to examine the growth in public deficits and in unemployment. I note that since 1975, public deficits and the number of persons out of work have risen alongside one another in Europe. Consequently, slashing public deficits will not solve the employment problem. If public deficits created jobs, then given their level in Europe, we would have surplus employment.
On the contrary, I believe that only a rigorous budgetary policy and an overhaul of public finances can create better and adequate conditions for achieving stronger growth. Let me tell you that if we brought down Europe's public deficits by 1 %, we would release ECU 60 billion per year, which could be used to fund not debt and deficits, but productive investment. The first precondition for job creation, therefore, is a return to healthy, stable, noninflationary growth, and this involves an overhaul of public finances.
Apart from that, the bulk of unemployment is structural in nature. The Commission has on several occasions presented to this House, the Council of Ministers and the European Council its global strategies on employment. I would point out here that, insofar as unemployment is largely of structural origin, structural measures are the only way to combat it. There is no miracle cure, and this cannot be done overnight.
I would add that in almost all cases, national measures are what is required. I am thinking in particular of labour market regulations, rules on working time and reductions in the burden of taxation and social costs weighing down on labour-intensive industries. So there is primarily a need for national measures here. In a number of areas, however, we can complete and complement at Community level the efforts required at national level, by strengthening the social dialogue and using the budgetary resources at our disposal.
So let us not reverse the roles in this area. And let us also not seek to destroy the principle of subsidiarity; let us hope that the governments and the Member States will shoulder their responsibilities alongside the social partners, to supplement what is being done by the Commission.
We have seen during the last week the response by labour, by workers, by trade unions in Germany to the proposed cuts in public services and cuts in public benefits as a consequence of the German Government's determination to meet the Maastricht criteria for EMU.
Can I ask this question, and it is a sincere one: what flexibility do the Maastricht criteria allow and permit? For example, if a particular Member State's government was determined to use its resources to create positive jobs, and that involved what could be considered a breach of the Maastricht criteria, would that kind of determination be regarded as unacceptable by the Commission and the Council itself?
Mr President, for us, creating jobs is inevitably a good thing! We should not debate the wrong issues. Single currency or not, at present there is no other way for the Member States to reduce their public deficits. You quite rightly mention the use of resources to create jobs: well, 50 % of domestic savings are currently being siphoned off to fund the deficits of the Member States and social security institutions. These funds would be better used if they were earmarked for job creation, and that is precisely why public deficits must be reduced.
There is no other solution: if the Member States did not create jobs, the markets would punish them and, ultimately, interest rates in those countries would rise. Consequently, growth would fall and it would become even more difficult to create jobs. So it is not a matter of making the Treaty more flexible. We shall neither add anything to the Treaty, nor delete anything from it. We shall apply the Treaty as it stands. And I am confident that a significant number of Member States will meet the conditions laid down in the Treaty by the end of next year.
Let us not set the entrance examination before the student is in the right class to sit it. Let us not pre-empt that examination. It would be counter-productive and inappropriate to do so, and the effect would be unsettling whilst the macro-economic priority for the Member States today - even if it is not sufficient to create jobs - is to overhaul their finances and not to live beyond their means.
Question No 43 by Jan Andersson (H-0646/96)
Subject: Number of countries required to establish EMU
In view of the fact that very few countries fulfil the convergence criteria at the present time, it is important to know how many countries are required, in the Commission's view, for EMU to become a reality.
It would also be interesting to know which countries the Commission regards as holding key positions and, therefore, as essential for a viable EMU?
Can the Commission say what the smallest feasible EMU would be?
Although from a legal point of view, economic and monetary union can function with just two Member States, the Commission considers - and it is a simple matter of common sense, to my mind - that without France, Germany and a significant number of other Member States, the benefits and advantages of EMU would obviously be diminished.
Having said that, there is no predetermined list. Given the progress being made on convergence, the Commission is convinced - as I said a moment ago - that a significant number of countries will be ready to participate in EMU from the outset. However, in line with the statement by the Heads of State and Government in Madrid last December, the decision to proceed with economic and monetary union will be taken as early as possible in 1998 by the European Council, on the basis of reports from the European Monetary Institute and the Commission, and after consultation of Parliament. The evaluation process will therefore take place in late 1997 or early 1998, on the basis of the results for 1997. The Commission can do many things, but it has not yet learnt how to gaze into a crystal ball, so I cannot predict next year's results.
I would point out here that we should not tinker with the timetable; that would be a futile exercise. Discussion of this subject now can only hinder the process of convergence. A relaxation of the efforts to achieve budgetary consolidation would be unwelcome, since the present situation still calls for the reduction in deficits to be continued, and in certain cases intensified, because - and I would stress the point, since it is crucial - this helps to boost the savings available for job-creating investment, and hence to bring down interest rates.
Thank you, Mr President, and thank you, Commissioner, for the answer. The reason why I ask the question is that there is great hesitancy with regard to EMU all across Europe, and that worries me. If only a few countries are involved when EMU is launched, I think that hesitancy will be prolonged in Europe. On the other hand, if a large number of countries join and only a few stay outside, I think that public opinion in those countries which remain outside and in which hesitancy is perhaps considerable, including my country, Sweden, will eventually turn, and that those countries will participate in EMU, since the advantages and strength of EMU will be the greater the more countries participate in it.
As regards the relationship between employment and EMU, it is clear that an excessively harsh budgetary policy in a short-range perspective may have a negative effect on employment. In the longer term, however, I see no conflict between the fight against inflation and the fight against unemployment.
There is at present, it seems to me, a difference in some countries between the public perception of the chances of achieving the single currency, on the one hand, and the actual situation on the other. I can tell you that the pace is being stepped up, and that we shall have completed the preparatory work for economic and monetary union by the end of the year.
The European Council meeting in Dublin will have to give its verdict - and Parliament will shortly be receiving proposals on these matters from the Commission - on the legal status of the euro, the stability pact designed to ensure sound budgetary management, and the new European monetary system, which will avoid Europe being split in two with, on one side, the countries joining the monetary union at the outset - the 'ins' - and, on the other, those which do not join at the outset and are keen to join - the 'pre-ins' . I believe that tremendous headway is being made at the moment, and there is a great political and technical determination to complete EMU on schedule.
Furthermore, I would maintain that the economic forecasts which we presented to your Committee on Economic and Monetary Affairs and Industrial Policy last spring still hold good today, 17 September; I have every reason to think so. Consequently, I can confirm what I said in May: a significant number of Member States - I even spoke of a majority, as regards the famous 3 % reference value - will be ready to come on board by the end of 1997.
There remains the problem of how to explain this convincingly to the public. You are right, Mr Andersson, this is a particularly delicate matter in your country, but that also applies to other countries besides Sweden. I believe that an effort will indeed be required to show that, single currency or not, there is no other solution than to curb public deficits, and that curbing public deficits does not destroy jobs; on the contrary, it allows jobs to be created. It is likewise necessary to prove that monetary stability encourages growth and hence job creation.
I realize that there is public relations work to be done, and in my opinion this should involve all the political, social and economic leaders in the various countries. Europe is at a crossroads, and we must demonstrate to all the Member States that it will be in their interests to be inside, rather than outside, the monetary union.
As the author is not present, Question No 48 lapses.
Question No 49 by Jonas Sjöstedt (H-0624/96)
Subject: Environmental rules in the new Member States
During their membership negotiations, Sweden, Finland and Austria secured the right to maintain certain more stringent environmental standards for a period of four years. During that transitional period, the EU is to review its rules with the aim of tightening them up. A DG XI document dated 10 April 1996 reveals that the Commission considers it impossible for the EU to raise its environmental standards to match those which apply in the new Member States and that it is also not clear whether the provisions of Article 100a(4) regarding the possibility of continuing to apply special rules are applicable in this case.
Can the Commission confirm that it does not consider it possible to tighten up EU rules so as to match the standards which apply in the new Member States?
Does it consider that Article 100a(4) is applicable to the transitional arrangements if the EU does not raise its standards during the four-year period?
As I have already said on previous occasions, it is very high on the Commission's political agenda to complete the review before the end of the four-year transitional period, with results which are satisfactory for the new Member States. As regards the Commission document of 10 April 1996 which is referred to in the question, this document does not correspond to the Commission's official stance. As I understand it, the document was an internal discussion paper intended for use by our services. It sets out a range of alternative scenarios if the review process is not completed by the end of 1998. As for my own views on this matter, I would refer to my speech to Parliament on 3 July 1996, in which I made it clear that my position has always been and continues to be that in my sector, in other words the environment, none of the new Member States should be obliged to reduce their health and environmental standards after the expiry of the transitional period. I was somewhat surprised at the press coverage following the debate of 3 July, but that is nonetheless my position.
I can confirm that the technical side of reviewing many of the provisions involved is making good progress, and that it will probably be possible to complete the review in the course of the transitional period.
Mr President, I would like to thank the Commissioner for her answer and, especially, for the clarification that this document does not represent the Commission's position. But this document is very interesting, so I will ask two supplementary questions about it.
The document refers to another document from the Legal Service of 13 December 1995, which states that there are problems in applying the so-called environmental guarantee to the new Member States. I wonder whether this document is or can be made public, and what kind of problems are there in relation to Article 100a(4), the so-called environmental guarantee?
The document also concludes that it would be difficult to get a majority in the Council if the standards which are the highest in Europe were put forward. I should like to hear the Commission's views on the matter.
Clearly, the whole procedure means that it will also be a question of reaching a political agreement among a majority of the Member States, and of course I cannot provide any kind of guarantee in that respect. There may be Member States which have a different view from mine and that of the Commission, so problems may arise along the way. I would assume that the Member States are fully aware of how the internal procedures operate. What I can promise is that we in the Commission will ensure that things are ready so that it is possible to have the political discussions, and my own position is that we should achieve the highest possible limits, so that the countries do not have to reduce their standards. That is what we are aiming at.
Question No 50 by Birgitta Ahlqvist (H-0625/96)
Subject: Environmental clean-up operations on the Kola Peninsula
The environmental situation on the Kola Peninsula may be described as disastrous, with radiation levels, for instance, 500 times higher than normal European levels. The problems this is causing also affect the Member States of the EU.
Is the Commission investigating the possibilities for the EU to assist with environmental measures on the Kola Peninsula? Are any specific measures planned?
The Commission has no information to support the claim that radiation levels on the Kola Peninsula in the north-west of Russia are 500 times higher than normal European levels. Large quantities of radioactive waste are being accumulated in the region. The Commission has recently completed a study which included the collection of data with a view to compiling a register of radioactive waste. The report on this is about to be published. In addition, the Commission is currently carrying out a study to assess the radiological effects of the dumping of nuclear reactors in Arctic waters. At present, all radioactive waste on the peninsula is kept in medium-term storage facilities either on land or on board ships. Most of these facilities are unsuitable for long-term storage and incompatible with modern safety requirements. Because of the economic crisis in Russia, the producers of the waste have not been able to build new radioactive waste management facilities. In 1995, it was agreed that TACIS should support a number of projects in this region connected with the disposal of radioactive waste. A sum of ECU 5 million was earmarked for this work. Moreover, a further ECU 1 m was allocated in the 1996 budget for work on removing spent nuclear fuel from the storage vessel 'Lepse' which is berthed in the harbour in Murmansk. I have dealt with questions on other occasions here in Parliament, and I would simply emphasize once again that we take the problems which have arisen as regards the Kola Peninsula very seriously.
Thank you for the answer, Commissioner. The situation on the Kola Peninsula is catastrophic. Waste storage facilities are leaking, and radiation levels are high. According to a document from the Commission, they are 500 times higher than normal in Europe. No other country in the world has so many nuclear power reactors in such a small area, and a couple of these are among the ten most dangerous in the world. According to the Bellona Foundation, 16 nuclear reactors have been dumped in the Kara Sea. Vessels are rusting apart, and their radioactive cargoes are sinking. Something must be done. It is not just the future of the Kola Peninsula that is at stake, but the future of Europe as a whole. We are all threatened.
In 1995, Norway produced a booklet targeted at the inhabitants. What is the EU doing? What resources shall we be devoting to this major problem in the future, and is the EU cooperating with other operators?
I share the questioner's concern at these problems, and that is why the Commission is actively tackling the matter. Let me make one or two further comments as regards the TACIS projects. The largest project involves the disposal of radioactive waste and will be completed with the building of a depository and a safety assessment of this facility and the location chosen. This entails expenditure of ECU 3 million. Other projects cover medium-term storage of radioactive waste, with an assessment of the existing facilities and preparation for the building of new ones; this will involve ECU 500 000. In addition, there are plans for an assessment of the management and storage of spent fuel in the region, including transport facilities, the development of a radioactive waste management policy for the region, and work of a more general kind to train staff in the management of radioactive waste. Finally, there is also the 'Lepse' project to which I referred before. The Commission is therefore active in this sector, and is naturally also seeking to cooperate with other interested parties in the area.
Question No 51 by John Iversen (H-0626/96)
Subject: Eco-label
Does the Commission intend to instruct the environmental organizations to draw up the criteria for the eco-label and thereby restore public confidence in the label?
The Commission is currently changing the arrangements for eco-labelling. One of the options being considered is the partial privatization of the eco-label by commissioning a European eco-labelling organization to draw up criteria in cooperation with the relevant authorities and other parties concerned.
In its programme of work for 1996, the Commission announced a proposal to amend Regulation No 880/92 on a Community scheme for eco-labelling. The main reason for the change - as I am sure Mr Iversen knows - is the need to improve the arrangements and make them more effective, on the basis of the experience gained so far. Under the terms of the current regulation, the Commission itself determines the criteria for the eco-label, with the aid of what seems to me a very complicated procedure. The Commission is therefore in the process of looking at ways of transferring this task to an appropriate independent body under an amended regulation. We are still reflecting on the form and composition of such a body. We believe that independence and impartiality in determining the criteria are crucially important for the credibility and success of the eco-label, and therefore its effectiveness in practice. Regardless of what solution we finally propose, the Commission will ensure that the proposal makes provision for appropriate involvement of the environmental organizations in the work on drawing up the criteria for the eco-label. And apart from the amendment of the regulation, the Commission is already ensuring that the environmental organizations are consulted when determining the criteria under the present scheme.
Thank you for that very good answer. I think it was intriguing to hear that the Commission still has some vision as regards the eco-label. I am also very pleased with the way in which this is to be done. I have only one question, which goes a little further. I am slightly concerned about the development of the eco-label. I have heard that the Danish Government - and it may be that other governments will do the same - now wishes to endorse a different eco-label. I really cannot have anything against this, but on the other hand I do not think that the consumer will be better off if there are several different kinds of eco-label. So I should like to hear your comments on the fact that the Danish view is clearly that you can have the swan as an eco-label and at the same time the EU eco-label too. Do you think that this is possible? Surely the consumer will be the loser in this game with several different kinds of eco-label?
There are already several eco-labels that exist today. One of the better known is a label which operates extremely well in Germany in particular, and then there is the Scandinavian eco-label with a swan which has been mentioned. My impression has been that if we have not become more recognized at European level, it is because our procedures have been so slow. It has simply taken too long for any proposals to go through. In a way, that is also why we are still using the present eco-label, and we have tried to make the process we have now so effective that we really can put an approval through, while at the same time trying to improve the system. It is my hope that when we have these improved arrangements, it will also mean that there is clearer guidance for consumers. Until then, we are bound to say that it is better for consumers to have some form of guidance than none at all.
As the author is not present, Question No 52 lapses.
Question No 53 by Eva Kjer Hansen (H-0656/96)
Subject: Confidential declaration annexed to the Directive on the disposal of PCBs and PCTs
Can the Commissioner confirm that it was the Commission which insisted on not making public the declaration on the interpretation of the Directive and that the declaration conflicts with the text of the Directive itself?
Does the Commissioner believe that secrecy for such declarations can be reconciled with the 1995 Code of Conduct on openness, and is within democratic principles in general?
Does the Commissioner not agree that this secret declaration will lead to unreasonable discrimination among EU citizens, as the interpretation of the legislation will vary from one Member State to the other?
The Commission has already had the opportunity of explaining its position on the question of declarations attached to the Council's minutes in an exchange of letters with the President of the European Parliament, Mr Hänsch, and in its answer to the oral question tabled last year in Parliament by Mr Krarup, Mr Cot and Mr Casini. I shall therefore briefly restate the Commission's position as it was set out in that context. The Commission fully supports greater openness and transparency in the legislative process, and therefore welcomed the code of conduct adopted by the Council in October 1995. The code of conduct means that declarations attached to the minutes are published almost automatically. In the specific case of the directive on PCBs and PCTs, it emerged from the discussions in connection with the final adoption of the directive by the Council that a declaration which had been drawn up at the start of the negotiations - in January 1995, before the Council adopted the code of conduct later that year and thus during the previous Commission - was unsatisfactory from the point of view of legal certainty. In other words, there was a risk that the legal situation would be unclear. The text of this declaration was consequently reworded. It naturally has to be ensured that the obligations under the directive on PCBs and PCTs are interpreted in a uniform way by the Member States. The declaration is now being published with the directive, which is expected to be finally adopted within a few days. Personally, I find this solution satisfactory, especially since publication is now taking place.
The Commission will continue to respect all its commitments to the European Parliament and keep it fully informed, as laid down in the Treaty and in the code of conduct between the Commission of which I am a member and Parliament.
First of all, I should like to say that I am grateful for that answer, and then I would stress that I am amazed that the Commissioner can now say that she personally is pleased that this is being published. Is it not correct that it was the Commissioner herself and the Commission in general who insisted that this declaration should be kept secret? The only reason it is being published is because Denmark blocked a continuation of the secrecy over the declaration. I should like to ask what the Commission's position is, generally speaking. Can the Commissioner give a guarantee that we shall not see any more secret declarations in the sector for which she is responsible? Does the Commissioner believe that, whatever position she might state now, it would be backed by the Commission as a whole? Can the Commissioner give Parliament a guarantee here that we shall not see any more secret declarations from the Commission? I find it sad that I cannot even get an answer to questions that are put in writing, but I should be glad to have a clear statement here from the Commissioner by way of a follow-up.
I honestly think that the questioner was given a very clear answer the first time. This was a case where there was a lack of legal consistency between the secret declaration and the proposal itself, and so the Commission felt the matter should be taken up again. That is what was done. This is an amendment of the directive and it is being published, so I do not recognize the interpretation that this is only happening in the light of a response from one particular Member State. Moreover, I would entirely stand by what I said in my first answer, namely that we in the Commission naturally wish to adhere to the terms of the code of conduct which we have agreed with Parliament.
Question No 54 by Alex Smith (H-0658/96)
Subject: Hazards of depleted uranium
On 19 September 1994, the Commissioner Mr Paleokrassas wrote to me asserting that in the Commission's opinion the health and environmental hazards posed by depleted uranium were minimal.
More recently, the British newspaper reported on 21 July this year that the United Kingdom Atomic Energy Authority, in a report written in 1993, confirms that there are toxic hazards of depleted uranium and that 'the problem will not go away' .
Will the Commission obtain a copy of this report - entitled 'Kuwait depleted uranium contamination' - and reassess its views on the dangers of depleted uranium?
The Commission is not in possession of the documents concerning the consequences of the use of depleted uranium in the Gulf War which are quoted in the 'Sunday Times' article referred to in the question. I know there has been extensive correspondence between the Commission and the honourable Member on this subject. At present, the Commission has no basis for changing the views it has already expressed in that correspondence.
Commissioner, will you endeavour to get a copy of this report and assess its implications? It seems as if the British Government does not take it seriously and subsidiarity has not worked in this case. Would the Commission be prepared to take a more active role?
Let me add to the more general information on the risks to health and the environment connected with the use of ammunition containing depleted uranium by saying that when it comes to the question of risks in terms of radiological toxicity, this must be distinguished from the chemical toxicity of the material, which is comparable to that of lead, though it may be much greater. It is different when the material is used in ammunition. Here, the main risk is associated with the particles which are produced by heat and friction at the moment of impact of a missile. Such particles will, for the most part, be insoluble. The risk attached to exposure to these particles is therefore determined more by the low radiological toxicity of depleted uranium than by its chemical toxicity. One of the possible ways of exposure is by inhaling particles into the lungs, but the resuspension process is very ineffective, and once the particles have settled after an impact, the view is that the risk of inhalation will be much reduced, compared with that in the initial phase. I shall not go into further detail on this question, but simply say that we shall of course continue to monitor the issue.
That concludes Question Time. Questions not taken for lack of time will be answered in writing.
(The sitting was suspended at 7.30 p.m. and resumed at 9 p.m.)
Reduction in working hours (continuation)
The next item is the continuation of the debate on the report (A4-0207/96) by Mr Rocard on a reduction in working hours.
Madam President, let me begin by thanking Michel Rocard for his excellent report, even though he is not here for the moment.
Mass unemployment is Europe's biggest problem today. It is an economic cost in terms of passive labour market support and it is a social cost in terms of increased exclusion and the spread of drug abuse and crime. In the long term, it is probably a cost to democracy, since those who exist outside the labour market lose their faith in the democratic system.
Action on unemployment is needed at every level: at local, regional, national and European level. No single measure is sufficient on its own; a whole battery of measures is needed. Above all, we need an economic policy in which the fight against unemployment is given at least equal priority with the fight against inflation. We need growth, and we need increased demand. In addition, we need a massive effort of training in order to raise the level of skills across the board in Europe's workforce. But we also need a reduction in working hours in order to create jobs for those who are without work today. There is no single measure that will solve this problem, it needs a combination of measures.
In my home country, Sweden, economists, employers and trade unionists are, with few exceptions, vehemently opposed to a reduction in working hours, but I no longer share their view. I have been influenced by Michel Rocard and his work in this report. I think that a reduction in working hours, together with other measures, will make a worthwhile contribution to the fight against unemployment.
We need more exchanges of experience across national frontiers to find out which of the various models have been most successful in experiments that have been conducted and are still ongoing. Also needed is an analysis to determine what incentives are required to bring about reductions in working hours. Michel Rocard has drawn attention to an approach on incentives that may be successful. It is an important contribution, but it is also important for other contributions to be made.
Apart from the fact that working hours reductions can help to create more jobs, they can of course also improve the quality of life for the individual - for the unemployed person who can get a job, but also for one who already has a job but gains more time for the family and for leisure activities, voluntary service and political work. These are the ways in which a reduction in working hours can serve us: by increasing our quality of life, but also by creating more jobs.
Madam President, I have to recognize one virtue on Mr Rocard's part, which is that, faced with all the statements of good intentions as regards the social disaster of unemployment in the European Union, he has at least managed to submit to Parliament a detailed and specific report which has given rise to a long and intense debate. This is therefore an impressive personal achievement on the part of Mr Rocard.
I also acknowledge the fact that he has made great efforts to unify positions, since, faced with the tragedy of unemployment, we must not and cannot adopt inflexible stances. This is an issue which, in one way or another, affects us all. Nevertheless, the rapporteur's proposals for a reduction in working hours suffer from a number of shortcomings which must be taken into account.
Firstly, it is not proven that reducing working hours creates jobs. The report contains an inconsistency, since on the one hand, the rapporteur calls for studies and analysis of the experiments carried out in this field, whilst on the other, he proposes that the measures be implemented almost immediately. We are in favour of a longer process of reflection, study and analysis.
I would also remind Mr Rocard that his comrade Felipe González, for example - who, after 13 years of socialist administration, left Spain with the highest unemployment rate in Europe - proposed precisely the same measure during the last electoral campaign. However, the two sides of industry declined to pick up the gauntlet.
Furthermore, it will be difficult to use public money to compensate for the reduction in wages which a reduction in working hours will bring, as Mr Rocard proposes, since this would mean exchanging one mechanism for redistributing income for another. And ultimately, such a measure would still be financed by the taxpayer. If the public authorities were to promote the mechanism described in the report, this would lead to trade union and social demands for its introduction across all sectors and businesses. If I were to see that my neighbour's working hours were reduced whilst his wages remained the same thanks to public money, I would immediately demand the same treatment for myself.
And finally, measures to adjust or reduce working hours or make them more flexible cannot be imposed: they must be discussed and, where appropriate, decided on - and the rapporteur also recognizes this - by the two sides of industry and in the workplace. A valid instrument for this purpose already exists: the multiannual employment plans which, once they have been discussed by the sectors involved - principally management and labour - must form the vehicle for each Member State to implement the measures to adjust or reduce working hours, with a view to combatting unemployment.
Madam President, the proposal to use generalized reductions in working hours to try to combat the high levels of unemployment in European Union countries seems to arise from an attitude of surrender. The proposal amounts to accepting that it is impossible to widen the employment base. The only positive and credible response to unemployment is to create new job opportunities through new entrepreneurial initiatives. From this viewpoint there is a need to develop greater flexibility in the labour market. The thesis that a generalized reduction in working hours would automatically bring about an increase in jobs simply cannot be accepted, because it has not been proved. Countries like the United States and Japan, which have not reduced working hours but actually kept them longer than in Europe, have recorded job increases. What is needed is encouragement and incentives to the competitiveness of firms, particularly SMEs and micro-businesses.
A reduction in working time would involve a serious loss of competitiveness. Dreaming up regulations which put constraints on firms' organizational options and production needs would compromise their very existence, not to mention the incentive to take a second job. To combat unemployment it is necessary to reorganize working time by using various formulae such as the relationship between full-time and part-time, temporary work, part-time forms of entry designed for young people with little experience and part-time separation for older workers. Reducing working time does not mean creating occupational opportunity, it means making existing labour more expensive.
Madam President, I cannot address myself to all the aspects of the report in one minute.
I shall therefore confine myself to paragraph 2, which is the crux - and, if I may say so, the jewel - of Mr Rocard's report, because this is the most innovative proposal that we have heard for some years. It has the merit of cutting the Gordian knot between competitiveness and reductions in working hours by showing that such reductions can be compatible with businesses being competitive.
This is the key proposal, because it reopens the debate and is shown to be economically possible and socially appropriate. It is in this spirit that I should like to offer the support of the Liberal Group for this intelligent and innovative approach, which could represent the kind of device that was sought by Archimedes to lift the heaviest of weights, namely, in today's terms, the absence of full employment.
Madam President, one way of attacking unemployment is undoubtedly by reducing working time for those who are in work. But that reduction and that aim only makes sense if it is to create more jobs for those who are out of work. Rocard had that in mind, in other words, reducing working hours to create jobs. I must compliment him on this initiative. However, following all of the negotiations and compromises which have taken place, in our opinion he has lost direction and it would be justified to change the title and not just alter it slightly because he has lost direction and has now gone off in search of a new configuration of working time. This new configuration of working time, via flexibility and precarious working, is aimed at making better use of equipment, increasing productivity and competitiveness without making any guarantee to create new jobs, on the contrary, and seeing lower wages for unemployed workers as a foregone conclusion, possibly to be compensated through complicated machinery. On the way, the initial aim, the first priority, the only possible aim has been lost, namely that of attacking unemployment and creating new jobs. We should like, perhaps naively, to have contributed to the recovery of the initial idea and to have stopped the initiative from getting off track. We think that this might have been possible if we had clearly seen the principle of reducing working time with that aim, by adopting limits on the duration of working periods not just in week terms but also in terms of days, months or years. By applying this principle and defining practical limits this might have been brought about in each Member State in accordance with the respective situations and industrial relations prevailing there. I should emphasize that the report has drifted away from its subject - the reduction of working hours - and from its aim - fighting unemployment - because arrangements have been made to serve economic and entrepreneurial interests.
Madam President, neither Mr Rocard's statement nor a good dinner has changed my mind. The Rocard report starts out from the false premise that Europe exists in isolation and that the jobs available should be shared out amongst all working people. That is a fallacy to which the Soviet planning bureaucracy adhered until economic neglect brought about the collapse of the Soviet empire.
Europe is not an economic 'island of the blest' ; it is under enormous pressure from trade deals, association agreements and WTO criteria, and is lagging well behind in the international competitiveness stakes. My own country, Austria, for example, fell back five places in one year from 1994 to 1995, and is now no longer in eleventh but in sixteenth position.
With its 1722 working hours per year, the youngest pensioners and a foreign trade deficit of 100 billion, Austria is a typical example of how quickly competitiveness can be lost because of shorter working hours - amongst other things - and how quickly the unemployment figures can climb. Surely the only thought behind the Rocard report can be: how do we create more jobs? But the proposed system of part-time work will stand a chance of succeeding only if there are adequate incentives to work part-time, if this is voluntary, and if an individual is able to return to full-time work. These are enough reasons why only the creativeness and optimism of entrepreneurs, in conjunction with a system of incentives for performance-related work, can improve the prospects of competitiveness and, in turn, the prospect of creating new jobs.
Madam President, ladies and gentlemen, the great merit of this report, in my view, is the fact that it is giving rise to debate at all levels: trade unions, businessmen, politicians, the media, experts and the like are all taking part, in one way or another, in the discussion of how we are to relate a reduction in working hours to the creation of jobs, without losing competitiveness and without provoking a significant erosion of incomes or acquired rights; and how we are to transform the Member States' passive or compensatory policies into active policies on employment. This is not an easy subject. If it were, then today's debate would be superfluous.
It is not a question of giving our backing to an across-the-board reduction in working hours through binding legislation. This report does not advocate the kind of minimal reductions whose effects are quickly absorbed by increased productivity and which have no impact on employment - reductions of the kind that are usual in collective bargaining. Nor does it attempt to conceal the reality or the need for this debate in our societies. It does not offer any miracle solutions - since there are no miracle solutions with regard to this issue. Mr Rocard puts forward ideas, suggestions and proposals, always with respect for the concepts of voluntary action and agreement between the two sides of industry. There is a great potential for job-creation in these proposals for a reduction in working hours.
The technical formulas for implementing the proposals will remain open to discussion. Amongst other things, setting out these formulas is not the main objective of this report. I myself have raised doubts and objections - which I have discussed with the rapporteur - regarding certain aspects of the text that we are debating today, and I believe that is normal. Mr Rocard's report was drawn up with both rigour and flexibility, and represents, in my view, a significant political contribution, on which I should like to congratulate the rapporteur.
This debate is not coming to an end today, but is only just beginning in this House. The results of the experiments carried out elsewhere must be examined, and the response of the two sides of industry - and, above all, of a society which is frequently overwhelmed by the enormous problem of unemployment, which cannot be accepted with resignation - must be awaited. And since it is the most serious problem currently facing us, we must use our imagination, amongst other things, to try to find possible formulas for job creation. Now, with the traditional formulas exhausted, and in the knowledge that even growth is unable to absorb the available labour, a rational, serious and rigorous debate on a reduction in working hours may enable us to see how jobs can be created in the near future.
Madam President, the question raised by Mr Rocard's report is an infinitely simple one: why should public money be used to fund unemployment, when it could be used to fund employment?
This question is so simple that one wonders why, in the course of the past 25 years, no government in the European Union, not even that of Mr Rocard - as he discreetly acknowledged earlier on - has appeared able to provide a meaningful answer. This diffidence is in fact understandable, because the simplicity of the question conceals a series of very complex issues. I shall identify three of these, but there are many others.
Firstly, there is a question of principle. Should we try to reduce working time, or should we attempt to bring down the cost of labour, particularly in the case of low-grade work? Mr Rocard prefers the first scenario. We hope that the Commission will help us to make up our minds by clarifying both the advantages of reducing working hours and the potential drawbacks of allowing the best trained, most highly motivated and active part of the labour force to stop producing.
The second question relates to the method. Should it be tit for tat: ' I will reduce your social contributions, but your business must recruit new staff' , or should the method consist only of incentives in the form of lower social costs? Mr Rocard, who is more liberal than many Liberals, is opting for the incentive method; that is courageous of him. We welcome his initiative and, here too, we hope that the Commission will help us to assess its effects.
The third question is that of funding. This whole scheme relies on a wave of recruitment which is meant to compensate for the reductions in social charges. What if this recruitment failed to materialize, if companies chose to improve their competitiveness rather than create jobs? That is the question.
We may not all have the same answers as Michel Rocard to these questions, but we all agree with him that they should be put to the Commission.
Commissioner, ladies and gentlemen, the problem of unemployment is a crucial one. We cannot accept that the generalised reduction of working hours is the best, the only and the most appropriate response to reducing it and even less to resolving it. In many countries, the experiences which have been carried out have not had satisfactory results and have let to far smaller reductions in unemployment than had been expected. On the other hand, in countries like Portugal the average working hours are still a long way off the limits referred to in this report.
What we do see as vital is that the duration of working hours should be made more flexible so that companies can freely negotiate with their workers with the objective of looking after their common interests. In the future, if not in the short term, there will be shorter working hours, as history shows. But at present we have to be very careful since the costs resulting from applying measures to reduce working hours might not necessarily be sustainable for companies or for workers or even for the States themselves. In any case, I would like to congratulate Mr Rocard on his indefatigable work and the readiness to accept to criticism which he has always shown on this subject, which is one of his hobby horses, I know.
Madam President, it should be recognized that this report contains a number of positive aspects. Placing on the agenda the question of the distribution of work, at a time when unemployment is the most serious problem facing us, is to my mind a welcome initiative.
There are a number of aspects of the report - regarding the reduction of overtime, early retirement, and the call for the Commission to examine the experiments carried out in this field - with which we agree. However, there are also a number of fundamental issues on which, regrettably, we are unable to agree. One of these is the reduction in wages which would accompany a reduction in working hours. In a country such as Spain, and in the countries of southern Europe in general, where minimum wages of PTA 60 000 are common - pitiful wages, that is - the reduction of wages is unthinkable. But at the same time other variables, such as the significant increase in productivity, have not been taken into account. Over the last ten years, productivity in Spain has risen by 25 %, but wages have risen by only 7 %. Why not use the leeway provided by the increase in productivity to reduce working hours? And why not consider other economic solutions? In our view, there are aspects of Mr Rocard's report which the countries of southern Europe - and specifically Spain - will be unable to accept.
Madam President, the rapporteur has presented a report whose starting-point is a very optimistic one. The problem, Mr Rocard, is that no public or local authority in the European Union can create lasting jobs; only businesses can do that. And as for the claim that a reduction in working hours creates more jobs, small and medium-sized enterprises, when rationalizing their operations, have proved unable to do so, and large firms are shifting some of their production to third countries. That does not help us either.
What is not addressed by either the report or today's debate, in my opinion, is the question of what to do about non-wage labour costs in Europe, which are a major element in the cost of labour. As long as we have huge discrepancies in Europe - from Iceland, with 31.2 % of net pay to Austria with 102.4 %, and an EU average of 78 % - the question of job creation in some European regions will always remain problematic. I think another aspect must be highlighted too: massive subsidies are needed for SMEs. There are at least 18 million people out of work now. If we encourage the establishment of a few hundred thousand or a few million SMEs, we shall make a major contribution to tackling the scourge of mass unemployment.
Madam President, Michel Rocard's report on the distribution of work is an important document. I sincerely share the hope that it will be acted upon both at EU level and in the Member States. Conquering unemployment is our most important task. Only if we succeed in it will the preconditions for European integration exist.
Unemployment causes huge problems to the individual in person. In addition, the persistence of a hard core of unemployment and its continuing growth represent a threat to balanced social development. I hope nonetheless that, when we consider the importance of sharing work, we will not forget that Europe's industrial base must be bolstered.
Europe needs to succeed in the global competition for investment. In order to do so, we need - inter alia - a consistently low interest rate, efficient transport and data communications, a skilled work-force, investment in research and product development and a sustainable energy policy.
Since Europe cannot compete with the rest of the world as regards the cost of labour, we should invest in knowhow. I would therefore stress the importance of educational leave in the distribution of working time. I have also observed that young families want flexible working hours while their children are young. It is also justifiable to give employees who are approaching retirement the option of working part-time. In addition, there are sectors where it is very convenient to adopt the 6 + 6 hour model.
Models for distributing work need to be considered seriously, to ensure that our societies are not divided into a section which is permanently excluded from employment and another section which feels exhausted by the burden of work. It is also important that organizations representing the two sides of industry should be involved in this development work.
Madam President, ladies and gentlemen, Mr Rocard quite rightly describes mass unemployment as a threat to the social cohesion of every Member State and the Union as a whole. I agree with him when he says that there is no miracle cure. Generally speaking, however, his suggestions concentrate too much on substantial cuts in working hours.
Reducing working hours is not in itself a strategy for growth. But there are practical examples which show that it has prevented dismissals and distributed the available jobs among a greater number of workers.
Like others before me, I would refer to the working-time model adopted by Volkswagen, which was admittedly geared to that company's own needs. This prevented several thousand lay-offs. I would also mention the Commission's confidence pact, the key term in which is flexibility. What this means is positive flexibility, and that is what the PPE Group is looking for in its amendments aimed at replacing the term 'reduction in working hours' in certain sections of the report with 'adaptation of working hours' . After all, part-time work and other tailor-made patterns of work organization are relevant here as well.
In recent years, the 'breathing factory' model has emerged, for example at Opel in Rüsselsheim, with its central band of working time allowing for longer or shorter working hours, depending on the flow of work.
We should not raise workers' expectations too high, for example with rigid - but mistaken - mathematical formulae such as: 10 % less working time equals 10 % more jobs. Nor would it be tolerable in the case of many small businesses if uniform, across-the-board reductions in working time were steamrollered through from Dresden to Porto.
My comments are spelt out in a number of amendments tabled by my group. But these do not bring us into conflict with Mr Rocard's ideas on social policy, as I have come to understand them over the past two years. Rather, I am extremely grateful to him for his thought-provoking work. After all, the problem of unemployment in Europe can only be solved if we all pull together.
I would therefore ask for the PPE Group's amendments to be adopted.
Madam President, ladies and gentlemen, employment represents one of the principal current and future problems of many of the countries in the European Union. So it is a categorical imperative for our Parliament to confront the issues and contribute to solving the unemployment emergency. But to achieve that aim we must build a more favourable environment for greater competitiveness of European firms, particularly small and medium-sized firms, and hence the entire European economy in comparison with the other world economies.
This means increasing the wealth produced by the firms and consequently protecting employment effectively, guaranteeing the social security system and allowing social policy to be maintained in the Union countries. All these objectives run the risk of being lost if firms are not helped to grow in terms of competitiveness and efficiency.
Although Mr Rocard's motion is carefully and capably drafted, it actually tends to reduce those possibilities for firms, because it transforms an important opportunity to make labour relations more flexible into a binding, obligatory, planned proposal, in other words, into a very oppressive direct and indirect burden on European firms. That is why our group cannot vote for it.
Madam President, in this week's European Voice , German Chancellor Helmut Kohl is quoted as 'urging Germans to work harder, finish their education earlier and retire later' . So Chancellor Kohl wants people to work harder and longer and Mr Rocard wants them to work for shorter periods and less. I fear that neither exhortation will actually achieve as much of an impact as the decisions of workers themselves. Although I appreciate that Mr Rocard's report has an incentive structure in it, I fear that it is also not desirable. I say this because of the damage which his incentive system would do to the national insurance systems of Member States. I believe we are moving towards welfare systems which are based much more on a clear relationship between the contributions and the insurance principle and the eventual payment to citizens. A system which arbitrarily reduces contributions on the first 32 hours of work and then increases them for later hours does not seem to me to be in accordance with that new principle of transparency which we are trying to secure.
My other concern about the Rocard report, which is indeed well argued and full of interesting suggestions, is the suggestion in Recital M which concerns productivity in public services. It suggests a compensation system there, which has been referred to earlier, because 'it is not as easy to increase labour productivity there...' - in public services - ' ...as in the private sector' . I must say I am not sure that proposition is correct. I think that many of us would feel that in the public services there is often more scope to increase productivity and the evidence suggests that through more competition and liberalization those improvements can be quite quickly achieved. I am afraid, therefore, that the British Conservatives will not be able to support this report.
Madam President, unfortunately abolishing unemployment is not a simple matter of cutting working hours and paying everyone the same as they were earning before. A reduction in working hours on those lines would raise production costs and lower competitiveness and employment. Particularly serious difficulties would arise for smaller firms. To transform the current system of unemployment support into subsidies for firms, so that they can pay compensation for lost earnings to those whose working hours have been reduced and, as well, pay wages to unemployed persons who it is hoped can then be added to the workforce, would give rise to an uncontrolled jungle of contributions and provide new jobs for bureaucrats and inspectors.
The proposal to investigate how and whether working hours reductions can bring down unemployment may appear, if not commendable, then at least harmless. But the proposal suffers from the weakness that it gives politicians in all countries a further excuse to delay real measures to combat unemployment. Besides, proper action will be made more difficult by the fact that many voters will be seduced into thinking that there are neat solutions, that less efforts are needed, not more.
Many in the European Parliament rightly speak of the hostages of unemployment. But the real action bears no relation to all the talk. Inserting a chapter on employment into the Treaty on European Union and calling for an investigation into shorter working hours are not things of any real substance. What action is needed? In a Union created to achieve gains through the deregulation of international markets, it should be natural to deregulate domestic markets too; the most important of these is the labour market. High employment also requires an improvement in general education, a higher standard of training at elite level to promote leading-edge technologies in production, better working conditions for small firms and a reduced tax burden to encourage individual effort, which for many will mean longer working hours.
Madam President, I wish to begin by saying that I am very grateful that Parliament and, in particular, you, Mr Rocard, have devoted an own-initiative report to working time. In fact, you have successfully given a very high profile to this important issue. You have talked to me many times about it and, generally speaking, I heard a very big response to your initiative.
It is important to approach the issue from the angle that you have chosen, and you have put the accent on people. There is so often a tendency to talk about flexibility, downsizing, efficiency and the like and to ignore the human element. I firmly believe that the aim of economic policy should be to raise the quality of life of all of our people. I believe I share this aim with the majority of Members of this House and particularly with you, Mr Rocard.
Another important feature of your approach is the accent which you put on cooperation and dialogue. This is one of the tenets which we need to develop as we move towards the 21st century. We need to move away from industrial relations that are built on conflict and bickering and towards solutions from which everyone can benefit. In other words, we need to move from situations where there are winners and losers, or even no winners, to winwin situations, where everybody can and should be a winner.
Mr Rocard, the Commission is currently preparing a Green Paper on work organization, including working time, and it is fair to say that this Green Paper is being prepared as a response to your initiative. Certainly, in preparing the Green Paper and indeed the Commission's work programme for 1997, we are going to try very much to keep in mind the requests for Commission action as set out in your motion for a resolution. Many of the speakers today, and indeed the amendments tabled, have sought to contrast flexibility of working time on the one hand and reduction of working time on the other. I am not going to take sides in the debate today. What I would like to do is to set it in the wider context, as indeed we shall try to do as effectively as we can in the Green Paper that I have announced to you. I am convinced more and more that one of the greatest challenges facing us is to adapt our thinking with regard to the world of work to the new world that we live in. In fact, we in Europe have had few problems in making the necessary capital investment in new technologies. That has not been a great difficulty. Where we have very often failed hitherto has been in adapting the way in which work is organized to cope with those new technologies. This is the theme that we have developed, in particular in the Green Paper, on living and working in the information society - people first. I believe that this is where we need to start if we are going to achieve the win-win situation that I mentioned earlier.
To my mind the key to the issues facing us is productivity. The matter was mentioned very eloquently by one of our contributors. For the changes that are taking place in the organization of work will necessarily give rise to improvements in productivity. We need to use these improvements in productivity in order to improve the quality of life for all of our people. This was a point stressed by Mrs González Alvarez - I thank her for it.
I turn now to the issues directly relating to working time. Since the White Paper on growth, competitiveness and employment was adopted we have put a lot of effort into working time and arrangements for a considerable number of studies to be undertaken - you particularly asked for this, Mr Rocard. Some of the studies have been completed and some are quite a distance yet from completion. Research shows us that a policy of work redistribution will not necessarily be successful. But it seems to show that working time reductions can have a beneficial effect on employment in certain circumstances, but only provided that a number of conditions are met. The most important condition is that reductions in working hours must take place in the context of greater flexibility. It is no use just cutting working hours while maintaining the same pattern of work organization. So it is not a case of either-or, because you cannot have one without the other. Another condition is that the redistribution of working time must be accompanied by an active training policy, otherwise skill shortages are sure to arise.
With regard to wages, the most successful reductions in working time in recent years have occurred when working time reductions have been incorporated into long-term bargaining packages. Such long-term packages have the advantage of making it possible to use productivity increases to reduce working time over a period of several years while, at the same time, reducing the wage increases needed to offset the reduction in working time. Finally, working time changes need to be seen in the context of equal opportunity policies if further segregation of the labour market is to be avoided.
In your report, Mr Rocard, you put forward a number of ways. I cannot refer to them all for lack of time but I would like to refer to two of them. The main solution put forward in your report was the question of using savings in unemployment benefit to compensate for reductions in pay resulting from reductions in working time. The relationship between reductions in working time, productivity and wages is, however, a complex one which varies from sector to sector and, indeed, from country to country, as was already stated, as of course do the social security systems themselves. We are going to have to study this in greater detail. You want us to do this, and it has been asked for across the House.
I also wish to refer briefly to part-time work, because it has been mentioned by many speakers. This is a subject which has been batted backwards and forwards like a shuttlecock for very many years and, as your report states, successful schemes are very rare and there have been a lot of problems. But now I genuinely believe that we are well on the way to turning an adversarial situation into a win-win situation; for as most of you know, following the Commission's initiative, the social partners are currently seeking to negotiate an agreement at European level with a view to achieving the right balance between flexibility and security. We should not underestimate the importance of this particular development.
I would, therefore, like to conclude by saying that the Commission is being asked to do things, and to mention five things that we are doing or that we will do. Firstly, we are going to prepare the Green Paper I referred to on work organization, including working time. We have just prepared the Green Paper on the information society, as I have said. Secondly, working time is one of the elements that has been discussed in the context of the European pact. Thirdly, we have taken an initiative which has led to negotiations between the social partners at European level on the whole question of flexibility and security of employment. Fourthly, we are preparing a White Paper on the sectors and activities currently excluded from the working time directive. It is very much in line with point 6 of your resolution. Finally, we are going to continue to undertake the further studies that have been asked of us in these areas and we will pay very close attention to the points made in the resolution.
Mr Rocard, you have started something! I know how personally involved in this you are; you have spoken to me many times. I am glad you have brought it to the floor of the House and we are going to return to this subject.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Ambient air pollution
The next item is the recommendation for second reading (A4-0267/96) on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position established by the Council (C4-0330/96-94/0194(SYN)) with a view to the adoption of a Council Decision establishing a reciprocal exchange of information and data from networks and individual stations measuring ambient air pollution within the Member States (rapporteur: Mrs Pollack).
Madam President, this directive is about establishing a reciprocal exchange of information and data from measuring stations for air pollution. It is a tool by which it will be possible to assess progress towards improving air quality throughout Europe. We all know how necessary it is to take steps to reduce air pollution. Much of the present monitoring of air quality is still insufficient since some pollutants are not monitored everywhere and others are not monitored at all. Furthermore, the data that Member States have to provide on the basis of the 1982 legislation is not always comparable across the European Union. A greater exchange of information about air pollution will, of course, not clean up the air we breathe. It is only when this information is made public that it can be used as a tool for pollution control and subsequently for bettering the lives of Europe's citizens. The proposal is to set up reciprocal data exchange covering 34 pollutants currently measured in the Member States. This means that no new measurement stations are actually required and no new costs envisaged. The problem with this fairly minimalist approach is that one of the aims of the directive is to extend the scope and improve the quality of data transmitted to the Commission. So what we are asking for in Amendment No 5 is simply that when the initial round of data has been assessed, if what is being supplied by Member States is found to be inadequate, Parliament wants the Commission to be able to consider whether measuring pollutants listed in Annex I (2) ought to be made compulsory.
If we do not take this tiny step towards thinking about improving the system, how can we expect Member States to implement the Framework Directive on ambient air quality? As I said, this directive is actually a tool to move some way to achieving the goals laid down in that very important Framework Directive on which we have only recently had the second reading in this House.
I do not intend to take up a lot of time from the House this evening; in fact, not all of my allotted speaking time because we have had our first reading and made our points then. I simply want to say that the five amendments to the common position from the Committee on the Environment, Public Health and Consumer Protection are clear, reasonable, quite modest and self-explanatory. They seek first of all to simplify the title because we are not in favour of the European Union extending its gobbledegook throughout the Union. We want, very importantly, to allow public access to the data. In order for that public access to the data to be actually useful to the public we also want it to be published in a clear and understandable form. As we said in Amendment No 5, we want to tighten up that review process so that when the review actually takes place, if we find that things are not as good as we would like them to be, we can consider the possibility of being able to move to a stricter basis in the future.
I commend the report to the Commission and the Council. I hope that it will be possible for our amendments at second reading to be taken on board.
Madam President, the increasing prevalence of allergies and other diseases caused by impurities in the air shows that air pollution is a growing problem. In order to bring about genuine improvements in air quality, we all need to know where we stand. It should be possible to compare measurements taken in different countries, and this requires the development of common measuring procedures and the adoption of common principles for the selection of measuring sites.
The rapporteur, Anita Pollack, stresses quite rightly in her report that information about air pollution should be public. This is essential, as the European public should be allowed to know about threats to their health. If information is comparable between countries, the public will also be able to put pressure on the politicians and authorities responsible in their own country to improve air quality.
Traffic is the principal source of air pollution. It causes 62 % of carbon monoxide emissions and 50 % of nitrogen dioxide emissions. The problem is particularly serious in towns and other congested areas.
The EU should make progress on imposing more stringent quality requirements on fuels. In a market economy it is effective to use the means afforded by that economy - i.e. to provide price incentives. Better-quality fuel should be priced more cheaply. In Finland, for example, good results have been achieved in this way.
Now however this approach may be under threat from the EU's rules on taxation. On no account would it be acceptable for methods of proven effectiveness, which are sensible from the citizen's point of view - in this case, methods of improving air quality - to be debarred from use on the grounds that they do not accord with some framework. In my opinion, we as Europeans have the right to demand better air quality in all respects.
Madam President, of the five amendments that Mrs Pollack is resubmitting, and which were not accepted by the Commission or the Council, we shall be supporting the first four.
I believe, Commissioner, that Mrs Pollack is right to say that the title she is proposing is much clearer than the one which you have retained. You say that your title expresses the content of the decision better, but it is too long and complicated, and I believe that anything that we do to simplify the Union's legislation is important.
Furthermore, you say that you do not support Mrs Pollack's request for the information in question to be made available to the general public, since the Member States are already doing this. Of course the Member States are doing that - there is a directive which obliges everyone to make this information available to the public.
As we said in committee, Mrs Pollack, we shall not be supporting Amendment No 5, since we do not believe that it is realistic. This decision is closely linked to the directive on air quality, and Annex 1 includes six pollutants which are currently measured in all the Member States, or nearly all of them. Annex 1.2, however, includes a further seven pollutants which are not measured - except for carbon monoxide, which is also measured in all the Member States. And they are not measured because it is probably unnecessary. I do not know whether, in all British cities, levels of nickel, arsenic, cadmium and mercury are measured separately, and I do not believe that you can have worked in this field, Mrs Pollack, because if you had, you would know how difficult - and in some cases pointless - it is to take measurements of these pollutants, since they do not exist in measurable quantities, but merely in traces. You propose two things in Amendment No 5: firstly, that the period of five years proposed by the Commission and the Council for the review of the decision - which in our opinion is correct - should be reduced to three. In just three years, however, we shall not have enough information to be able to determine whether the decision is being effective or not. We therefore believe that five years is preferable. And, secondly, whereas the text of the common position states that it will be determined at that time whether or not the decision should be amended, you are proposing to oblige all the Member States to measure the 13 pollutants in question, and many others in certain areas. It is not possible to generalize, since the problems of industrialized areas are not the same as those of urban areas which suffer from traffic pollution, where different pollutants will therefore have to be measured.
I would call on the Commissioner, once again, to take steps to ensure that there is better legislation, not more. We are all deeply frustrated with regard to the environment, since there has been a great deal of legislation, but little compliance with it. Perhaps this is because, in some instances, the legislation has been over-ambitious, as well as too vague and diffuse. We are hoping that you will review and amend some of that legislation, and that there will be better legislation, not more of it.
Madam President, let me begin by thanking Mrs Pollack for a constructive and good report, which seeks to give people more influence over their own environment.
Ambient air pollution is a growing problem in cities and along motorways, but also for people, animals and plants throughout the Union. Sweden has suffered from this quite a lot through acid rain, mainly from Britain and Central Europe.
The EU is taking an important step in setting up a reciprocal exchange of information on air pollution between the Member States. Such a comprehensive picture of the extent of air pollution will facilitate common action for cleaner air. For many Swedish citizens, the need for cooperation on the environment was and is a major argument for strengthening the EU's power to act.
A common fund of data on air quality in the Union will provide a strong argument for firm action against acidification and eutrophication through air pollution. But it is only when citizens have such information available that they can force the pace in work on the environment and get the politicians to take well founded decisions to reduce pollution. It is thus hard to understand why the governments in the Council of Ministers and the Commission do not want to make the air pollution data collected available to the public. After all, people must know how bad things are, how bad the environmental situation is, in order to put pressure on their politicians. That is why information on environmental pollution must be made public.
This shows once again that it is here in the European Parliament that we fight for the voice of our citizens to be heard in European cooperation. I hope that the Council will change its mind and accept Parliament's proposal on this point.
Madam President, the proposed measurements are necessary in order to improve the lives of our citizens in the future, because they will provide an objective basis for taking effective steps against air pollution. I have no hesitation in supporting the amendments to simplify the title and improve access to the information which is obtained. In the conurbations of Upper Austria, incidentally, air pollution levels are measured constantly and the readings made available in public places and in the daily press. What is more, it is right that a reciprocal exchange of data throughout the European Community should be initiated as soon as possible.
Nonetheless, we must take account of the misgivings of the Member States as regards the date of entry into force, since the proposal makes provision for completely new structures, which - in extreme cases - it will not be possible to set up in three years, but only in five. It is of course our wish that the data should be made available as swiftly as possible, with the assistance of the governments, so we shall see to it that all aspects of the decision are implemented as quickly and efficiently as possible. I am extremely grateful to Mrs Pollack for making these important points.
Madam President, I should firstly once again like to thank the Committee on the Environment and in particular its rapporteur, Mrs Pollack, for the work they have done on this important but also very technical matter. I would repeat the point that this proposal and the directive on air quality which was dealt with here in May this year complement one another. Together, these two proposals represent a substantial and comprehensive package for improving air quality in Europe.
At first reading, the Commission accepted ten of Parliament's eleven amendments completely or in principle. Five of these ten amendments were incorporated wholly or partially into the common position. At this second reading, Parliament has tabled five amendments, of which the Commission can accept four either wholly or in principle, while one can only be accepted in part. Amendments Nos 1, 2, 3 and 4 are an appropriate supplement to the proposed requirements, and can be accepted with some changes of wording.
Amendment No 5 concerns three questions: the submission to Parliament of a report on the decision's implementation, the time limit for this report, and the reviewing of the decision. The section of this amendment concerning the submission of a report to Parliament is fully in line with current practice, and can be accepted by the Commission. The proposal to reduce the period in which the Commission is to submit this report cannot be accepted, and several of the speakers referred to this point. The three-year period being proposed means in fact that the effective period in which the exchange of information has taken place will be only two years. We feel this is too short for there to be a reasonable basis on which to produce an assessment. The last part of the amendment is designed to make the measurement of pollutants compulsory if inadequate data has been supplied by the Member States. We cannot accept this, because it is not in line with the requirements of the decision, which only cover an exchange of the information which is available in the Member States. The requirement to measure new substances will be included in the directives on air quality.
Finally, I should like to stress the results which have been achieved so far in terms of this proposal. The common position established in the Council includes a number of important amendments from first reading. Together with the amendments which the Commission has approved today, this represents a valuable and effective supplement to the policy on air quality which was introduced by the framework directive.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Shipment of waste
The next item is the recommendation for second reading (A4-0266/96) on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position established by the Council (C4-0331/96-95/0107(SYN)) with a view to the adoption of a Council Regulation amending Regulation (EEC) No 259/93 on the supervision and control of shipments of waste within, into and out of the European Community (rapporteur: Mr Virgin).
Madam President, let me briefly review the background to this issue. Already in 1993, the export of hazardous waste to countries outside the OECD for final disposal was prohibited under an EU Regulation. This ban did not apply to the export of waste for recycling. At the third conference between the parties to the Basle Convention, it was decided that the export of hazardous waste for recycling from OECD countries to non-OECD countries should be banned from 1 January 1998. The Commission therefore put forward a proposal for such a ban just over a year ago. The proposal followed the recommendations of the Basle Convention.
The definition of hazardous waste according to the Commission proposal is contained in Annex III to the Regulation, the 'amber' list, and in Annex IV, the 'red' list. In the Environment Committee we considered this insufficient, and found strong support for that in Parliament. We therefore put forward proposals supplementing the Commission proposal which, amongst other things, contained the EU's own list of hazardous waste under Council Decision 94/904 of 1994. The reason was quite simply that recycling of material from this list was impossible without risk to the environment.
After many vicissitudes last autumn, including referral back, we managed to reach a compromise with the Commission involving the creation of a new Annex IIa, based on the EU's own list under Council Decision 94/904. In this connection, I want to thank the Commission for its constructive cooperation in enabling us to reach this compromise. There is no doubt that our original proposal was not particularly precise, but the reason for that is that Parliament does not have the research resources needed to present a precise proposal. The compromise means that our proposal can now be incorporated into a more operative proposal.
Parliament accepted the compromise on 16 January this year. The reaction of the Council of Ministers to this was that, for the time being, it would only back the Commission's original proposal. In a note regarding the inclusion of waste covered by Council Decision 94/904, however, the Council confirms the need to take up this matter in the continued discussion. I must say that I interpret this statement to mean that the Council will accept our position, provided we achieve a large majority for it in Parliament. In practical terms, this position makes for better environmental protection than the Commission's original proposal.
If the matter meets with a favourable outcome this time, it will provide an excellent example of Parliament's role on important issues, an example which clearly shows the nature of the roles taken by the different institutions and which could serve as an illustration of our procedures for the benefit of the Union's citizens.
What this proposal is about in essence is responsibility for hazardous waste. In a society geared to recycling, the concern to cut back on waste will be considerable. If it nevertheless arises, methods must be developed to dispose of it in an environmentally sound manner. Technical development must be geared to this objective. Parliament's position on the matter we are now debating is in line with this thinking.
I will end with a question to the Commission which relates to this matter: when shall we see a proposal for the ratification of the Basle Convention? It is a question that relates directly to the matter we are discussing, since it will provide, so to speak, a 'legal ground' for the entire operation.
Madam President, problematic waste and its transport are a growing problem worldwide. It all comes down to money. Some wish to get rid of their waste cheaply, and others wish to obtain raw materials from it at low cost. Developing countries cannot be blamed for looking for cheap raw materials. The developed countries, on the other hand, have a duty to ensure that our waste does not cause problems in countries whose waste treatment procedures are insufficiently developed or where they do not bother about waste treatment at all.
It is laid down in the Basel Convention that waste for recycling must not be exported outside OECD countries. As the rapporteur, Mr Virgin, has observed in his own amendments and as stated in Parliament's earlier standpoint, the rules laid down by the EU concerning hazardous waste currently fall short of the requirements of the Basel Convention. As a result, even waste which should be classified as hazardous could be exported to countries which do not know how, or do not wish, to sort it.
The EU and its Member States have a responsibility to ensure that no loopholes endanger the health of people in poor countries. They must shoulder this responsibility. In its common position the Council tries to take refuge behind technical problems. It was good to hear the rapporteur express the view that, here too, the Council once again seems to be coming round to the views expressed in Parliament's report.
It ought to be clear that waste which is classified within the EU as problematic should not be exported to nonOECD countries. This requirement should be implemented as soon as possible. In general, it is necessary to be cautious about transporting waste, and the principle should be adopted that waste ought to be processed and exploited as close as possible to its place of origin.
Unless this principle is adhered to between the Member States as well, a situation may arise in which certain countries evade their own recycling responsibilities by selling their waste elsewhere. This would give rise to unnecessary transport operations and place an unnecessary burden on nature, thereby partially cancelling out the environmental benefits of recycling.
Madam President, ladies and gentlemen, I wish to stress the importance of including category II(a), covering waste which appears on the list of hazardous waste but paradoxically is not declared hazardous under Annexes III and IV. This distinction is logically incomprehensible in the context of a single, comprehensive regulation. Furthermore, the categories of waste in question are not always entirely without danger, if we think for instance of the contaminated metal scrap referred to in the report, or arsenic from metal-hardening, or lubricants and coolants from mechanical engineering.
Consequently, it also seems important to me - contrary to the Council's stance in the common position - that all hazardous substances should continue to be covered by the ban on exporting for recycling purposes, until such time as it can be guaranteed that the importing countries are equipped to carry out environmentally sound recycling.
Madam President, ladies and gentlemen, Commissioner, the proposal to amend Regulation 259/93 on the supervision and control of shipments of waste within the Union has been presented by the Commission and provides for a ban on the import and export of hazardous waste, either for elimination or recycling.
This proposal is caught between the need to protect the environment, on the one hand, and to consider the weight of existing commercial interests, on the other. In fact, some non-OECD countries do not want the trade in hazardous waste to be covered by so many restrictions that they cannot use some of the substances as raw materials and some Member States want to go on exporting their waste.
The compromise amendments agreed between Parliament and the Commission represent an important result. They propose a ban on the export of hazardous waste as from 1 January 1998 and call for adjustment of the definition of hazardous waste to concur with the Basle Convention. This position, set out in Amendments Nos 1 and 2, will be supported by my political group.
Madam President, this problem has been going on for more than ten years now. I recall 1986, when the European Commission aimed at ending the exports of hazardous toxic waste outside the OECD area. This scandalous 'tourism' in toxic waste is still being run by a kind of mafia and very often by the Mafia itself. In Portugal, we have had cases of imports of scrap iron which is contaminated, toxic and hazardous and which has been exported to Portugal from Switzerland, in one case, and Germany, in another, and classified as 'nonhazardous scrap metal' .
That is why I am here to support the excellent report by my colleague, Mr Virgin, because not only from a technical point of view this report is an attempt at ending this scandalous trade in toxic waste and looks at the problem from an ethical and moral point of view too. First of all, because it sets a final date in accordance with our obligations under the Basel Convention. Secondly, because it mends a loophole in our rule classifying in Appendix II toxic substances or hazardous substances which were not classified as such; we need tomorrow's vote to be an overwhelming one so that the Council of Ministers will not be able to introduce into this legislation 'subtleties' which could lead to future complications and a continuation of this scandalous 'tourism' of toxic waste.
Madam President, this is an old issue in which the Greens have played a pioneering role. I remember a book by my Belgian predecessor here in the European Parliament, François Roelants du Vivier, who already drew attention to the trade in hazardous waste ten years ago. Amongst other things, he described how poor countries were lured into taking waste in return for meagre remuneration, which was said to be quite harmless but which was in fact very hazardous.
We are making slow progress, but we are making progress. As I said earlier, Mr Virgin is taking a 'green' stance on this issue, like a good environmental party man. This is much to be welcomed. We have no amendments to move and can support the proposal, which is a step forward.
But it will not solve the problem. I was in Hungary, the Czech Republic and Slovakia the other day. There is concern in the environmental movement there and in other quarters too, because the rules we are about to decide on will not apply when these countries become members of the OECD and, possibly, the EU; entirely different conditions will apply then. These countries are afraid they may become the dumping ground for waste from the richer EU Member States. This clearly means that the proximity principle should apply in principle in the Union too. It is a question that should be taken up as soon as possible, and I hope that Mr Virgin, and indeed his whole political group, will allow the environment to take precedence over free trade considerations in this case too.
Madam President, this is a very important report. It is important in its substance, but also as an opinion-forming example of processes in international trade. It is customary to congratulate the rapporteur using some empty phrase of courtesy, but I do not propose to do that. I merely say he has done a good job - against the odds, one might well say, since the Council has not agreed to any of Parliament's earlier amendments.
Parliament's proposal is better than the Council's, because it meets the international requirements of the Basle Convention. This is a good way for the EU to force the pace on an important environmental issue and on environmental business. On 1 January 1998, a ban on the export of waste comes into force. There are clear definitions and indications of what waste is meant. The proposal is therefore clear and concrete, and it is important that Parliament now support it and force the Council to accept it. I very much hope that this will be the case.
Madam President, the Commission would like to thank the Committee on the Environment and in particular its rapporteur, Mr Virgin, for the work done by the committee on this proposal. I share the rapporteur's view that this is an excellent example of Parliament taking an active role, and one of good collaboration. I should briefly like to explain the purpose of the proposal. It is to amend the 1993 regulation on shipments of waste, which is a very important means of protecting third countries from undesirable imports of hazardous waste from the industrialized nations. The Commission's aim with this proposal - as all the speakers have said - is to increase and improve the protection by extending the current ban on exports from the Community of waste intended for final disposal.
From 1 January 1998, the ban on exports of hazardous waste will also include exports of waste for recycling and retrieval purposes to all countries which are not members of the Organization for Economic Cooperation and Development. As you know, this proposal will enable Community legislation to incorporate a decision on this matter taken under the Basle Convention, and followed by the adoption of an amendment to the Convention on the same lines.
At first reading, the European Parliament and the Commission agreed on four amendments to the original proposal. The most important change concerned the extension of the scope of the proposal to include not only waste listed in Annexes III and IV of the regulation on shipments of waste, but also waste which is not covered by either of these annexes but appears on the Community's hazardous waste list. Waste of this kind will be listed in a new Annex IIa, to be drawn up by the Commission as soon as possible. I can tell the House that the Commission's services have begun the necessary preparatory work to enable a proposal to be forwarded to the technical adaptation committee as soon as the amendment to the regulation on shipments of hazardous waste has been adopted, including the provision for a new Annex IIa. The Commission will naturally ensure that the European Parliament is informed at the same time as an official proposal is put before the committee.
I should like to say a few words on the amendments tabled by Parliament at second reading. Although the Council did not include any of the amendments contained in the Commission's amended proposal in its common position, the Commission noted during the discussions that there was a positive attitude in the Council towards considering these amendments after the second reading in Parliament, as the rapporteur and a number of other speakers have pointed out. The Commission therefore very much welcomes the fact that the same amendments have been retabled, and counts on them being adopted.
Finally, I should once again like to thank the Committee on the Environment for its active and constructive approach to this matter. As Mr Pimenta said, there is a long history behind it. I am sure Parliament as a whole will be able to follow the recommendation from the committee, and I think we shall then have taken a very important step in the right direction in terms of environment policy.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Protection of wild fauna and flora
The next item is the recommendation for second reading (A4-0262/96) on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position established by the Council (C4-0285/96-00/0370(SYN)) with a view to the adoption of a Council Regulation on the protection of species of wild fauna and flora by monitoring trade therein (rapporteur: Mrs van Putten).
Madam President, everyone here is aware of the importance of this subject. We are talking about regulating a trade worth billions, but we must be rational in our approach if we are to have any hope of tackling the black market in plants and animals, which, at an estimated USD 17 billion a year, is almost on the same scale as the illegal drugs and arms trades. So we need to set about this rationally.
It is regrettable in itself that the natural environment is used for economic gain. This is a personal view and something which I feel very strongly about. It is sad to see plants and animals, and even children at the moment, being exploited for money. But even plants and animals have the right to equal treatment, or at the very least to careful protection. It reminds me of the Indian negotiating with President Washington about selling his land, who asked 'How can we sell the air?' The same is true of plants and animals. This is just a personal statement which I felt I had to make on what is an extremely emotive subject.
However, the sad fact is that this trade exists, and it has taken the Council, thanks to the French presidency, five years to reach agreement on the subject.
The absence of European legislation under the single market led the CITES countries - when the parties to the Washington Convention met in the United States last year - to accuse the European Community of dragging its feet. It is the European ecology movement - and I shall be returning to the exceptions within the movement shortly - which is now demanding clear legislation as quickly as possible.
The new regulation before us certainly represents progress compared with previous legislation. Not everyone is happy with it, but then that never happens in politics. The huge differences in national legislation and the impossibility of monitoring everything on the European market closely make some kind of common structure necessary, and this is what we now have. Let me give you a few examples of where this progress has been made.
First of all, the legal basis has been changed to Article 130s, which Parliament has already approved, and this makes it entirely clear that the legislation is intended for the protection of flora and fauna. Protection is the top priority. Then there is Article 16, which creates new scope for penalties, including specific provisions for those who use irresponsible methods for transporting flora and fauna. Another example is that it is now made much clearer than before that the Member States must take steps to confiscate in the case of infringements, such as irresponsible transport methods or failure to produce the correct papers to accompany consignments. I would point out to all the critics that even Annex B species can be confiscated. Annex D is an entirely new proposal, and is one area where the European legislation goes further than the Convention. It will have to be expanded in the future, and Parliament has already amended it, but it is progress. And, last but not least, provision is made for rapid action to be taken and for greater flexibility to move species which suddenly come under threat, because of trade, for example, to a higher list - Annex B - so that trade in them is either totally prohibited or strictly controlled.
The definitions have been improved and the transport problems have been properly covered, but it is still not enough, in Parliament's view. Our German colleagues have been particularly critical, calling for even stricter provisions. I respect their feelings and I can understand them, but they are particularly concerned about birds, and there are 30 000 species of them. We also need to ensure that everyone is willing to cooperate. There is no point in one country having much stricter regulations in a single market with open frontiers. Sometimes you have to concede defeat, however painful it may be. We are making progress, and although I understand the criticism, I think it would be a great pity if it meant we had to reject the whole regulation. The thing I find most difficult to accept in all the criticism voiced by the House is that with 30 000 different species of birds to protect, the falconry lobby, of all things, has suddenly become so prominent. However, leaving that aside, Parliament has also included amendments on transport where this leads to a depletion of numbers; such cases are included in Annex D.
Finally, I do not intend to go into all of Parliament's other proposals, but the compromise amendment is extremely important. I hope that the Commissioner understands that this simply must be adopted, and that rejecting it would be completely unrealistic, which we cannot afford to be.
Madam President, Commissioner, ladies and gentlemen, the Washington Convention on International Trade in Endangered Species was concluded in 1973 and will soon be 25 years old. A great many of the species that it was intended to protect have not survived that long. They have been hunted; they have been collected illegally and then transported in conditions where they suffocated, died of thirst or withered away - prestige objects which never made it to their destination.
In reality, the extinction and disappearance of species and the fact that we - let alone our descendants - will never see their return has robbed us all of mankind's common heritage.
We currently make use of only a tiny number of plant species. We have totally failed to recognize the opportunities that are destroyed when plants become extinct. The loss of the animals, too, upsets the balance of nature.
A regulation is therefore urgently needed. I should like to thank the rapporteur warmly for her commitment to bringing that regulation into existence.
I also hope that the Declaration on the Protection of Animals, which is already mentioned in the Final Act of the EU Treaty, will be extended at the present Intergovernmental Conference, in line with Parliament's wishes, so that the protection of animals is properly included in the Treaty.
Much as I value the work that the rapporteur has done, there is one point on which I do not share her opinion. I believe that documents should accompany the movement not only of plants and animals listed in Annex A, but also of those in Annex B.
We wish to see the Annex A list kept as short as possible, not extended to include other species because we failed to pay enough attention to them. Given the emphasis which is placed on dismantling bureaucracy, I think that the option of a single accompanying document within the Union is feasible and should be considered.
Madam President, it must be remembered in the first instance that the purpose of the text on the implementation in the Community of the Convention on International Trade in Endangered Species of Wild Fauna and Flora, or CITES, with which Mrs van Putten's report is concerned, is to replace a regulation dating from 1982. This is in fact an update, an improved version to take account of developments within CITES, which was drawn up in Washington in 1973.
It should also be remembered that the prime objective of this proposal for a regulation is to protect wild flora and fauna from the negative effects of trade in them, and to ensure that the trade policy instruments set out by CITES are applied in a uniform way.
The current upsurge in the international smuggling of live specimens means in fact that the 1982 Council regulation on the implementation of the Convention is in urgent need of strengthening and improvement. From this point of view, we can but deplore the repeated delays, ever since 1991, caused in particular by problems concerning the appropriate legal basis for this regulation.
I would emphasize that the main improvements to the text relate to the tightening-up of customs checks, which will facilitate more effective action to clamp down on the growth in smuggling, the imposition of tougher penalties by the Member States where the regulation is contravened and, finally, the ensuring of decent transport conditions for live specimens which are to be traded.
I congratulate the rapporteur on her work to this end, and I fully support her response to the text of the common position.
I would point out, however, that Article 9(1), of the common position poses a real problem for those who engage in falconry. This is a traditional and very old activity; it is part of our heritage, and we must seek to preserve it. The pursuit of falconry must not be surrounded by excessive red tape. Falconers must of course be subject to the general rules concerning trade in the specimens which they use. They must therefore be able to prove that their bird was purchased legally, as stipulated in the text, but it is unthinkable that they should require prior authorization every time their bird travels on Community territory, even if the falcon was bred in the wild.
Moreover, it must be borne in mind that there are very few falconers in the European Union, that even fewer use birds which were not bred in captivity, and that they do need to travel frequently. Such journeys are not made for trading purposes, and so in any event they fall outside the scope of the regulation.
That is why it seems to me perfectly reasonable and without danger for the conservation of wild-bred birds of prey used in falconry to allow them to be transported without prior authorization in the Community, provided the birds are taken straight back to their authorized locations.
The common position we are now discussing demonstrates Europe's wish to step up its protection of endangered species by controlling trade in them.
A surfeit of trade bans or restrictions on the movement of animals might, however, run counter to the maintaining of biodiversity. That is why we are asking you to support two amendments above all: Amendment No 32 which, as Mrs Grossetête has said, allows a falconer to transport falcons from his residence to his hunting-ground, since this ancient form of hunting, falconry, has already been recognized under the wild birds directive. Voting for this amendment means acknowledging the efforts of falconers, who are cooperating with scientists in research, as well as in the protection, conservation and even reintroduction of certain birds of prey, such as the peregrine falcon.
Secondly, Amendment No 30 calls for research to be allowed on animals in the case of diseases for which there is presently no cure, and where it can only be carried out on these animals. As is well known, research in this area has led to considerable advances in the protection and health not only of human beings, but also of animals themselves. That should not be forgotten.
Madam President, perhaps you could arrange things so that we do not always end up discussing environmental issues on Tuesday nights. It would be nice to be able to talk about such important topics during the daytime for once, instead of tucking them away in the evening.
Less than a week ago, I read in a Dutch newspaper that the police in London had seized a large quantity of rhino horn, the largest haul ever found, it appears. We all know that rhinos are extremely rare, so I cannot understand why there is only a two-year gaol sentence for such offences in the United Kingdom. The rhino horn was worth around 10 million, which shows just how profitable the illegal trade in endangered species can be, and it is only allowed to continue because the controls and penalties are so inadequate.
This example was not unusual, unfortunately, and it shows just how far Europe's application of CITES falls short of the mark. Every day endangered species of animals and plants are traded illegally, both alive and dead, but they are not always discovered because of the shortage of manpower or the inadequacy of the controls. We in Europe need to fulfil our CITES obligations and introduce stricter legislation which is both enforceable and verifiable, and this is why we support Mrs van Putten. Over the last few decades, as we all know, many species of plants and animals have become extinct or extremely rare, and that is why this report is so important. The need to maintain the planet's biodiversity is a matter of life or death.
In this context, finally, it is extremely regrettable that a minor issue such as falconry should receive so much misplaced attention in such a vital debate. This is Parliament's opportunity to tighten up the terms of this regulation, and it is disgraceful that the discussion is being monopolized by all this pointless and spurious talk, especially as it stems from a misunderstanding. That is why our group intends to vote against Amendment No 29. We are also very curious to know what the Commissioner makes of Amendment No 5.
Madam President, in Brussels next week, the Committee on the Environment, Public Health and Consumer Protection will be discussing the review of the fifth action programme on the environment and sustainable development. A number of the amendments which have been tabled condemn the disappearance of a large number of species - in some cases up to 30 %. Mrs van Putten's recommendation seeks to prevent the continuation of this trend, and we believe that it is a balanced and necessary text. It is unacceptable, in our view, that as Mr Eisma just said, this recommendation should be called into question by an issue which, in the field of species conservation as a whole, is one of minor importance.
In our view, Mrs van Putten clearly expresses in her conclusion the fact that biodiversity and the conservation of species are part of our common heritage, and that it is our responsibility to protect this for future generations as far as possible. We therefore supported her recommendation in the Committee on the Environment, Public Health and Consumer Protection, and we shall also do so here in Parliament.
Madam President, unlike the rapporteur, Mrs van Putten, I do not believe that the proposal before us will bring any improvement. On the contrary, I think that this could have been one of the last opportunities to put a stop to the international trade in wild plant and animal species which is plundering our planet - but the opportunity has now been lost. And I think it is all the worse for the fact that the EU is one of the biggest importers and a real consumer market.
After more than four years of negotiations, the Council has adopted a text which departs to a significant extent from the principles of prevention and sustainability. The only concern now is to plunder and destroy biological diversity. Worst of all is the present official line that each species has to earn the financial resources needed for its own conservation. I ask you: what kind of mentality produces such an idea? Is a living thing entitled to survive only if it can earn money? Does this mean that owls, parakeets and hawks can only fly about freely now if they carry a cheque book tucked under their wing? I find such an idea outrageous! It truly shames civilized people and civilized countries. Five hundred mammal and bird species and more than 110 species of orchids can now be traded freely in Europe. And the picture becomes blacker still when I remind you that the decisions we are taking now represent a substantial retreat from Parliament's position in 1993. This is a step backwards.
That is why I have to propose - on behalf of my group - that we reject the common position. It will make the situation worse. It will be no help for us to regulate transport better. A cage is not a living space. Before the animals are put into transport, nine out of ten of them have died, and most of the rest perish in transit. I fear, however, that the House will not be able to bring itself to take this step. Trade is always the imperative for us now, not sustainability, nor responsibility for the generations that will come after us. The prime concern is to make money.
That is why, with my colleagues Mrs Graenitz and Mr Pimenta, I have tabled four amendments, and I hope it is the least you can do to adopt them, because they will bring about some small improvement and be some reflection of our responsibility. Otherwise, I have to say that we will do ourselves no good by approving this common position and adopting this report, because it really will make the situation worse. We all know that every day, some species of plant or animal disappears for good. The world is a network in which every element has an important function, and the more we damage this web, the more harm we do to part of ourselves. We are all interconnected!
Madam President, my group feels that it is absolutely vital that the amended CITES regulation before us should come into force as soon as possible.
If we do not regulate the trade in endangered species of plants and animals, the European Union will simply be promoting the rapid decline in biodiversity. We know that the trade worldwide is now worth some ECU 3 to 3.5 billion, an estimated one third of it being illegal. A large proportion of the trade is European, which is all the more reason to eliminate the control and definition problems here in the Union as quickly as possible. Five years of discussions are already more than enough, I think.
I should like to congratulate Mrs van Putten on the way in which she has handled this whole issue recently. As she has rightly pointed out, speed is now essential, and every day gained means an endangered species saved, in a manner of speaking.
Transport is a major problem in the trade in plants and animals, and we have all seen the harrowing photographs of mounds of dead birds being unloaded at airports. Between 10 % and 70 % of all the animals transported do not reach their destination alive. Nevertheless, I agree with Mrs van Putten that this regulation is not the best place to lay down rules on transport, and I think it is enough that Article 16(f) requires the Member States to impose penalties where animals have been transported under cruel conditions. Further national provisions can also be introduced on this subject.
Of course, the success of this regulation depends entirely on strict controls and the training of customs officers, which will need considerable investment. For some bird and plant species, it is almost impossible to tell whether the document accompanying the consignment is correct, but this is the only way to apply the regulation in practice. We also support the rapporteur's proposal to set up a special working party to deal with any implementation problems.
We thus intend to vote for most of the amendments contained in the report.
Madam President, there are some points where the text should be adjusted to make it easier to implement and clearer for those who apply the law. The title, for example, should be changed in line with the former Amendment No 16, in order to clarify the content. The way to protect animals and plants is to supervise trade. And the way to protect us, as the European Parliament, is to supervise trade. As the European Parliament, we also have a duty to see that the ancient tradition of falconry, which has been handed down and maintained locally, can also continue in future, legally and with due regard for the species concerned, as proposed in Amendments Nos 42 to 47. It is falcons which have ensured the survival of many birds of prey. It is unworkable and unreasonable to try to make every movement of a bird of prey from one place to another subject to prior authorization.
Falconers do not keep birds of prey for commercial purposes or as pets. Keeping these birds in a humane way, appropriate for the species, involves letting them fly every day. Moreover, making the birds of prey which are used mainly in falconry subject to the strict protection of the regulation would be tantamount to declaring war on falconry. We would be calling into question the technical competence of the proposal and of Directive No 79/409 on birds. That is why the text should be changed in line with Amendments Nos 60 and 61.
Madam President, the measures provided for by CITES and the Washington Convention, aimed at establishing international control of trade in species of wild flora and fauna threatened by extinction and on related products, have been applied in the Community under regulation 3626/82.
In February 1994 the Commission presented an amended version to update the 1991 legislation, also incorporating the change in the legal base from Article 100a of the Treaty to Article 100s, and thus from codecision between the European institutions to a procedure which only provides for consultation of the European Parliament.
But this regulation is of fundamental importance not only for the protection of species but above all for properly organized trade, including derived products which represent billions, because alongside the legal market a huge group of illegal operations exists, comparable to the illegal traffic in drugs and arms.
So there is a need to strengthen customs controls and especially to improve coordination between the Member States, and establish the possible sanctions to be applied. It is also necessary to consider the importance of maintaining traditions which allow the conservation of wild fauna and at the same time provide appropriate derogations permitting the transport of certain ornithological species, naturally not those at risk, within the area already defined in other Community legislation, as set out in our joint amendment with the European People's Party in Amendment No 32, mentioned by Mrs Grossetête.
Many political groups clearly support the amendments presented by our group and not adopted in the Committee on the Environment, so they are tabled again in this Chamber, in particular Amendments Nos 33 and 35 which we naturally support as the promoters.
Madam President, naturally we all know that the CITES Convention covers animals and plants threatened with extinction, but may I, as a biologist, express some doubts about this concept of protection of species threatened with extinction. Actually the problem is no longer to save species threatened with extinction but to preserve the balanced environments which exist in nature, threatened not only by the disappearance of certain species whose numbers are greatly reduced, but also by the reduction of species present in large numbers in certain areas, a reduction which can gravely alter the equilibrium.
We need a more complex and comprehensive approach to the situation and from that point of view the convention itself is unfortunately at fault. The common position that has been adopted limits opportunities to make positive progress in the future, because it again sets out an attitude we Greens cannot accept: the use of animals and plants as objects, things to be traded, not living beings to be protected for themselves.
This is also the attitude behind transport in cages, through the transport systems, which is at the root of a real massacre, real destruction of living organisms. That is why we, as Greens, cannot but support the need for extensive amendment of the common position, and will vote for the important amendments proposed by the rapporteur, and in particular those proposed by the Green Group.
Madam President, just a very few words to refer to some aspects of interest in this debate. Special and very correct attention must be paid to forests and other natural eco-systems of great interest for the European heritage, and also for the whole world, still existing in so many of our areas, some of which are larger than others, for example, in many of the islands which are a part of Community territory. It has been demonstrated and highlighted for many years now that many of the vegetable and animal species which compose those ecosystems, apart from any other interest, are also genuine relics, the final representatives of a European continental flora and fauna which disappeared many centuries ago. The special case of islands constituting the biogeographical region of Macaronesia deserves every technical and material support from the Community so that, in cooperation with the respective governments, the many vegetable and animal species which are endemic or exclusive to them and, especially, those which are at risk of or are becoming extinct should have very effective protection and should be helped to survive for the good of science and mankind. Therefore, let us try and duly carry out that defence, and this should be done in part through the Council Regulation proposed to us, essentially aimed at controlling the trade in wild fauna and flora species; but we should not overlook the fact that this marketing is very often fraudulent, even within the European area, and that smuggling of species of flora and fauna has actually got worse since the practice of free movement, which led to the dismantling of those customs services which used to exercise controls - not always efficiently, it is true - over the import and export of live plants and animals. It is not enough to legislate or to issue appropriate regulatory standards on respecting or improving the protection of wildlife. First of all, we must raise the awareness of Member States and their regions to the importance of the problem and make them take rapid and efficient measures; then we must promote, motivate and support the creation of any mechanisms and organisations which can effectively put into practice the principles and measures which we recommend.
Madam President, I have just realized that I have forgotten something, since I was in such a hurry. I had another question for the Commissioner, which I hope she will answer. Is it true, as a report by the Committee on the Environment states, that special rules are being drafted for falconry, which a number of speakers have already rightly pointed out is merely a minor detail in a major debate which has been blown up out of all proportion? I should like to know whether these people are to have special rules to enable them to pursue their sport.
Madam President, I would begin by thanking the Committee on the Environment and not least its rapporteur, Mrs van Putten, who has done a tremendous amount of work on this proposal. As several speakers have pointed out during the debate, we are dealing here with a proposal dating from 1991. It has been in the pipeline for a long while, and the old regulation has been operating in the meantime. This has not been satisfactory, and we need a new regulation. My impression is that all the speakers are agreed on that. So far, so good.
But it also appears that some of the agreement ends at that point, so let me go straight to the heart of the problem, namely Parliament's Amendment No 5. As I see it, Amendment No 5 is a compromise between different views in the House, and it was also clear from today's debate that this did not include Mrs Bloch von Blottnitz, who I almost thought was speaking about a different proposal from the one we have before us. Amendment No 5 is in itself an excellent move, which brings the animal welfare aspect into the proposal we are considering. I personally therefore have every sympathy for the idea. However, judging by all the information I have received from colleagues in DG XI, who have been working on this issue for many years, adopting this amendment will mean that the proposal will fall in the Council, and then we shall in fact be back where we started. We shall end up once again without a new regulation. The reason why we have come so far, why we have a proposal to discuss and thus a compromise, is that the Council has laboriously reached a common position, which is an important step forward. This is not least because of Parliament's contribution at first reading in 1993. It played an important role in shaping the text of the common position. Without going further into detail, I shall simply mention a few points to illustrate how important the new proposal for a regulation is.
Firstly, the existing regulation is limited to species covered by the CITES Convention. The proposal to amend the regulation opens up the possibility of including non-CITES species in the annexes. Secondly, the annexes to the existing regulation can only be amended by the Council. In the new proposal, the Commission is enabled to amend Annexes B to D. And, thirdly, the scope of the Commission's implementing regulation is dramatically extended, so that the Community can respond more quickly and far more effectively to changes in conservation needs. These are just some examples - others were highlighted in the debate. The list could naturally be much longer. Finally, I think that Amendment No 7, which the Commission can accept, is a good alternative to No 5. Amendment No 7 is an appropriate way of linking the problem of the mortality rate of birds during transport with the commercial and conservation aspects.
You will therefore appreciate that I have weighed up the various political options, and the outcome of my deliberations is that I would prefer to have a proposal adopted, even if it is perhaps not quite as good as one might wish with regard to the animal welfare aspect. When I say that it is politically justifiable to leave this to one side here, it is because the problem of the transport of live exotic birds whose survival is not in the danger zone is covered by an existing directive, namely Council Directive 91/628. The question of the mortality rate during transport can therefore be dealt with through the application of that directive. You will gather from my speech here today that I am concerned as to what will happen if we do not have a proposal adopted. There really are a great many people who have been waiting a long time for this.
My position on the amendments is therefore as follows. As I said, I cannot accept Amendment No 5, but will include Amendment No 7 in the revised proposal for the Council. I would repeat that, to my mind, Amendment No 7 represents a good solution to the problem to which Parliament has called attention. I can also accept Amendments Nos 1, 14, 15, 17 and 24, and, with some rewording, Amendments Nos 10, 13, 18, 19, 20, 21, 22 and 30. Consequently, I cannot accept Amendments Nos 2, 3, 4, 6, 8, 9, 11, 12, 16, 23, 25, 26 to 29, 31, 32, 33 and 34. At this late hour, I shall not go further into the reasons for this, but I am of course at Parliament's disposal if you wish to have further explanations. As regards the last question from Mrs van Putten on falconry, my understanding is that the drafting of special rules in this area is not being considered.
Before I end, and last but not least, I should once again like to express my respect for the great amount of committed work done on this question by the rapporteur, Mrs van Putten, and I very much hope that we shall succeed in having a proposal adopted.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Pesticides
The next item is the report (A4-0251/96) by Mrs Breyer, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Directive (COM(95)0272 - C4-0284/95-95/0154(CNS)) amending:
Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels of pesticide residues in and on fruit and vegetables; -Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals; -Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin; -Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables.
Ladies and gentlemen, the European legislation on fixing maximum levels for pesticide residues is to be updated. The main aims of the proposal for a directive are to extend the scope of the directives being amended, so as to cover processed and dried agricultural products and include composite processed products, and to harmonize provisions on exports, exemptions and monitoring programmes.
The Commission is proposing that the relevant provisions should be based on Article 43, which is known as the agriculture article. This implies that pesticide residues are regarded as necessary and unavoidable in the production of foodstuffs. The Commission's main purpose is to increase agricultural production. Environmental and health protection take second place. Under Article 43, the European Parliament's only right is to be consulted.
Moreover, a committee appointed by the Commission is to fix the limit values on the basis of a purely toxicological approach. The Committee on the Environment, Public Health and Consumer Protection has therefore submitted a report which gives a higher priority to environmental and health protection. We know that there are more than 800 different pesticides, and many of these substances have carcinogenic or mutagenic effects and weaken the immune system. That is why the protection of consumers and the environment must be taken into account when fixing pesticide limit values. This can be done if the directive is based on Article 100a, as proposed by the Committee on the Environment.
The existing procedure for fixing pesticide limit values is based on animal experiments and the ADI value, and geared exclusively to adults weighing 70 kilos. In other words, it fails to take account of the actual breakdown of the population and the particular dangers for the sick, children and the infirm. No account whatever is taken of interactions between different pesticides. The Committee on the Environment therefore proposes setting a standard maximum concentration of 0.01 mg of active substance per kilogram of food. The limit value for drinking water is in fact a hundred times more stringent, but we are obliged to permit one hundred times more pesticide in solid foods, such as vegetables, because there is a detection threshold.
Nonetheless, in terms of environmental and health policy, what we are proposing would be a great improvement, because the current permissible level of pesticides in solid foods is up to 10 000 times higher than the level for drinking water. We take the view that if we afford a high level of protection to drinking water, we should do the same for solid foods, particularly in view of the fact that more than 80 % of our water intake comes from solid foods, rather than liquids.
The Committee on the Environment also proposes a total limit value of 0.05 mg. This is intended to reduce the dangers to health from the unknown interactive effects of different substances. Only recently, an American study from New Orleans demonstrated that the interaction of a number of chlorinated pesticides was substantially more damaging to health than the isolated effects of the individual substances. The proposals from the Committee on the Environment also represent a degree of deregulation and simplification of the procedure. Instead of fixing a separate value for each foodstuff, whether rhubarb or cauliflower, we propose that there should be a single limit value for pesticides and a total limit value, as is the case with the drinking water directive. This would simplify matters and make it clear that what we are trying to do here is to improve environmental protection.
Our concern is to reduce the volume of pesticides in order to protect the environment. Back in 1991, a cost-benefit analysis in the USA showed that 90 % of all pesticides were superfluous. Pesticide reduction programmes in Sweden, Denmark and the Netherlands have demonstrated that there is another way. In Sweden, over five years, these programmes have produced a 50 % reduction in the amount of pesticides used, and in Denmark, reductions of up to 30 % over seven years, depending on the substance.
This shows that the use of pesticides can be reduced without jeopardizing agricultural production. The report proposes the use of integrated plant protection, to which the EU has already committed itself in the Rio summit's Agenda 21. Finally, the report calls for a binding definition of good farming practice, based precisely on the commitments which the EU made in Rio. It seems to me that the only way to overcome the problem of pesticide residues in food is to avoid using pesticides in farming.
Let me conclude by recalling something that Commissioner Fischler said, with which I agree: cynical as it might sound, the BSE crisis is the very thing which could accelerate the process of reflection on a change of course for agriculture in the EU. I believe that we should be producing for the market, not trying to slip our production past the market. That is why I would ask you to approve the report of the Committee on the Environment, Public Health and Consumer Protection.
Madam President, Commissioner, ladies and gentlemen, I should firstly like to refer to Mrs Breyer's final remarks: it is easy to indulge in populism in this House by quoting figures which reflect only a part of the truth. It is easy to say that pesticide pollution has been reduced by 50 % in Sweden and 30 % in Denmark, but the fact is that we have a totally different climate, as well as different crops and agricultural requirements, in other countries of the European Union. And, above all, it should be remembered that in some countries of the European Union, an average of USD 300 is spent per hectare, while in others it is only USD 30. When we are all at the same level, therefore, it will be possible to say that we must all reduce the amount of plant health products used in our agriculture.
With regard to the draft directive, we broadly support the Commission's proposals. The Commission is attempting to resolve the genuine problems that have been identified in the application of the directives it is proposing to amend, with a view to harmonizing national legislation on maximum residue limits - problems which give rise to serious barriers to the functioning of the internal market in plant products.
It is also seeking to update the earlier directives, improving and making progress with the harmonization of important aspects such as the monitoring of compliance with the maximum residue limits - which hitherto have been left to the discretion of the individual Member States - and making more flexible the procedure for setting Community maximum residue limits.
With the adoption of this proposal, we shall achieve a great deal of harmony between Directives 86/362, 86/363 and 90/642. This represents a prior step before embarking on the redrafting of those directives - since it seems clear that the Commission either could not find sufficient reason for undertaking this task or encountered significant technical problems with it. I share the Commission's view that this should be done in several stages, since proceeding in the manner proposed by Mrs Breyer would mean climbing the ladder in one go instead of step by step, as we are all accustomed to doing. In the event that Mrs Breyer's report is adopted, I would ask the Commission to draw up a single proposal for a directive designed to resolve the technical and scientific problems with adequate legal guarantees.
It can be seen that the format of this proposal for a directive is very different from that of Directive 76/895. The reason for this, I believe, is that the directive does not harmonize the national maximum residue limits of the Member States, but establishes Community ceilings for national maximum residue limits which may be equal to or higher than the latter, according to Article 3(2). In my view, the only way to resolve this issue is to revise the maximum limits for active substances contained in Annex II and transfer these, as Community maximum residue limits, to Annex II of Directive 90/642. This task has already been initiated by the Commission in the context of Directive 93/58 and, once it has been completed, we shall be able to abolish Directive 76/895. I would call on the Commission to display speed and flexibility in this task of harmonizing the maximum residue limits.
Another aspect which I should like to highlight is the attempt to bring the criteria for the establishment of maximum residue limits in plant products into line with those for the purity of drinking water, ignoring the fact that there are internationally recognized and accepted scientific bases for the setting of these maximum residue limits. This could lead to barriers to trade - with regard to imports from third countries, and so on - in breach of the WTO agreements. Clearly, drinking water is not and should not be treated with agricultural pesticides. But it can happen that, in some water, soil colloids produce readings which are higher than those indicated in the report. Similarly, there are active substances which occur naturally in plants - for example gibberellic acid - which give readings higher than those set out in the report. If these requirements are introduced, even the environmentally friendly farming with which we all agree will be made impossible.
Another aspect to which I wish to draw the attention of the House is the reference to dietary products and food for children. It makes no sense to allow the marketing of fresh food products - carrots, for example - for human consumption, with the exception of babies and invalids. Where is the consumer protection here? Are these people to be warned that such products are not good for them? And can these products be consumed by nursing mothers? This is not consistent. The maximum residue limits must scientifically ensure that there is no risk for any persons from the day they are born. Let me point to another problem: fixing the same maximum residue limits for fresh products and processed products, for whole products and parts of products, may result in large-scale inconsistencies.
Finally, I would ask the Commission to study carefully the amendments tabled by the Committee on Agriculture and Rural Development, which were unanimously adopted. And I would ask the House to study carefully Mrs Breyer's report on the proposal for a directive, for which our group is calling for a change of legal base: the application, that is, of Article 100a of the Treaty.
Madam President, Commissioner, ladies and gentlemen, how much pesticide will the consumer tolerate? That is the question which the members of the Committee on the Environment, Public Health and Consumer Protection had to ask themselves in considering Mrs Breyer's report - a report on four directives on pesticide residues in and on foods and cereals. In my view, it will simplify administration if everything is dealt with in a single directive, as Mrs Breyer has suggested, and the programmes to reduce the use of plant protection products and pesticides that were mentioned earlier - and are already being implemented in some Member States - can be covered far more easily by a single directive than by four different ones, as the Commission originally proposed. I think that we really can simplify the administration here.
Now, as you know, I am not a lawyer. However, common sense tells me that Article 100a, which deals with the internal market, is much more suitable as the legal basis for these measures than the other legal bases that have been mentioned. What we are talking about today concerns consumers in the internal market. If we choose the agriculture article, Article 43, we shall exclude some of the people who wish to consume these products. Article 130s, on the environment, is undoubtedly very important, and this is also an environmental issue, but I think that in this case we should put more emphasis on consumer protection.
The use of plant protection products is certainly an environmental issue, because there is exceptional danger to the environment from an excess of all these products.
We have now received a communication on the protection of water reserves, and there are proposals for a drinking water directive - a directive for the environmental protection of water resources. I believe that the only honest approach to such directives and limit values for drinking water is to avoid every kind of substance that can find its way into the water from the air or the soil. Water is a scarce enough commodity in Europe, and we cannot afford to put it at any kind of risk.
I think consideration should also be given to the possible effect that the intensive use of pesticides can have on animal feed, because it is not only the products destined for human consumption that are sprayed, but also many plants that are eaten by animals; and nowadays in particular we have to think very carefully about what gets into the food chain and how.
An integrated approach will produce sustainable development: that is what we all want, and it is already the objective of numerous programmes. I believe that we shall have to achieve environmentally friendly farming if we wish to see agriculture and the environment surviving in equilibrium.
A balance in nature will also produce a balance in farming, balanced production and balanced demand, and I believe that ultimately we shall also achieve a balance as regards the income of the farming population.
I should like to say, in conclusion, that my group supports the position of the Committee on the Environment, Public Health and Consumer Protection.
Madam President, we have a proposal for a directive before us here which supplements and strengthens the efforts of years of harmonization in the field of pesticides. This new proposal will ensure greater protection of consumer health without undermining agricultural production, and it is important to say and reaffirm that. It will guarantee far more systematic information and make the provisions of the 1991 directive on the marketing of pesticide products a reality by setting corresponding maximum residue levels for the various agricultural products. Furthermore, it provides for procedures for resolving cases where there are barriers to intra-Community trade. Over the last few years, Spain has suffered frequently - perhaps too frequently - from such problems in the export of its fruit and vegetables, as well as other more sensitive products such as dietary products for children. We therefore welcome this new Commission proposal, which will prevent such artificial problems.
This draft directive should have received the general support of the Committee on the Environment. However, the rapporteur - perhaps through an excess of zeal - has produced some proposals which are well-intentioned, but possibly ill-conceived, and which do not correspond to the real needs. This prevents us from supporting them in the way that we would have wished.
Many of us are able to support her proposals as ultimate objectives or guidelines for a pesticides policy, but wishes should not be confused with proposals for legislation that has to be complied with. It is one thing to agree with the ideas underlying the fight to reduce pesticide pollution, but quite another to discuss the current limited scope for applying those ideas.
We also agree that there is a need to take into account the combination effects of the different pesticide products, but it is quite another thing, Mrs Breyer, to seek to classify as pesticide residues all possible products of metabolism, even if they are harmless substances. This completely changes the way in which residue content is calculated. Nor can we allow the message to be sent out to the public that Community rules are decided by unsupervised bureaucrats, when - as you know very well, Mrs Breyer - the procedure is quite the opposite: it is a very complex one, with the participation of independent scientific experts, the committees which represent the national governments, the Commission and, indirectly, this Parliament - since we follow closely all the decisions that are taken at Community level.
Finally, Madam President, I believe that we should not forget that there are really only two types of agriculture: that which is able to use pesticides and fertilizers, and that which, unfortunately, does not have these means at its disposal and is therefore unable to become self-sufficient. I do not believe it is desirable to magnify the potential technological risks of progress but to seem to disregard the real tragedy of our society: the fact that millions of children and adults continue to die for lack of food.
Madam President, the directive we are now discussing serves to standardize the legislation put in place by four earlier directives fixing the maximum levels for pesticide residues in fruit and vegetables, cereals, and foodstuffs of animal origin.
This was necessary because, only recently, farming methods caused too high a concentration of pesticides in foodstuffs and water, particularly through the use of nitrates. Since then, however, farmers have clearly been doing their best, and scientific and technical assessments of the risks associated with pesticides have been carried out which make it possible to legislate on a case-by-case basis.
That is why we are totally opposed to the opinion of the rapporteur, who wishes to fix a maximum residue level of 0.01 mg/kg for all foodstuffs and farm produce when they are placed on the market, the same limit as applies to drinking water. Yet under no circumstances can foodstuffs be compared with drinking water, and the application of this rate to agriculture would restrict very significantly the number of active substances in use, with far-reaching agronomic and economic consequences for both farming and the food we eat.
Since it seems to us unreasonable to propose rules which are impossible to apply, we therefore feel that it would be inappropriate to adopt Amendments Nos 10 and 11, 14 and 15, and 20 to 24.
Madam President, let me begin by saying that I think Mrs Breyer has done an excellent job and has extended the scope of the directive to include maximum levels. I will come back to this.
In Sweden, society, farmers and consumers have together led the way in reducing the use of chemicals in agriculture. It is our task here in the European Parliament to press for a corresponding development. At the same time, of course, this question should also be taken up in other international fora, such as the World Trade Organization, so that imported foods will not be of a standard lower than those we produce ourselves.
EU cooperation should after all serve as a means of securing drastic cuts in the use of chemicals but, to achieve this, the European Parliament needs to have greater influence over decisions. We shall get it if we follow up the proposal from the Environment Committee and amend the legal basis to Article 100a. The use of chemicals in agriculture is of course an environmental issue and a consumer affairs issue, not just an agricultural matter, as it may easily be if Article 43 is retained.
Responsibility for cutting down on the use of chemicals in agriculture cannot be placed on the shoulders of the individual farmer or the consumers. The pesticide producers are too strong for that. It is a political task to tighten up the maximum level requirements through legislation and thereby to prevent the occurrence of toxic residues in food. The coordination of several directives on limits for pesticide residues would make for clearer legislation.
It is the dictates of nature that should control agriculture throughout the EU. Ecological agriculture and integrated agriculture, practised more in harmony with natural processes, must set the future standard for our agricultural production. It is important for the European Parliament to insist that the Member States follow up the commitments of the Rio Conference on reducing the use of pesticides. The use of large quantities of chemicals to produce food is not a sustainable route for the future. It is of course also unreasonable in the long run to allow higher levels of pesticide residues in food than in drinking water; food must not be more toxic than water.
I have great sympathy for Mrs Breyer's proposal for a blanket maximum value of 0.01 mg/kg and likewise for an aggregate maximum value of 0.05 mg. Unfortunately there is still insufficient scientific evidence to enable such a proposal to be made effective. We cannot therefore support it. But I hope the Commission will soon come back to Parliament with a proposal on lower maximum levels.
Madam President, opinions in my group differ on the Breyer report. We all agree on the need for clean drinking water, but we do not all favour the same means of achieving it.
I agree with the rapporteur that tackling the residues on foodstuffs can be a starting-point for protecting our groundwater. At present, we are seeing the groundwater standards for drinking water extraction being exceeded tens or even hundreds of times over, with the result that the recoverable reserves of drinking water in Europe are declining year on year. What is more, once the pesticides are in the groundwater, they cannot be filtered out. I find this an extremely worrying thought. That is why we need to tackle the problem at source, in other words where the pesticides are being sprayed.
The high groundwater concentrations have been caused by the excessive use of pesticides by farmers. It is high time that farmers and growers were given greater incentives to reduce the amount of pesticides they use. They will not rush to do so on their own, as we have seen over the last few decades. My own country, the Netherlands, launched an ambitious programme a few years ago to reduce the use of pesticides, but the results have been disappointing. If results cannot be achieved on a voluntary basis, then we must use the less attractive option of introducing legislation on residues.
The simplifications which Mrs Breyer proposes to the residues legislation have the added advantage of improving monitoring. If you work with only one figure for all substances, the legislation also becomes much easier to enforce. I sincerely hope that the Agriculture Council will take this on board.
One final comment: the drinking water directive refers to 0.1 micrograms per litre, whereas here we have 0.01 milligrams per kilo, a difference of a factor of 100. I think it is important to keep these two things quite separate, and I gather from the debate that they are still causing considerable problems.
In Austria alone, fixing maximum residue limits would mean throwing out the vast majority of the residue levels and substances listed in the last draft regulation. Not only would this make it impossible to produce enough plant-based foods, it would also mean that European business and farming ceased to be internationally competitive.
If these arbitrary and toxicologically unjustified residue levels were observed, fruit and vegetables could no longer be produced by conventional means. Imports of fresh produce in the winter months would be prevented. That is why we should recommend retaining the present system for assessing residues individually. It is based on scientific research, and takes into account the toxicological properties of the substances, as well as good farming practice for the foods concerned. Under this system, the residue levels are precautionary levels, not danger levels for the consumer.
I should like to ask the Commissioner whether biotechnology or genetic engineering offer any possibilities for reducing the use of pesticides and fertilizers.
Madam President, I recognize that Parliament is considering this proposal after long and detailed scrutiny of the many aspects it involves, and I should first of all like to thank the rapporteur, Mrs Breyer, the Committee on the Environment, Public Health and Consumer Protection, the Committee on Agriculture and Rural Development and the Committee on Legal Affairs and Citizens' Rights for the work which they have done on the proposal. Let me say at the outset that the Commission entirely backs the main thrust of the report, namely that the use of plant protection products should be kept to a minimum, and that production methods such as integrated pest control and ecological farming can help to achieve that goal. On behalf of the Commissioner responsible, I should also like to say, however, that account should be taken of the fact that the use of plant protection products in conventional farming is strictly regulated under the terms of Directive 91/414 on the marketing of plant protection products. These provisions mean that the products can only be used in the minimum quantities necessary to achieve reasonable pest control, and in circumstances where they do not present a risk to human health or have unacceptable effects on the environment. In the Commission's view, the balance between the need for safe and restrictive use of plant protection products and the benefits of these products in terms of effective farming is not adequately expressed in the recitals that are proposed in Amendments Nos 6 to 10. We are therefore unable to accept these amendments. However, the Commission can in principle accept Amendment No 43, and is therefore prepared to add a general recital stressing the need for safe and restrictive use of plant protection products in agriculture, at the same time highlighting the positive role played by a number of methods, for example integrated production and ecological farming.
The Commission cannot accept Amendment No 42, since the proposed recital refers to the principles governing the use of plant protection products in ecological farming, which should, if necessary, be dealt with in the context of Council Regulation No 2092/91 on ecological production methods for agricultural products and their indication on agricultural products and foodstuffs. As regards the legal basis, the Commission takes the view that if a legislative act serves one or more of the objectives of the common agricultural policy as set out in Article 39 of the Treaty, then Article 43 forms the correct and adequate legal basis, as determined by the case-law of the Court of Justice. We are therefore unable to accept Amendment No 1.
Amendments Nos 14 and 22 and the subsequent technical Amendments Nos 11, 15, 20, 23, 24 and 31 seek to introduce a quite arbitrary maximum level of 0.01 mg/kg for all pesticides and crops, regardless of the permitted uses and toxicological features of individual agents. The Commission cannot accept these amendments and the approach behind them for the following reasons: it would disregard the procedure which is being followed internationally, not least in the Codex Alimentarius, and which is aimed at establishing maximum levels on a scientific basis. The scientific basis for plant health measures must also be respected in the context of the recent procedure for health and plant health measures under the WTO agreement, and the proposed change would lead to conflicts with our trading partners. Last but not least, if crops cannot be protected against pests with the aid of plant protection products, the competitiveness of European agriculture and the supply of farm products will be seriously jeopardized. The Commission does agree that it would have made for greater clarity to bring all the legislation on pesticide residues together in a single directive, or at least to codify the existing directives. However, we feel it is too early to do this, at a time when Directive 76/895 will shortly cease to be valid. It is also necessary to gain more experience of applying the new procedures being proposed before embarking on new tasks. At present, the Commission is therefore unable to accept Amendments Nos 2 to 5, 16, 17 and 33, but I can confirm that these ideas will be considered in detail, with a view to a future proposal. However, the Commission will look straight away at the possibility of regularly sending all interested parties updated and clearly presented tables containing information on the Community's maximum levels for all pesticide-product combinations, where such levels are established.
The Commission takes the view that a number of amendments represent useful technical improvements to the proposal, and can therefore gladly accept in principle paragraph 5 of Amendment No 14, which improves the control measures in Directive 76/895. The Commission can also accept in principle Amendments Nos 12, 13 and 18, to the extent that they bring the relevant provisions of Directive 76/895 into line with those of the directive subsequently adopted. Amendment No 21 can be accepted. The Commission agrees that the conciliation procedure should be applied without unnecessary delay, and may also cover dried, processed and composite foodstuffs. We can thus accept in principle Amendments Nos 25, 26, 28, 29, 32, 39 and 49. There are indeed a great many amendments. The Commission can also accept in principle Amendments Nos 27, 30, 38 and 48, which define in detail how the results of the control measures should be applied. The Commission can accept in principle Amendments Nos 35, 37, 41, 45, 47 and 51. We believe that the regulatory committee procedure is appropriate for determining the individual maximum levels, since these are extremely technical decisions, based on scientific assessment of well-defined technical data. Moreover, the same procedure has already been established for similar technical measures, for example the provisional maximum levels under Article 4(1)(f). The Commission therefore regrets that it is unable to accept Amendment No 19. However, we can accept that there should be greater accuracy in the data used as a basis for fixing the maximum levels. The Commission can thus accept in principle Amendments Nos 34, 36, 40, 44, 46 and 50. The last part of these amendments is unacceptable, however, since the requirements for data on pesticide residues are laid down in Directive 91/414.
We are sure that this measure, when adopted, will substantially improve the application of current EC provisions on maximum levels for pesticide residues in agricultural products. Together with Directive 91/414, which governs the marketing and use of plant protection products, it will further help to see that maximum levels are determined in an effective way, in keeping with the scientific methods used internationally and taking account of the high degree of protection for human and animal health which EC legislation on pesticides is generally seeking to achieve.
I must apologize, Madam President, for giving such a lengthy answer.
Commissioner, I should be very grateful if you could explain to us how it is that the values for residue levels have been continually reduced over the last ten years, and on what scientific data these reductions have been based. And let me deal with the observation, also made by Mrs Redondo and Mr Valverde, that the value of 0.01 mg is arbitrary.
I have in front of me the German regulation on maximum residue levels, which was adopted on 1 September 1994. It stipulates that precisely this value - 0.01 mg per kilogram of food - should apply in the absence of other residue values. I trust that Germany will not now be accused of having lost touch with reality because it is making this very same proposal.
A final point, Commissioner, and one which may also be made in the form of a question: we now have a series of amendments, in particular by Mrs Redondo, which refer to Annex 6 of Directive 414/91, but we all know that this no longer exists. The European Court of Justice ruled on 18 June, in a case brought by the European Parliament, that this Annex no longer exists. In other words, we now have a situation in which there are absolutely no criteria for evaluation. That is why I should like to hear from the Commission how it proposes to deal with this situation if it does not take its lead from the Committee on the Environment, and there is currently no Annex 6. Because this is a very immediate situation, I think that the question of how we approach it is extremely difficult, and in the light of tomorrow's vote it should perhaps be referred to the Bureau.
I shall not prolong the debate. On behalf of Commissioner Fischler, I have tried to give a full reply to all the questions arising from the amendments tabled, and I am sure that during the discussions in the various committees there was also an opportunity to go into further detail, for example as regards the well-substantiated scientific results and levels which are referred to in the proposal.
The debate is closed.
The vote will take place tomorrow at 12 noon.
I should like to thank everyone, including the interpreters, and remind you that our next sitting will be held tomorrow at 9 a.m.
(The sitting was closed at 11.50 p.m.)